EXHIBIT 10.1


AMENDMENT NO. 1 TO REVOLVING CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 1 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
"Amendment") is dated as of June 1, 2018 and is entered into by and among A.M.
Castle & Co., a Maryland corporation ("Castle"), Total Plastics, Inc., a
Michigan corporation ("Plastics"), HY-Alloy Steels Company, a Delaware
corporation ("HY-Alloy"), Keystone Tube Company, LLC, a Delaware limited
liability company ("Keystone Tube"), and Keystone Service, Inc., an Indiana
corporation ("Keystone Service"; together with Castle, Plastics, HY-Alloy and
Keystone Tube, the "Borrowers" and each a "Borrower"), the Guarantors party
hereto, the Lenders party hereto and PNC BANK, NATIONAL ASSOCIATION, as Agent
for all Lenders ("Agent").
W I T N E S S E T H:
WHEREAS, Borrowers, the other Loan Parties from time to time party thereto,
Agent and the lenders from time to time party thereto (the "Lenders") are
parties to that certain Revolving Credit and Security Agreement dated as of
August 31, 2017 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"; capitalized terms not otherwise defined herein
have the definitions provided therefor in the Credit Agreement); and
WHEREAS, Borrowers, Agent and the Lenders have agreed to amend the Credit
Agreement to, among others, increase the Maximum Revolving Advance Amount from
$125,000,000 to $150,000,000 in accordance with Section 2.25 of the Credit
Agreement, subject to the terms and conditions contained herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendment. Subject to the satisfaction of the conditions set forth in Section
2 below, and in reliance on the representations and warranties contained in
Section 3 below, the Credit Agreement is hereby amended as follows:
(a)    the Credit Agreement is hereby amended as set forth in the conformed
amended copy of the Credit Agreement attached as Exhibit A hereto.
(b)    Annex A to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Annex A attached hereto.
(c)    A new Exhibit 2.2(b) to the Credit Agreement is hereby added to the
Credit Agreement in the form attached hereto as Exhibit 2.2(b).
2.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the prior or concurrent consummation of each of the following
conditions:
(a)    Agent shall have received a fully executed copy of this Amendment
executed by each Borrower, each other Loan Party and each Lender, together with
executed copies of each


EX-1-

--------------------------------------------------------------------------------




of the agreements, documents, certificates and other items set forth on the
Closing Checklist attached hereto as Exhibit B (other than those items under the
heading "Post-Closing Items");
(b)    Agent shall have received payment of all fees (including the Amendment
Fee described in that certain Supplemental Fee Letter dated as of the First
Amendment Effective Date among the Borrowers and the Agent) and expenses
required to by paid by any Loan Party as of the date hereof to the extent
required by Section 16.9 of the Credit Agreement;
(c)    Borrowers shall have paid all closing fees expenses of any Participant in
the Revolving B Commitment as of the date hereof; and
(d)    no Default or Event of Default shall have occurred and be continuing.
3.    Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Loan Party represents and warrants to Agent and Lenders as
of the date hereof that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company or corporate action, as
applicable, on the part of such Loan Party and that this Amendment has been duly
executed and delivered by such Loan Party;
(b)    this Amendment constitutes the legal, valid and binding obligation of
such Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally; and
(c)    each of the representations and warranties made by such Loan Party in or
pursuant to the Credit Agreement and the Other Documents is true and correct in
all material respects (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date) on and as of the
date hereof as if made on and as of the date hereof (except to the extent any
such representation or warranty expressly relates only to any earlier and/or
specified date).
4.    Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges Agent and the Lenders, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which any Loan Party has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.


EX-2-

--------------------------------------------------------------------------------




5.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
6.    Acknowledgment of Guarantors; Reaffirmation; References. Each Guarantor
hereby acknowledges that the Borrowers, Agent and the Lenders have amended the
Credit Agreement by this Amendment, and such Guarantor acknowledges that Agent
and Lenders would not amend the Credit Agreement in the absence of the
agreements of such Guarantor contained herein. Each Guarantor hereby consents to
the Amendment, agrees that its obligations under the applicable Guaranty shall
not be diminished as a result of the execution of this Amendment and confirms
that the applicable Guaranty to which it is a party is in full force and effect.
Each Loan Party hereby reaffirms its obligations under each Other Document to
which it is a party (including, without limitation, each applicable Canadian
Security Document and Mexican Security Document), in each case as amended,
supplemented or modified prior to or as of the date hereof. Without limiting the
foregoing, each Loan Party hereby reaffirms its pledge, assignment and grant of
a Lien on the Collateral to Agent, on behalf of itself and the other Lenders, to
secure the prompt payment and performance of the Obligations. Any reference to
the Credit Agreement contained in any document, instrument or Other Document
executed in connection with the Credit Agreement shall be deemed to be a
reference to the Credit Agreement as modified by this Amendment.
7.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Receipt by telecopy or electronic mail
(including email transmission of a PDF image) of any executed signature page to
this Amendment shall constitute effective deliver of such signature page.
8.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the Other Documents are ratified and confirmed and shall
continue in full force and effect.
9.    Governing Law. This Amendment, and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.
[Signature Page Follows]


EX-3-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.
BORROWERS:

A.M. CASTLE & CO.
TOTAL PLASTICS, INC.
HY-ALLOY STEELS COMPANY
KEYSTONE TUBE COMPANY, LLC
KEYSTONE SERVICE, INC.
 
 
Each By:  /s/ Marec E. Edgar                                         
Name: Marec E. Edgar
Title: Secretary
 
GUARANTORS:

A.M. CASTLE & CO. (CANADA) INC.
 
 
By:  /s/ Marec E. Edgar                                               
Name: Marec E. Edgar
Title: Secretary
 
 
CASTLE METALS DE MEXICO, S.A. DE C.V.
CASTLE METALS DE MEXICALI, S.A. DE C.V.
 
 
Each By:  /s/ Marec E. Edgar                                         
Name: Marec E. Edgar
Title: Vice President
 

Signature Page to Amendment No. 1 to Credit Agreement


EX-4-

--------------------------------------------------------------------------------




AGENT AND LENDERS:




PNC BANK, NATIONAL ASSOCIATION,
as Agent and the sole Lender
 
 
By:  /s/ Dennis Cloud                                                  
Name: Dennis Cloud
Title: Vice President
 



Signature Page to Amendment No. 1 to Credit Agreement


EX-5-

--------------------------------------------------------------------------------






Exhibit A

Amended Credit Agreement

(attached)


EX-6-

--------------------------------------------------------------------------------






REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS ADMINISTRATIVE AND COLLATERAL AGENT)
AND
SUCH OTHER LENDERS WHICH ARE NOW OR
HEREAFTER A PARTY HERETO
WITH
A.M. CASTLE & CO., A MARYLAND CORPORATION,
AND THE OTHER BORROWERS (AS DEFINED HEREIN)
(AS BORROWERS)
AND
THE GUARANTORS PARTY HERETO
(AS GUARANTORS)
August 31, 2017


EX-7-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
I.
DEFINITIONS
1
 
1.1
Accounting Terms
1
 
1.2
General Terms
2
 
1.3
Uniform Commercial Code Terms
48
 
1.4
Certain Matters of Construction
49
 
1.5
Currency Matters
50
 
1.6
Québec Matters
51
II.
ADVANCES, PAYMENTS
51
 
2.1
Revolving Advances
51
 
2.2
Procedure for Borrowing Revolving Advances
53
 
2.3
Disbursement of Advance Proceeds
55
 
2.4
Maximum Advances
56
 
2.5
Repayment of Advances
56
 
2.6
Repayment of Excess Advances
57
 
2.7
Statement of Account
57
 
2.8
Letters of Credit and Acceptances
57
 
2.9
Issuance of Letters of Credit; Creation of Acceptances
58
 
2.10
Requirements For Issuance of Letters of Credit and Acceptances
60
 
2.11
Disbursements, Reimbursement
60
 
2.12
Repayment of Participation Advances
62
 
2.13
Documentation
62
 
2.14
Determination to Honor Drawing Request
62
 
2.15
Nature of Participation and Reimbursement Obligations
63
 
2.16
Indemnity
64
 
2.17
Liability for Acts and Omissions
64
 
2.18
Additional Payments
66
 
2.19
Manner of Borrowing and Payment
66
 
2.20
Use of Proceeds
68
 
2.21
Defaulting Lender
68
 
2.22
Payment of Obligations
71
 
2.23
Swing Loans
71
 
2.24
Voluntary and Mandatory Prepayments
73
 
2.25
Reserved
73
 
2.26
Additional Borrowers
74
 
2.27
Termination or Reduction of Commitments
74



EX-8-

--------------------------------------------------------------------------------




III.
INTEREST AND FEES
75
 
3.1
Interest
75
 
3.2
Letter of Credit and Acceptance Fees
75
 
3.3
Fees
77
 
3.4
Field Examinations
77
 
3.5
Inventory Appraisals
77
 
3.6
Computation of Interest and Fees
77
 
3.7
Maximum Charges
78
 
3.8
Increased Costs
78
 
3.9
Basis For Determining Interest Rate Inadequate or Unfair
79
 
3.10
Capital Adequacy
80
 
3.11
Gross Up for Taxes
81
 
3.12
Withholding Tax Exemption
82
 
3.13
Replacement of Lenders
82
IV.
COLLATERAL; GENERAL TERMS
83
 
4.1
Security Interest in the Collateral
83
 
4.2
Perfection of Security Interest
84
 
4.3
Disposition of Collateral
85
 
4.4
Preservation of Collateral
85
 
4.5
Ownership of Collateral
85
 
4.6
Defense of Agent's and Lenders' Interests
86
 
4.7
Books and Records
86
 
4.8
Financial Disclosure
87
 
4.9
Compliance with Laws
87
 
4.10
Inspection of Premises
87
 
4.11
Insurance
87
 
4.12
Failure to Pay Insurance
88
 
4.13
Appraisals
88
 
4.14
Payment of Leasehold Obligations
89
 
4.15
Receivables
89
 
4.16
Inventory
91
 
4.17
Maintenance of Equipment
92
 
4.18
Exculpation of Liability
92
 
4.19
Financing Statements
92
V.
REPRESENTATIONS AND WARRANTIES
92
 
5.1
Organization Status
92
 
5.2
Power, Authority and Enforceability
93
 
5.3
No Violation
93
 
5.4
Approvals
93
 
5.5
Financial Statements; Solvency
93



EX-9-

--------------------------------------------------------------------------------




 
5.6
Litigation
94
 
5.7
True and Complete Disclosure
94
 
5.8
Margin Regulations
95
 
5.9
Tax Returns and Payments
95
 
5.10
Compliance with ERISA
95
 
5.11
Perfected Liens and Property Rights
97
 
5.12
Properties
97
 
5.13
Subsidiaries
97
 
5.14
Compliance with Statutes, etc
97
 
5.15
Investment Company Act
98
 
5.16
Environmental Matters
98
 
5.17
Employment and Labor Relations
98
 
5.18
Intellectual Property, Etc
99
 
5.19
Insurance
99
 
5.20
Survival of Representations and Warranties
99
 
5.21
Entity Names
99
 
5.22
Swaps
99
 
5.23
Junior Lien Debt
100
 
5.24
Flood Insurance
100
 
5.25
Confirmed Plan
100
 
5.26
Commercial Tort Claims
100
 
5.27
Material Contracts
100
 
5.28
Certificate of Beneficial Ownership/Controlling Party
100
VI.
AFFIRMATIVE COVENANTS
100
 
6.1
Information Covenants
101
 
6.2
Fixed Charge Coverage Ratio
101
 
6.3
Reserved
101
 
6.4
Existence
101
 
6.5
Compliance with Statutes, etc
101
 
6.6
Compliance with Environmental Laws
101
 
6.7
Business
102
 
6.8
Payment of Taxes and Other Obligations
102
 
6.9
Employee Benefits
102
 
6.10
Additional Subsidiaries
103
 
6.11
Further Assurances
103
 
6.12
Unfinanced Capital Expenditures
105
 
6.13
Payment of Fees
105
 
6.14
Violations
105
 
6.15
Standards of Financial Statements
105
 
6.16
Assignment of Export Related Letters of Credit
105



EX-10-

--------------------------------------------------------------------------------




 
6.17
Trade Letters of Credit
105
 
6.18
International Trade Compliance
105
 
6.19
Keepwell
106
 
6.20
Post-Closing Covenants
106
 
6.21
Certificate of Beneficial Ownership/Controlling Party and Other Additional
Information
107
 
6.22
Advisor
108
VII.
NEGATIVE COVENANTS
108
 
7.1
Liens
108
 
7.2
Consolidation, Merger or Sale of Assets, Etc
111
 
7.3
Restricted Payments
113
 
7.4
Indebtedness
114
 
7.5
Investments
116
 
7.6
Transactions with Affiliates
117
 
7.7
Modifications of Certain Agreements; Limitations on Voluntary Payments, etc
118
 
7.8
Limitation on Certain Restrictions on Subsidiaries
118
 
7.9
Change in Nature of Business
119
 
7.10
Fiscal Year and Accounting Changes
119
 
7.11
Membership/Partnership Interests
120
 
7.12
Other Agreements
120
 
7.13
Real Estate Matters
120
VIII.
CONDITIONS PRECEDENT
120
 
8.1
Conditions to Effectiveness of this Agreement
120
 
8.2
Conditions to Each Advance
124
 
8.3
Conditions to Addition of an Applicant Borrower
125
IX.
INFORMATION AS TO LOAN PARTIES
127
 
9.1
Disclosure of Material Matters
127
 
9.2
Certificates
128
 
9.3
Environmental Reports
128
 
9.4
Litigation
128
 
9.5
Material Occurrences
128
 
9.6
Government Receivables
129
 
9.7
Annual Financial Statements
129
 
9.8
Quarterly Financial Statements
129
 
9.9
Monthly Financial Statements
130
 
9.10
Other Reports
130
 
9.11
Additional Information
130
 
9.12
Projected Operating Budget
131
 
9.13
Variances From Operating Budget
131



EX-11-

--------------------------------------------------------------------------------




 
9.14
Notice of Suits, Adverse Events
131
 
9.15
ERISA Notices and Requests
131
 
9.16
Bank Statements
131
 
9.17
Additional Documents
132
X.
EVENTS OF DEFAULT
132
 
10.1
Payments
132
 
10.2
Representations
132
 
10.3
Covenants
132
 
10.4
Default Under Other Agreements
132
 
10.5
Bankruptcy, etc
133
 
10.6
ERISA
133
 
10.7
Security Documents
134
 
10.8
Guarantees
134
 
10.9
Judgments
134
 
10.10
Material Adverse Effect
134
 
10.11
Lien Priority
134
 
10.12
Invalidity of Loan Documents
134
 
10.13
Breach of Guaranty or Pledge Agreement
135
 
10.14
Change of Control
135
XI.
LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT
135
 
11.1
Rights and Remedies
135
 
11.2
Agent's Discretion
136
 
11.3
Setoff
137
 
11.4
Rights and Remedies not Exclusive
137
 
11.5
Allocation of Payments
137
XII.
WAIVERS AND JUDICIAL PROCEEDINGS
138
 
12.1
Waiver of Notice
138
 
12.2
Delay
139
 
12.3
Jury Waiver
139
XIII.
EFFECTIVE DATE AND TERMINATION
139
 
13.1
Term
139
 
13.2
Termination
140
XIV.
REGARDING AGENT
141
 
14.1
Appointment
141
 
14.2
Nature of Duties
142
 
14.3
Lack of Reliance on Agent and Resignation
142
 
14.4
Certain Rights of Agent
143
 
14.5
Reliance
143
 
14.6
Notice of Default
143
 
14.7
Indemnification
143



EX-12-

--------------------------------------------------------------------------------




 
14.8
Agent in its Individual Capacity
144
 
14.9
Delivery of Documents
144
 
14.10
Borrowers' Undertaking to Agent
144
 
14.11
No Reliance on Agent's Customer Identification Program
144
 
14.12
Other Agreements
145
 
14.13
Collateral Matters
145
 
14.14
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
146
 
14.15
Several Obligations; No Liability
147
 
14.16
Bank Product Providers
148
XV.
BORROWING AGENCY
148
 
15.1
Borrowing Agency Provisions
148
 
15.2
Waiver of Subrogation
151
XVI.
MISCELLANEOUS
151
 
16.1
Governing Law
151
 
16.2
Entire Understanding
151
 
16.3
Successors and Assigns; Participations; New Lenders
155
 
16.4
Application of Payments
157
 
16.5
Indemnity
157
 
16.6
Notice
158
 
16.7
Survival
160
 
16.8
Severability
160
 
16.9
Expenses
160
 
16.10
Injunctive Relief
160
 
16.11
Consequential Damages
161
 
16.12
Captions
161
 
16.13
Counterparts; Facsimile Signatures
161
 
16.14
Construction
161
 
16.15
Confidentiality; Sharing Information
161
 
16.16
Publicity
162
 
16.17
Certifications From Banks and Participants; US PATRIOT Act
162
 
16.18
Canadian Anti-Money Laundering Legislation
162
 
16.19
Anti-Terrorism Laws
163





EX-13-

--------------------------------------------------------------------------------






LIST OF ANNEX, EXHIBITS AND SCHEDULES
Annex
 
 
 
Annex A
Revolver Commitment Percentages
 
 
Exhibits
 
 
 
Exhibit 1.2(a)
Borrowing Base Certificate
Exhibit 1.2(c)
Compliance Certificate
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 2.2(b)
Participation Agreement
Exhibit 2.24(d)
Swing Note
Exhibit 16.3
Commitment Transfer Supplement
 
 
Schedules
 
 
 
Schedule 1.1(b)
Mortgaged Properties
Schedule 4.5
Location of Equipment and Inventory
Schedule 4.15(h)
Accounts
Schedule 4.19
Financing Statements
Schedule 5.9
Tax Identification Number
Schedule 5.10
ERISA
Schedule 5.12
Properties
Schedule 5.13
Subsidiaries
Schedule 5.16
Environmental Matters
Schedule 5.19
Insurance
Schedule 5.21
Corporate Names; Mergers
Schedule 5.26
Commercial Tort Claims
Schedule 5.27
Material Contracts
Schedule 7.1
Existing Liens
Schedule 7.4(b)
Existing Indebtedness
Schedule 7.5(c)
Existing Investments
Schedule 7.6(f)
Existing Affiliate Transactions
Schedule 7.8(c)
Existing Restrictive Agreements



EX-14-

--------------------------------------------------------------------------------






REVOLVING CREDIT
AND
SECURITY AGREEMENT
Revolving Credit and Security Agreement dated August 31, 2017, among A.M. Castle
& Co., a Maryland corporation ("Castle"), Total Plastics, Inc., a Michigan
corporation ("Plastics"), HY-Alloy Steels Company, a Delaware corporation
("HY-Alloy"), Keystone Tube Company, LLC, a Delaware limited liability company
("Keystone Tube"), and Keystone Service, Inc., an Indiana corporation ("Keystone
Service"), the other borrowers from time to time party hereto (together with
Castle, Plastics, HY-Alloy, Keystone Tube and Keystone Service, the "Borrowers"
and each a " Borrower"), the Guarantors (as hereinafter defined) from time to
time party hereto, the financial institutions which are now or which hereafter
become a party hereto (collectively, the "Lenders" and individually a "Lender")
and PNC Bank, National Association ("PNC"), as administrative and collateral
agent for the Lenders (PNC, in such capacity, the "Agent").
WHEREAS, Borrowers have requested that Lenders provide a senior-secured
revolving credit facility (the "Revolving Facility") to Borrowers in order to
(i) fund certain of Borrowers' ongoing working capital and capital expenditure
needs, (ii) enable Borrowers to repay the obligations under the DIP Credit
Agreement (as defined below) and certain other existing indebtedness in
accordance with Borrowers' exit from bankruptcy, and (iii) pay fees and expenses
related to the transactions contemplated hereby;
WHEREAS, the Lenders are willing to make available to Borrowers loans, other
extensions of credit and financial accommodations upon the terms and subject to
the terms and conditions set forth herein.
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Borrowers, Lenders and Agent hereby agree as follows:
I.
DEFINITIONS.

1.1    Accounting Terms.
As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined shall have the
respective meanings given to them under GAAP; provided, however that, whenever
such accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Borrowers for the fiscal year ended December 31, 2016. If there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in this Agreement or the definition of any
term defined under GAAP used in such calculations, subject to applicable
"fresh-start" accounting


EX-15-

--------------------------------------------------------------------------------




principles (or similar treatments), Agent, Lenders and Borrowers shall negotiate
in good faith to amend the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of Agent, Lenders and Borrowers after such change in GAAP conform as nearly as
possible to their respective positions as of the Closing Date, provided, that,
until any such amendments have been agreed upon, the covenants in this Agreement
shall be calculated as if no such change in GAAP had occurred and Borrowers
shall provide additional financial statements or supplements thereto,
attachments to Compliance Certificates and/or calculations regarding financial
covenants as Agent may reasonably require in order to provide the appropriate
financial information required hereunder with respect to Borrowers both
reflecting any applicable changes in GAAP and as necessary to demonstrate
compliance with the financial covenants before giving effect to the applicable
changes in GAAP.
1.2    General Terms.
For purposes of this Agreement the following terms shall have the following
meanings:
"Acceptances" shall mean any existing and future drafts as to which any Borrower
or beneficiary under a Letter of Credit is the drawer, which are processed and
accepted for payment by Agent or another Lender acceptable to the Agent in its
absolute discretion.
"Accountants" shall have the meaning set forth in Section 9.7 hereof.
"Advance Rates" shall have the meaning set forth in Section 2.1(a)(y)(iii)
hereof.
"Advances" shall mean and include all advances hereunder in respect of the
Revolving Advances, the Acceptances, the Letters of Credit and the Swing Loans.
"Affiliate" shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided that, for purposes of Section 7.6 and the definition of "Eligible
Receivables", the term "Affiliate" shall also include any Person that directly
or indirectly owns 10% or more of any class of the Equity Interests of the
Person specified or that is an officer or director of the Person specified.
"Agent" shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
"Agreement" shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
"Agreement Value" shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the applicable Borrower or the applicable Subsidiary would be
required to pay if such Hedging Agreement was terminated on such date.


EX-16-

--------------------------------------------------------------------------------




"Alternate Base Rate" shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one percent (0.5%), and (iii) the
Daily LIBOR Rate plus one percent (1%). For purposes of this definition, "Daily
LIBOR Rate" shall mean, for any day, the rate per annum determined by Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day, but
in no event shall the Daily LIBOR Rate be less than zero. For the purposes of
this definition, "Published Rate" shall mean the rate of interest published each
Business Day in The Wall Street Journal "Money Rates" listing under the caption
"London Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).
"Anti-Terrorism Laws" shall mean any Applicable Laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.
"Applicable Laws" shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all applicable orders, judgments and decrees of all courts and arbitrators.
"Applicable Letter of Credit and Acceptance Fee Percentage" shall mean the
Applicable Margin for Eurodollar Rate Loans for Revolving A Advances.
"Applicable Margin" shall mean (a) for Revolving A Advances and Swing Loans, a
percent per annum equal to (i) 3.00% with respect to Eurodollar Rate Loans and
(ii) 2.00% with respect to Domestic Rate Loans, and (b) for Revolving B
Advances, a percent per annum equal to 12.0% ; provided, that, solely with
respect to Revolving A Advances and Swing Loans, (i) commencing on the first day
of the first calendar quarter following the Applicable Margin Toggle Date, if
such date occurs, and through and including the date immediately prior to the
first Adjustment Date (as defined below), Applicable Margin shall be the
applicable percent per annum set forth in the pricing table below corresponding
to the Average Daily Excess Availability for the most recently completed
calendar month prior to the first day of the first calendar quarter following
the Applicable Margin Toggle Date and (ii) thereafter on the first day of each
subsequent calendar quarter (each such day, an "Adjustment Date") Applicable
Margin shall be the applicable percent per annum set forth in the pricing table
below corresponding to the Average Daily Excess Availability for the most
recently completed calendar month prior to the applicable Adjustment Date:


EX-17-

--------------------------------------------------------------------------------




Tier
Average Daily Excess 
Availability
Applicable
Eurodollar 
Rate Margin
Applicable 
Domestic 
Rate Margin
I
greater than 66⅔% of the Maximum Revolving A Advance Amount
2.00%
1.00%
II
greater than 33⅓% of the Maximum Revolving A Advance Amount and less than or
equal to the greater of 66⅔% of the Maximum Revolving A Advance Amount
2.25%
1.25%
III
less than or equal to 33⅓% of the Maximum Revolving A Advance Amount
2.50%
1.50%
 
 
 
 

"Applicable Margin Toggle Date" shall mean the date upon which the Fixed Charge
Coverage Ratio, calculated for the four fiscal quarters most recently ended for
which financial statements have been delivered pursuant to Section 9.7 or 9.8,
is greater than or equal to 1.00 to 1.00.
"Applicant Borrower" shall have the meaning set forth in Section 2.26 hereof.
"Application Date" shall have the meaning set forth in Section 2.5(b) hereof.
"Approved Electronic Communication" shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.
"Authorized Officer" shall mean, with respect to any Loan Party, the chief
executive officer, president, or chief financial officer, or such other
individuals designated by written notice to Agent as authorized to execute
notices, reports and other documents on behalf of the Loan Parties, as required
hereunder.
"Availability Block" shall mean Ten Million Dollars ($10,000,000.00); provided
that the Availability Block will be reduced to Zero ($0.00) upon Agent's receipt
of audited financial statements for the year ending December 31, 2018, or any
unaudited quarterly financial statements


EX-18-

--------------------------------------------------------------------------------




or audited annual statements thereafter, evidencing positive Consolidated Net
Income for the Borrowers and their Subsidiaries for the period of twelve (12)
months then ended.
"Average Daily Excess Availability" shall mean, for any calendar month, an
amount equal to the average daily Excess Availability during such calendar
month.
"Banker's Acceptance Rate" shall mean with respect to any Acceptance hereunder,
a discount charge (calculated with respect to the face amount of such Acceptance
on the basis of a 360-day year for the number of days from the date such
Acceptance is accepted by the accepting bank (the "Acceptance Date") to its
maturity date) at a rate per annum equal to the sum of (a) the discount rate in
the New York banker's acceptance market on the Acceptance Date as determined by
the accepting bank in its sole discretion, plus (b) the Applicable Letter of
Credit and Acceptance Fee Percentage.
"Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as now and hereafter in effect, or any successor statute.
"Bankruptcy Court" shall mean the Bankruptcy Court for the District of Delaware.
"Base Rate" shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
"Beneficial Owner/Controlling Party" shall mean, for each Borrower, each of the
following: (a) each individual, if any, who, directly or indirectly, owns 25% or
more of such Borrower’s Equity Interests, if applicable; and (b) a single
individual with significant responsibility to control, manage, or direct such
Borrower.
"Board of Directors" shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such Person or, if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of a partnership, the Board of Directors of the general partner of such
Person and (iv) in the case of any other Person, the functional equivalent of
any of the foregoing.
"Borrower" or "Borrowers" shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
"Borrowers on a Consolidated Basis" shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
"Borrowers' Account" shall have the meaning set forth in Section 2.7.
"Borrowing Agent" shall mean Castle.


EX-19-

--------------------------------------------------------------------------------




"Borrowing Base Certificate" shall mean a certificate in substantially the form
of Exhibit 1.2(a) duly executed by the President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller of Borrowing Agent and delivered to
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.
"Business Day" shall mean any day other than a Saturday, Sunday or day on which
banks in New York City or East Brunswick, New Jersey are authorized or required
by law to close; provided that, when used in connection with a Eurodollar Rate
Loan, the term "Business Day" shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.
"Canadian Anti-Terrorism or Sanctions Laws" means the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), Part II.1 of the Criminal Code
(Canada), the United Nations Act (Canada), the Special Economic Measures Act
(Canada), the Freezing Assets of Corrupt Foreign Officials Act (Canada), the
Export and Import Permits Act (Canada) and any regulations issued under any of
the foregoing.
"Canadian Benefit Plan" shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Loan Party has any liability with respect to any
employee or former employee in Canada, but excluding any Canadian Pension Plans.
"Canadian Blocked Person" shall mean any Person that is a "Designated Person,"
"Politically Exposed Foreign Person," or "Terrorist Group" as described in any
Canadian Anti-Terrorism or Sanctions Law.
"Canadian Defined Benefit Plan" shall mean a Canadian Pension Plan for the
purposes of any applicable pension benefits standards statute or regulation in
Canada which contains a "defined benefit provision" as defined in subsection
147.1(1) of the Income Tax Act (Canada).
"Canadian Dollar" and the sign "CDN$" shall mean lawful money of Canada.
"Canadian Loan Party" shall mean Castle Canada and each other Loan Party that is
organized or incorporated under the laws of Canada or any province or territory
thereof, and "Canadian Loan Parties" means all such Persons, collectively.
"Canadian Pension Plan" shall mean a pension plan that is covered by the
applicable pension standards laws of any jurisdiction in Canada including the
Pension Benefits Act (Ontario) (or a similar legislation of any other Canadian
jurisdiction) and the Income Tax Act (Canada) and that is either (a) maintained
or sponsored by any Loan Party for employees or former employees in Canada or
(b) maintained pursuant to a collective bargaining agreement, or other
arrangement under which more than one employer makes contributions and to which
a Loan Party is making or accruing an obligation to make contributions or has
within the preceding five years made or accrued


EX-20-

--------------------------------------------------------------------------------




such contributions with respect to employees or former employees in Canada and
that, for greater certainty, does not include the Canada Pension Plan or the
Quebec Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively.
"Canadian Pension Termination Event" shall mean (a) the withdrawal of any Loan
Party from a Canadian Defined Benefit Plan which is "multi-employer pension
plan", as defined under applicable pension standards legislation, during a plan
year; or (b) the filing of a notice of intent to terminate in whole or in part a
Canadian Defined Benefit Plan or the filing of an amendment with the applicable
Governmental Body which terminates a Canadian Defined Benefit Plan, in whole or
in part, or the treatment of an amendment as a termination or partial
termination of a Canadian Defined Benefit Plan; or (c) the institution of
proceedings by any Governmental Body to terminate a Canadian Defined Benefit
Plan in whole or in part or have a replacement administrator or trustee
appointed to administer a Canadian Defined Benefit Plan; or (d) any other event
or condition or declaration or application which could reasonably be expected to
constitute grounds for the termination or winding up of a Canadian Defined
Benefit Plan, in whole or in part, or the appointment by any Governmental Body
of a replacement administrator or trustee to administer a Canadian Defined
Benefit Plan.
"Canadian Priority Payables Reserve" shall mean, with respect to any Canadian
Loan Party, a reserve established in Agent's Permitted Discretion with respect
to (a) all obligations, liabilities or indebtedness which (i) have a trust,
deemed trust or statutory Lien imposed to provide for payment or a Lien, choate
or inchoate, ranking or capable of ranking senior to or pari passu with Liens
securing the Obligations on any Collateral under any Applicable Law or (ii) have
a right imposed to provide for payment ranking or capable of ranking senior to
or pari passu with the Obligations under any Applicable Law, including, but not
limited to, claims for unremitted and/or accelerated rents, utilities, taxes
(including sales taxes and goods and services taxes and harmonized sales taxes
and withholding taxes), amounts payable to an insolvency administrator, wages
and vacation pay (including under the Wage Earner Protection Program Act
(Canada)), employee withholdings or deductions, severance and termination pay,
workers' compensation obligations, government royalties and pension fund
obligations (including any amounts representing any unfunded liability, solvency
deficiency or wind-up deficiency with respect to any Canadian Defined Benefit
Plan) and (b) amounts owing to suppliers in respect of Inventory which Agent, in
good faith, and on a reasonable basis, considers is or may be subject to
retention of title by a supplier (other than a Loan Party) or a right of a
supplier (other than a Loan Party) to recover possession thereof, where such
supplier's right has priority over the Liens securing the Obligations,
including, without limitation, Inventory subject to a right of a supplier (other
than a Loan Party) to repossess goods pursuant to Section 81.1 of the Bankruptcy
and Insolvency Act (Canada) or any other Applicable Laws granting revendication
or similar rights to unpaid suppliers or any similar laws of Canada or any other
applicable jurisdiction.
"Canadian Security Documents" shall mean (i) the Canadian Security Agreement
executed by Castle Canada in favor of the Agent, dated as of the Closing Date,
(ii) the Canadian Guarantee executed by Castle Canada in favor of the Agent,
dated as of the Closing Date, and (iii) any other security or guarantee
agreements executed by the Canadian Loan Parties as Guarantors hereunder, each
as modified, amended, restated, or supplemented from time to time.


EX-21-

--------------------------------------------------------------------------------




"Capital Expenditures" shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
"Capitalized Lease Obligation" of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
"Cases" shall mean the cases of the Domestic Loan Parties jointly administered
under chapter 11 of the Bankruptcy Code pending before the Bankruptcy Court,
bearing case number 17-11330 (LSS) and any superseding chapter 7 case or cases.
"Cash Dominion Period" shall have the meaning set forth in Section 4.15(h)(i)
hereof.
"Cash Equivalents" shall mean (a) any readily-marketable securities (i) issued
by, or directly, unconditionally and fully guaranteed or insured by the United
States federal government or (ii) issued by any agency of the United States
federal government, the obligations of which are fully backed by the full faith
and credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least "A-1" from S&P or at least "P-1" from Moody's, (c) any commercial
paper rated at least "A-1" by S&P or "P-1" by Moody's and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or banker’s acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) "adequately capitalized" (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000,
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody's the highest rating obtainable for money market funds in
the United States (provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days) and (f) investments by any Foreign Subsidiaries in any foreign equivalents
of a type of investment referred to in clause (a), (b), (c) or (d) above,
provided that, (i) investments described in this clause (f) by any Foreign
Subsidiary shall be limited to (1) securities issued by a country that is a
member nation of the Organization of Economic Cooperation and Development or by
issuers formed under the laws of such a country, or (2) in the case of Foreign
Subsidiaries operating in countries that are not member nations of the
Organization of Economic Cooperation and Development, investments customarily
used by corporations for cash management purposes


EX-22-

--------------------------------------------------------------------------------




in such jurisdictions in the ordinary course of business of such corporations
and (ii) in the case of investments equivalent to clause (a), the issuer has an
investment grade sovereign debt rating from S&P or Moody's.
"Cash Management Liabilities" shall have the meaning provided in the definition
of "Cash Management Products and Services."
"Cash Management Products and Services" shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Loan Party:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, and interstate depository network
services. The indebtedness, obligations and liabilities of any Loan Party to the
provider of any Cash Management Products and Services (including all obligations
and liabilities owing to such provider in respect of any returned items
deposited with such provider) (the "Cash Management Liabilities") shall be
"Obligations" hereunder and otherwise treated as Obligations for purposes of
this Agreement and each of the Other Documents, but only so long as such
provider (if not PNC or an Affiliate of PNC) has notified Agent in writing of
such Cash Management Products and Services within ten (10) days of entering into
such agreement or arrangement, secured by the Collateral.
"Castle Canada" shall mean A.M. Castle & Co. (Canada) Inc., a corporation
existing under the laws of British Columbia.
"Castle Mexicali" shall mean Castle Metals de Mexicali, S.A. de C.V., a sociedad
anónima de capital variable organized under the laws of Mexico.
"Castle Mexico" shall mean Castle Metals de Mexico, S.A. de C.V., sociedad
anónima de capital variable organized under the laws of Mexico.
"CEA" shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.
"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
"Certificate of Beneficial Ownership/Controlling Party" shall mean, for each
Borrower, a certificate in form and substance acceptable to Agent in its sole
discretion, certifying, among other things, the Beneficial Owner/Controlling
Party of such Borrower.
"CFTC" shall mean the Commodity Futures Trading Commission.
"Change in Law" shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any


EX-23-

--------------------------------------------------------------------------------




Governmental Body; or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Applicable
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
"Change of Control" shall mean: (a) any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act), other than the Original
Owners, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the SEC under the Exchange Act) of 50% or more of the
voting Equity Interests of Castle; (b) during any period of 12 consecutive
months, a majority of the members of the board of directors of Castle cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board, (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group by or on behalf of the board of directors); or (iv) whose election or
nomination to that board or equivalent governing body was authorized under and
took place in accordance with the Stockholders Agreement; or (c) the occurrence
of any event (whether in one or more transactions) which results in Castle,
directly or indirectly, failing to own one hundred (100%) percent of the Equity
Interests (on a fully diluted basis) of each Loan Party.
"CIP Regulations" shall have the meaning set forth in Section 14.11 hereof.
"Closing Date" shall mean August 31, 2017.
"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
"Collateral" shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case, whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
(a)all Receivables and all supporting obligations relating thereto;
(b)    all Equipment and fixtures;


EX-24-

--------------------------------------------------------------------------------




(c)    all General Intangibles;
(d)    all Inventory;
(e)    all Investment Property;
(f)    all Real Property;
(g)    all Subsidiary Stock;
(h)    (i) its respective goods and other property including, but not limited
to, all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of each Loan Party's rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Loan Party from any Customer relating to
the Receivables; (iv) other property, including warranty claims, relating to any
goods securing the Obligations; (v) all of each Loan Party's contract rights,
rights of payment which have been earned under a contract right, instruments
(including promissory notes), documents, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, letters of credit and
cash; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by any Loan Party, all real and personal
property of third parties in which such Loan Party has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Loan Party has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Loan Party;
(i)    all of each Loan Party's ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by such Loan Party or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), or (h) of this Paragraph;
(j)    all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), and
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds, and property and assets of the Loan Parties described
on Schedule 5.26 attached hereto;
in each case, other than Excluded Property. It is the intention of the parties
that if Agent shall fail to have a perfected Lien in any particular property or
assets of any Loan Party for any reason whatsoever, but the provisions of this
Agreement and/or of the Other Documents, together with all financing statements
and other public filings relating to Liens filed or recorded by Agent against
Borrowers, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular


EX-25-

--------------------------------------------------------------------------------




property or assets, then all such "proceeds" of such particular property or
assets shall be included in the Collateral as original collateral that is the
subject of a direct and original grant of a security interest as provided for
herein and in the Other Documents (and not merely as proceeds (as defined in
Article 9 of the Uniform Commercial Code) in which a security interest is
created or arises solely pursuant to Section 9-315 of the Uniform Commercial
Code).
"Commitments" mean the Swing Loan Commitment and the Revolving Commitment.
"Commitment Transfer Supplement" shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances (other than Swing Loans) under this
Agreement.
"Compliance Certificate" shall mean a compliance certificate in the form
attached hereto as Exhibit 1.2(c) to be signed by the President, Chief Financial
Officer, Treasurer, Assistant Treasurer or Controller of Borrowing Agent, which
shall state that, based on an examination sufficient to permit such officer to
make an informed statement, no Default or Event of Default exists, or if such is
not the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Loan Parties
with respect to such default and, such certificate shall have appended thereto
calculations which set forth Loan Parties' compliance with the requirements or
restrictions imposed by Sections 6.2 (including a calculation of the Fixed
Charge Coverage Ratio, whether or not a Covenant Testing Period is then in
effect) and 6.12.
 "Confirmation Hearing" means the hearing(s) before the Bankruptcy Court under
Section 1128 of the Bankruptcy Code at which the Debtors (as defined in the
Confirmed Plan) seek entry of the Confirmation Order.
"Confirmation Order" means that certain Order Approving the Debtors' Disclosure
Statement For, and Confirming, the Debtors' Amended Prepackaged Joint Chapter 11
Plan of Reorganization, (D.I. 244), entered in the Cases on August 2, 2017.
"Confirmed Plan" shall mean that certain Debtors' Prepackaged Joint Chapter 11
Plan of Reorganization, Case No. 17-11330, Docket No. 16, as amended, modified
or supplemented, confirmed by the Confirmation Order.
"Connection Income Taxes" shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consigned Inventory" shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.


EX-26-

--------------------------------------------------------------------------------




"Consolidated Net Income" means, with respect to Borrowers on a Consolidated
Basis for any period, the aggregate of the Net Income of such Borrowers on a
Consolidated Basis for such period determined in accordance with GAAP; provided
that:
(1)    the Net Income (but not loss) of any such Borrower or Subsidiary or that
is accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or similar distributions paid in cash to the
specified Person;
(2)    the Net Income of any such Borrower or Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Borrower or Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person or its stockholders;
(3)    the cumulative effect of a change in accounting principles will be
excluded;
(4)    gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period will be
excluded;
(5)    non-cash compensation charges or other non-cash expenses or charges
arising from the grant of or issuance or re-pricing of stock, stock options or
other equity-based awards to the directors, officers and employees of the
Borrowers and Subsidiaries will be excluded;
(6)    any non-cash impairment charge or asset write-off under GAAP and the
amortization of intangibles arising under GAAP will be excluded;
(7)    gains, losses, charges or expenses due to (i) the early extinguishment of
indebtedness or (ii) the application of “fresh-start” accounting (or similar
accounting treatments), in each case, will be excluded; and
(8)    gains, losses, charges or expenses due to fair value measurements of
assets and liabilities under Accounting Standards Codification Topic 815,
“Derivatives and Hedging”, or under Accounting Standards Codification Topic 820,
“Fair Value Measurements and Disclosures” will be excluded.
"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms "Controlling" and "Controlled" shall have meanings correlative thereto.
"Controlled Account Bank" shall have the meaning set forth in Section 4.15(h).


EX-27-

--------------------------------------------------------------------------------




"Covenant Testing Period" shall mean the period commencing on the last day of
the most recent fiscal month ending on or prior to the date that Liquidity falls
below $12,500,000 for five consecutive Business Days and ending on the first day
thereafter that Liquidity has exceeded $12,500,000 for sixty (60) consecutive
days.
"Covered Entity" shall mean (a) each Borrower, each of Borrowers' Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
"Customer" shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
"Customs" shall have the meaning set forth in Section 2.10(b) hereof.
"Debt Payments" shall mean and include all cash actually expended by the
Borrowers on a Consolidated Basis to make (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein and with respect to any Advances (other than the fees, commissions and
charges payable in connection with the transactions contemplated by (i) the
First Amendment and (ii) Section 6.22 of this Agreement), plus (c) capitalized
lease payments, plus (d) payments with respect to any other Indebtedness for
borrowed money.
"Debtor Relief Laws" shall mean the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Canada, or other applicable
jurisdictions from time to time in effect, including any corporate law or other
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors generally against it.
"Default" shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
"Default Rate" shall have the meaning set forth in Section 3.1(b) hereof.
"Defaulting Lender" shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolver Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation


EX-28-

--------------------------------------------------------------------------------




Commitment in Letters of Credit or Swing Loans or (iii) pay over to Agent,
Issuer, Swing Loan Lender or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies
Agent in writing that such failure is the result of such Lender's good faith
determination that a condition precedent to funding (specifically identified and
including a particular Default or Event of Default, if any) has not been
satisfied; (b) has notified Borrowers or Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender's good faith
determination that a condition precedent (specifically identified and including
a particular Default or Event of Default, if any) to funding a loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within two (2) Business Days after
request by Agent, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent's receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of an Insolvency Event; or (e) has failed at
any time to comply with the provisions of Section 2.19(d) with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.
"Deposit Account Control Agreement" shall have the meaning set forth in Section
4.15(h)(ii).
"Depository Accounts" shall have the meaning set forth in Section 4.15(h)(ii)
hereof.
"Designated Lender" shall have the meaning set forth in Section 16.2(b) hereof.
"DIP Credit Agreement" means that certain Debtor-in-Possession Revolving Credit
and Security Agreement, dated as of June 10, 2017, by and among Borrower, the
lenders identified on the signature pages thereof and Agent.
"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than as a result of a change of control or
asset sale so long as any rights of holders thereof upon the occurrence of such
change of control or asset sale are subject to the prior payment and
satisfaction in full of the Obligations), pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is one hundred eighty-one (181) days after the end of the Term
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the date that is one
hundred eighty-one (181) days after the end of the Term.


EX-29-

--------------------------------------------------------------------------------




"Dollar" and the sign "$" shall mean lawful money of the United States of
America.
"Dollar Equivalent" shall have the meaning set forth in Section 1.5 hereof.
"Domestic Loan Parties" shall mean a Loan Party that is also a Domestic Person.
"Domestic Person" shall mean any Person who (i) in the case of an individual, is
a U.S. Person, and (ii) in the case of a legal entity, is organized under the
laws of the United States of America or any state or territory thereof or the
District of Columbia.
"Domestic Rate Loan" shall mean any Advance that bears interest based upon the
Alternate Base Rate.
"Domestic Subsidiary" shall mean any Subsidiary incorporated or organized under
the laws of the United States of America or any state or territory thereof or
the District of Columbia.
"Drawing Date" shall have the meaning set forth in Section 2.11(b) hereof.
"EBITDA" shall mean for any period with respect to Borrowers on a Consolidated
Basis, the sum of (a) Consolidated Net Income for such period, plus (b) all
interest expense for such period, plus (c) all income taxes and charges against
income for such period for federal, state, local and foreign or provincial taxes
(net of any refunds or credits), plus (d) depreciation expenses for such period,
plus (e) amortization expenses for such period, plus (f) fees and expenses
incurred in connection with execution of this Agreement and obtaining approval
of the Confirmed Plan in an aggregate amount not to exceed $22,500,000.00 (or
such greater amount acceptable to Agent), plus (g) non-cash foreign exchange
losses (with a deduction for the amount of any non-cash foreign exchange gains),
plus (h) non-cash hedging losses (with a deduction for the amount of any
non-cash hedging gains), plus (i) non-recurring expenses associated with asset
sales, relocation expenses, severance obligations, or employee stock
compensation in an aggregate amount not to exceed an amount acceptable to Agent
in its Permitted Discretion, plus (j) one-time fees, costs and expenses incurred
in connection with execution of First Amendment and the transactions
contemplated thereby, plus (k) any other non-recurring adjustments agreed to by
Agent.
"Eligibility Date" shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the effective date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the effective date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).
"Eligible Canadian Inventory" shall mean Eligible Inventory of any Canadian Loan
Party that is located in Canada or the United States of America.
"Eligible Canadian Receivables" shall mean Eligible Receivables, denominated in
Dollars or Canadian Dollars, of any Canadian Loan Party.


EX-30-

--------------------------------------------------------------------------------




"Eligible Contract Participant" shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
"Eligible Insured Receivables" means Eligible Canadian Receivables, Eligible
Mexican Receivables, and Eligible U.S. Receivables that are subject to credit
insurance satisfactory to Agent in its Permitted Discretion.
"Eligible Inventory" shall mean and include Inventory, with respect to each Loan
Party, valued at the lower of cost or market value, determined on an average
actual cost basis, which is not, in Agent's opinion, obsolete, slow moving or
unmerchantable (except "Excess and Obsolete" Inventory as set forth in Section
2.1(a)(iii) of this Agreement) and which Agent, in its Permitted Discretion,
shall not deem ineligible Inventory, based on such considerations as Agent may
from time to time deem appropriate including whether the Inventory is subject to
a perfected, first priority security interest in favor of Agent and no other
Lien (other than a Permitted Lien). In addition, Inventory shall not be Eligible
Inventory if it:
(i)    does not conform to all standards imposed by any Governmental Body which
has regulatory authority over such goods or the use or sale thereof,
(ii)    is in transit (other than inventory that is in transit between two
locations that are located in the United States, Canada, and Mexico and are
owned, leased, or otherwise controlled by a Loan Party),
(iii)    is located outside the continental United States, Mexico, or Canada or
at a location that is not otherwise in compliance with this Agreement,
(iv)    constitutes Consigned Inventory,
(v)    is the subject of an Intellectual Property Claim;
(vi)    is subject to a License Agreement or other agreement that limits,
conditions or restricts any Loan Party's or Agent's right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement; or
(vii)    or is situated at a location not owned by a Loan Party unless the owner
or occupier of such location has executed in favor of Agent a Lien Waiver
Agreement (or Agent shall elect to establish reserves in its Permitted
Discretion, such reserve not to exceed 3 months' rent, provided that Agent
agrees not to establish such reserve during the first sixty (60) days following
the Closing Date).
Eligible Inventory shall not include Inventory being acquired pursuant to a
trade Letter of Credit to the extent such trade Letter of Credit remains
outstanding.
"Eligible Mexican Receivables" shall mean Eligible Receivables, denominated in
Dollars or Mexican pesos, of any Mexican Loan Party.


EX-31-

--------------------------------------------------------------------------------




"Eligible Mexican Inventory" shall mean Eligible Inventory of any Mexican Loan
Party that is located in Mexico.
"Eligible Receivables" shall mean and include with respect to each Loan Party,
each Receivable of such Loan Party arising in the Ordinary Course of Business
and which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent's first priority perfected security interest and no other Lien
(other than any Permitted Liens), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent. In addition, no Receivable shall be
an Eligible Receivable if:
(a)such Receivable arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    such Receivable is due or unpaid more than (i) sixty (60) days after the
original due date or (ii) one hundred twenty (120) days after the original
invoice date;
(c)    such Receivable is owed by a Customer, fifty percent (50%) or more of all
of whose Receivables owed to the Loan Parties are deemed not to be Eligible
Receivables hereunder pursuant to clause (b) above. Such percentage may, in
Agent's Permitted Discretion, be decreased from time to time;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(e)    the Customer that owes such Receivable shall (i) apply for, suffer, or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, or (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws;
(f)    it arises out of a sale to a Customer outside the United States of
America, Canada or Mexico, unless such sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its Permitted Discretion;
(g)    it arises out of a sale to a Customer on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis or such sale is evidenced by chattel paper;
(h)    Agent believes, in its sole judgment, exercised in a commercially
reasonable manner, that collection of such Receivable is insecure or that such
Receivable may not be paid by reason of the Customer's financial inability to
pay; provided, however, that the Agent will use


EX-32-

--------------------------------------------------------------------------------




reasonable efforts to provide prior notice to the Borrowing Agent of such
determination, but the failure to provide such notice shall not affect the
ineligibility of such Receivable;
(i)    the Customer that owes such Receivable is (i) the United States of
America, any state or any department, agency or instrumentality of any of them,
unless the applicable Borrower assigns its right to payment of such Receivable
to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.), or has otherwise
complied with other applicable statutes or ordinances or (ii) the federal
government of Canada or any department, agency, public/crown corporation or
instrumentality thereof unless the Financial Administration Act (Canada) has
been complied with, to Agent's satisfaction;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    to the extent the amount of such Receivable exceeds any credit limit with
respect to the aggregate amount of Receivables from the Customer owing such
Receivable, which credit limit may be determined by Agent, in its Permitted
Discretion; provided, however, that the Agent will use reasonable efforts to
provide prior notice to the Borrowing Agent of such determination;
(l)    such Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim or the Customer is also a creditor or supplier of a Borrower (in
each case, only to the extent of such Borrower's obligations to such Account
Debtor from time to time), or such Receivable is contingent in any respect or
for any reason;
(m)    such Receivable is the subject of any agreement between the applicable
Borrower and the Customer owing such Receivable for any deduction therefrom, to
the extent of such deduction, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
(n)    any return, rejection or repossession of the merchandise to which such
Receivable relates has occurred or the rendition of services has been disputed;
(o)    such Receivable is not payable to a Borrower;
(p)    such Receivable has not been invoiced; or
(q)    such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its Permitted Discretion; provided,
however, that the Agent will use reasonable efforts to provide prior notice to
the Borrowing Agent of such determination, but the failure to provide such
notice shall not affect the ineligibility of such Receivable.


EX-33-

--------------------------------------------------------------------------------




"Eligible U.S. Inventory" shall mean Eligible Inventory of any U.S. Loan Party
that is located in Canada or the United States of America.
"Eligible U.S. Receivables" shall mean Eligible Receivables denominated in
Dollars of any U.S. Loan Party.
"Environmental Claims" shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance, liability or violation, investigations and/or
adjudicatory proceedings relating in any way to any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereafter, "EL Claims"), including, without limitation, (a) any and all EL
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (b) any and all EL Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to any Environmental Law or to an
alleged injury or threat of injury to human health or safety or the environment
due to the presence of Hazardous Materials.
"Environmental Laws" shall mean all former, current and future federal, state,
local, supranational, and foreign laws (including statutory and common law),
treaties, regulations, rules, ordinances, codes, decrees, injunctions,
judgments, governmental restrictions or requirements, directives, orders
(including consent orders), permits, and agreements with any Governmental Body
in each case, relating to the indoor or outdoor environment, natural resources,
human health and safety or the presence, Release of or exposure to pollutants,
contaminants, wastes, chemicals or otherwise hazardous materials, or the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling, disposal or handling of, or the arrangement for such
activities, with respect to any pollutants, contaminants, wastes, chemicals or
otherwise hazardous materials.
"Environmental Liability" shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
indemnities, expenses and costs (including administrative oversight costs,
natural resource damages and remediation costs), whether known or unknown,
actual or potential, vested or unvested, or contingent or otherwise, arising out
of or relating to (a) any Environmental Law, (b) the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling,
disposal or handling of, or the arrangement for such activities, with respect to
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence or Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Equipment" shall mean and include as to each Loan Party all of such Loan
Party's goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.


EX-34-

--------------------------------------------------------------------------------




"Equity Interests" shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
"ERISA Affiliate" shall mean any person that for purposes of Title IV of ERISA
or Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Borrower or any Subsidiary under
Section 414(b) or (c) of the Code or Section 4001 of ERISA.
"ERISA Event" shall mean (a) any "reportable event," as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Plan
(other than an event for which the 30-day notice period is waived by the
applicable regulation or otherwise), (b) a determination that any Plan is in "at
risk" status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by Castle, any Subsidiary or any of
their respective ERISA Affiliates of any liability under Title IV of ERISA
(other than non‑delinquent premiums payable to the PBGC under Sections 4006 and
4007 of ERISA), (e) the termination, or the filing of a notice of intent to
terminate, any Plan pursuant to Section 4041(c) of ERISA, (f) the receipt by
Castle, any Subsidiary or any of their respective ERISA Affiliates from the PBGC
or a plan administrator of any notice relating to the intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan, (g) the cessation
of operations at a facility of Castle, any Subsidiary or any of their respective
ERISA Affiliates giving rise to any liability with respect to a Plan under
Section 4062(e) of ERISA, (h) conditions contained in Section 303(k)(1)(A) of
ERISA for imposition of a lien on the assets of Borrowers, any Subsidiary or any
of their respective ERISA Affiliates shall have been met with respect to any
Plan, (i) the receipt by Castle, any Subsidiary or any of their respective ERISA
Affiliates of any notice imposing Withdrawal Liability on a Loan Party or a
determining that a Multiemployer Plan is "insolvent" (within the meaning of
Section 4245 of ERISA), in "reorganization" (within the meaning of Section 4241
of ERISA), or in "endangered" or "critical" status (within the meaning of
Section 432 of the Code or Section 304 of ERISA), (j) the occurrence of a
non‑exempt "prohibited transaction" with respect to which Castle or any of the
Subsidiaries is a "disqualified person" (within the meaning of Section 4975 of
the Code) or a "party in interest" (within the meaning of Section 406 of ERISA)
or with respect to which Castle, any such Subsidiary or their respective ERISA
Affiliates could otherwise be liable or (k) any Foreign Benefit Event.
"Eurodollar Rate" shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source reasonably selected by Agent as an authorized
information vendor for the


EX-35-

--------------------------------------------------------------------------------




purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an "Alternate Source"), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage; provided, that at no time shall the Eurodollar Rate be
less than zero.
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
"Eurodollar Rate Loan" shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
"Event of Default" shall have the meaning set forth in Article X hereof.
"Excess Availability" shall mean as of any date of determination, (a) the lesser
of (i) the Gross Formula Amount or (ii) the Maximum Revolving A Advance Amount
minus (b) the sum of (i) the aggregate amount of the Revolving A Advances
outstanding plus (ii) the Maximum Undrawn Amount of Letters of Credit.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
"Excluded Foreign Subsidiary Stock" shall mean the Equity Interests in excess of
sixty-five percent (65%) of the Equity Interests of any first-tier Foreign
Subsidiary or U.S. Foreign Holdco and any Equity Interest of any Foreign
Subsidiary other than a first-tier Foreign Subsidiary; provided that, in no
event shall any Equity Interests of the Canadian Loan Parties and the Mexican
Loan Parties be deemed to constitute Excluded Foreign Subsidiary Stock.
"Excluded Hedge Liability or Liabilities" shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower's and/or
Guarantor's failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a


EX-36-

--------------------------------------------------------------------------------




Swap Obligation would cause such obligation to be an Excluded Hedge Liability
but the grant of a security interest would not cause such obligation to be an
Excluded Hedge Liability, such Swap Obligation shall constitute an Excluded
Hedge Liability for purposes of the guaranty but not for purposes of the grant
of the security interest; and (c) if there is more than one Borrower or
Guarantor executing this Agreement or the Other Documents and a Swap Obligation
would be an Excluded Hedge Liability with respect to one or more of such
Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.
"Excluded Property" shall mean (i) any rights or interests in any license,
contract or agreement to which any Loan Party is a party to the extent, but only
to the extent, that such a grant would, under the terms of such license,
contract or agreement, result in a breach of the terms of, or constitute a
default under, such license, lease, contract or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to 9-406, 9-407
or 9-408 of the Uniform Commercial Code or other Applicable Law); (ii)  any
rights or property, including, without limitation, any intent-to-use trademark
applications to the extent that any valid and enforceable law or regulation
applicable to such rights or property prohibits the creation of a security
interest in such rights or property or would otherwise result in a material loss
of rights from the creation of such security interest therein; provided, that
immediately upon the ineffectiveness, lapse or termination of any such
restriction, the Collateral shall include, and Borrowers shall be deemed to have
granted a security interest in, all such rights and interests or other assets,
as the case may be, as if such provision had never been in effect; and provided,
further, that notwithstanding any such restriction, Collateral shall, to the
extent such restriction does not by its terms apply thereto, include all rights
incident or appurtenant to any such rights or interests and the right to receive
all proceeds derived from or in connection with the sale, assignment or transfer
of such rights and interests; (iii) Excluded Foreign Subsidiary Stock; and (iv)
any Mexican Financed Equipment.
"Excluded Subsidiary" shall mean (a) any Subsidiary that is not a Wholly Owned
Subsidiary, (b) any Subsidiary, other than the Canadian Loan Parties and the
Mexican Loan Parties, that (i) is a Foreign Subsidiary, (ii) is a direct or
indirect Subsidiary of a Foreign Subsidiary, or (iii) a U.S. Foreign Holdco,
(c) any captive ‎insurance company, (d) any not-for-profit subsidiary, (e) ‎any
Subsidiary that is prohibited by Applicable Law from guaranteeing the
Obligations or that would require governmental (including regulatory) consent,
approval, license or authorization in order to guarantee the Obligations, to the
extent such consent, approval, license or authorization is not obtained after
the use of all such Subsidiary's commercially reasonable efforts (without any
requirement to pay money or make concessions), (f) any Subsidiary that is
prohibited from guaranteeing the Obligations by contracts existing on the
Closing Date, or (g) any Subsidiary with respect to which the Agent and Castle
reasonably agree that the cost or burden of obtaining a guarantee of the
Obligations would outweigh the benefit to the Lenders to be afforded thereby.
For the avoidance of doubt, the Canadian Loan Parties and the Mexican Loan
Parties shall not constitute Excluded Subsidiaries.


EX-37-

--------------------------------------------------------------------------------




"Excluded Taxes" shall mean with respect to the Agent, any Lender, any Issuer,
Payee or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), branch profits taxes and franchise
taxes imposed on it (in lieu of net income taxes), (i) by the jurisdiction (or
any political subdivision thereof) under the Applicable Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) which are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance under this Agreement
pursuant to the Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Advance (other than pursuant to an assignment
request by Borrower under Section 3.11(c) or as otherwise requested by any Loan
Party) or (ii) such Lender changes its lending office (other than a change made
at the request of any Loan Party), except, in each case, to the extent that,
pursuant to Section 3.11, amounts with respect such Taxes were payable either to
such Lender's assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) United
States federal Taxes that would not have been imposed but for Recipient's
failure to comply with Section 3.12, (d) any U.S. federal withholding Taxes
imposed under FATCA, and (e) Tax imposed under Part XIII of the Income Tax Act
(Canada) on any sum payable under this Agreement if that Tax (i) would not have
been imposed had the Lender, Agent or assignee of any Lender been dealing with
the Borrower at arm's length for purposes of the Income Tax Act (Canada), or
(ii) would not have been imposed but for the relevant Lender, Agent or assignee
of any Lender being a “specified shareholder” of the Borrower for purposes of
subsection 18(5) of the Income Tax Act (Canada) or not dealing at arm’s length
with any such specified shareholder.
"Existing Letters of Credit" means those letters of credit issued pursuant to
the DIP Credit Agreement and outstanding on the Closing Date, if any.
"Extraordinary Receipts" means cash proceeds of judgments, cash proceeds of
settlements or other cash consideration received in connection with any cause of
action or claim, indemnity payments (other than (i) to the extent such indemnity
payments are immediately payable to a Person that is not an Affiliate of
Borrowers or any other Loan Party or (ii) received by a Loan Party as
reimbursement for any costs previously incurred or any payments previously made
by such Person) and any purchase price adjustment received in connection with
any purchase agreement, excluding any volume rebates or other customer benefits
realized by a Loan Party in the Ordinary Course of Business.
"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version or successor provision that is
substantively comparable and not materially more onerous to comply with), any
agreement entered into under Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into by the United States in connection with
the implementation of such Sections of the Code (including such amended version
and successor provisions) and, in each case, any current or future regulations
promulgated thereunder or official interpretations thereof.


EX-38-

--------------------------------------------------------------------------------




"Federal Funds Alternate Source" shall have the meaning set forth in the
definition of "Federal Funds Open Rate."
"Federal Funds Effective Rate" for any day shall mean the rate per annum (based
on a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest one hundredth (1/100) of one percent (1%)) announced by
the Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the "Federal Funds Effective Rate" for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.
"Federal Funds Open Rate" for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption "OPEN" (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by Agent (a "Federal Funds Alternate
Source") (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Federal Funds Alternate Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Federal Funds Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error); provided, however, that if such day is not a
Business Day, the Federal Funds Open Rate for such day shall be the "open" rate
on the immediately preceding Business Day. If and when the Federal Funds Open
Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to Loan
Parties, effective on the date of any such change.
"Fee Letter" shall mean that certain Fee Letter, dated as of even date with the
Agreement, by and among Borrowers and Agent, as supplemented by that certain
Supplemental Fee Letter, dated as of the First Amendment Effective Date, by and
among Borrowers and Agent.
"Financial Officer" of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
"Financial Statements" shall have the meaning set forth in Section 5.5(a).
"First Amendment" shall mean that certain Amendment No. 1 to Revolving Credit
and Security Agreement, dated as of the First Amendment Effective Date, by and
among Borrowers, the other Loan Parties party thereto, the Lenders party thereto
and Agent.
"First Amendment Effective Date" shall mean June 1, 2018.


EX-39-

--------------------------------------------------------------------------------




"Fixed Charge Coverage Ratio" means, determined for the Borrowers on a
Consolidated Basis, the result of dividing (a) EBITDA minus Unfinanced Capital
Expenditures made during such period minus cash income taxes paid during such
period (net of any credits or refunds) by (b) the sum of, without duplication,
all Debt Payments made during such period, provided that, notwithstanding
anything to the contrary contained herein, for the periods listed in the table
below, Debt Payments, cash income taxes paid, and Unfinanced Capital
Expenditures will be deemed to be the amounts set forth in the table below.
Month Ending
Debt Payments
Unfinanced Capital
Expenditures
Cash Income
Taxes Paid
January 31, 2017
$250,000
$83,000
$0
February 28, 2017
$228,000
$428,000
$0
March 31. 2017
$264,000
$585,000
$0
April 30, 2017
$254,000
$315,000
$10,000
May 31, 2017
$271,000
$293,000
$55,000
June 30, 2017
$272,000
$560,000
$0
July 31, 2017
$271,000
$340,000
$0
 
 
 
 

"Fixed Charge Coverage Test Date" shall mean the last day of the calendar month
ending immediately prior to the date all requirements to trigger a Covenant
Testing Period have been met and the last day of each calendar month thereafter,
until the Covenant Testing Period has ended.
"Flood Laws" shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
"Foreign Benefit Event" shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any Applicable Law, (b) the failure to make required contributions or
payments, under any Applicable Law, on or before the due date for such
contributions or payments, (c) the incurrence of any liability in excess of
$500,000 by Castle or any Subsidiary under Applicable Law on account of the
complete or partial termination of a Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (d) the occurrence
of any transaction that is prohibited under any Applicable Law and that has
resulted or could reasonably be expected to result in the incurrence of any
liability by Castle or any of the Subsidiaries, or the imposition on Castle or
any of the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any Applicable Law, in each case in excess of $500,000.


EX-40-

--------------------------------------------------------------------------------




"Foreign Currency Hedge" shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.
"Foreign Currency Hedge Liabilities" shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
"Foreign Pension Plan" shall mean any benefit plan that under Applicable Law
other than the laws of the United States, Canada, or any political subdivision
thereof, is required to be funded through a trust or other funding vehicle other
than a trust or funding vehicle maintained exclusively by a Governmental Body.
"Foreign Subsidiary" of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States of America or any
State or territory thereof or the District of Columbia.
"Formula Amount" shall have the meaning set forth in Section 2.1(a).
"GAAP" shall mean generally accepted accounting principles in the United States
of America in effect from time to time and, as applicable to the Mexican Loan
Parties, the NIFs.
"General Intangibles" shall mean and include as to each Loan Party all of such
Loan Party's general intangibles and "intangibles" (as defined in the PPSA),
whether now owned or hereafter acquired, including all payment intangibles, all
choses in action, causes of action, corporate or other business records,
inventions, designs, patents, patent applications, equipment formulations,
manufacturing procedures, quality control procedures, trademarks, trademark
applications, service marks, trade secrets, goodwill, copyrights, design rights,
software, computer information, source codes, codes, records and updates,
registrations, licenses, franchises, customer lists, tax refunds, tax refund
claims, computer programs, all claims under guaranties, security interests or
other security held by or granted to such Loan Party to secure payment of any of
the Receivables by a Customer (other than to the extent covered by Receivables)
all rights of indemnification and all other intangible property of every kind
and nature (other than Receivables).
"Governmental Acts" shall have the meaning set forth in Section 2.16.
"Governmental Body" shall mean any nation or government, any state, province, or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
"Gross Formula Amount" shall mean the Formula Amount (without giving effect to
clause (iv) thereof).


EX-41-

--------------------------------------------------------------------------------




"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, all Persons who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and shall extend to all
permitted successors and assigns of such Persons.
"Guaranty" shall mean any guaranty or guarantee of all or any part of the
obligations of Borrowers executed by a Guarantor in favor of Agent for its
benefit and for the ratable benefit of Lenders, in form and substance
satisfactory to Agent, in each case together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof, and
"Guarantees" means collectively, all such Guarantees.
"Hazardous Materials" shall mean (a) any petroleum products, derivatives or
byproducts and all other hydrocarbons, coal ash, radon gas, lead, asbestos and
asbestos-containing materials, toxic mold, urea formaldehyde foam insulation,
polychlorinated biphenyls, infectious or medical wastes and chlorofluorocarbons
and all other ozone-depleting substances, (b) any pollutant, contaminant, waste
or chemical or any toxic, radioactive, ignitable, corrosive, reactive or
otherwise hazardous substance, waste or material, or any substance, waste or
material having any constituent elements displaying any of the foregoing
characteristics, (c) any substance, waste or material that is prohibited,
limited or regulated by or pursuant to or which can form the basis for liability
under any Environmental Law, and (d) Hazardous Wastes.
"Hazardous Wastes" shall mean all waste materials subject to regulation under
CERCLA, RCRA, the Environmental Protection Act (Ontario) (the "EPA"), the
Canadian Environmental Protection Act ("CEPA") or applicable state or provincial
law, and any other applicable Federal, state, and provincial laws now in force
or hereafter enacted relating to hazardous waste disposal.
"Hedge Liabilities" shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
"Hedging Agreement" shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
including any interest or exchange rate exposure management agreement or
arrangement in respect of Canadian dollars, U.S. dollars, or any other currency
in which a Loan Party is doing business.
"Indebtedness" of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
including all earn-out obligations (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such Person of


EX-42-

--------------------------------------------------------------------------------




Indebtedness of others, (h) all Capitalized Lease Obligations of such Person,
(i) net obligations of such Person under any Hedging Agreements, valued at the
Agreement Value thereof, (j) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
of such Person or any other Person or any warrants, rights or options to acquire
such equity interests, valued, in the case of redeemable preferred interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (k) all obligations of such Person as an account party in
respect of letters of credit and (l) all obligations of such Person in respect
of banker’s acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner.
"Indemnified Taxes" shall mean all Taxes except Excluded Taxes.
"Insolvency Event" shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person's direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code or other
Debtor Relief Law), or regulatory restrictions, (b) has had a receiver, interim
receiver, monitor, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it or has called a meeting of its
creditors, (c) admits in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(d) with respect to a Lender, such Lender is unable to perform hereunder due to
the application of Applicable Law, or (e) in the good faith determination of
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment of a type
described in clauses (a) or (b), provided that an Insolvency Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person's direct or indirect parent
company by a Governmental Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.
"Intellectual Property" shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
"Intellectual Property Claim" shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Loan Party's ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.
"Intercompany Debt" shall mean any Indebtedness, now existing or hereafter
incurred, owed by any Loan Party or its Subsidiary to any other Loan Party or
Subsidiary.
"Intercompany Loan" shall have the meaning assigned to such term in Section
7.5(h).


EX-43-

--------------------------------------------------------------------------------




"Intercreditor Agreement" shall mean that certain Intercreditor and
Subordination Agreement, dated as of the date hereof, by and among Agent and
Junior Lien Agent, as amended, supplemented, restated, or otherwise modified
from time to time.
"Interest Period" shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
"Interest Rate Hedge" shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Loan Party or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Loan Party and/or its Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.
"Interest Rate Hedge Liabilities" shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
"Inventory" shall mean and include as to each Loan Party all of such Loan
Party's now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Loan Party's business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
"Investment" shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of compliance with Section 7.5, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any returns or distributions of capital or repayment of principal
actually received in cash by such Person with respect thereto, whether by
disposition, return on capital, dividend or otherwise.
"Investment Property" shall mean and include as to each Loan Party, all of such
Loan Party's now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
"IP Rights" shall have the meaning assigned to such term in Section 5.18.
"ISP98 Rules" shall have the meaning set forth in Section 2.9(b).


EX-44-

--------------------------------------------------------------------------------




"Issuer" shall mean any Person who issues a Letter of Credit pursuant to the
terms hereof and/or accepts a draft pursuant to the terms hereof.
"Joinder" shall mean a joinder by a Person as a Borrower or a Guarantor under
this Agreement and the Other Documents in form and substance satisfactory to
Agent in its sole and reasonable discretion.
"Junior Lien Agent" shall mean Wilmington Savings Fund Society, FSB, in its
capacity as Trustee and Collateral Agent for the holders of the Junior Lien
Debt.
"Junior Lien Debt" shall mean the obligations under the "Notes" as defined in
the Junior Lien Indenture and any other Indebtedness incurred from time to time
under the Junior Lien Documents to the extent such Indebtedness and any Liens
securing such Indebtedness are incurred in accordance with the Intercreditor
Agreement.
"Junior Lien Documents" shall mean the Junior Lien Indenture, the other "Notes
Documents" as defined in the Junior Lien Indenture and the Intercreditor
Agreement.
"Junior Lien Indenture" shall mean that certain Indenture dated as of August 31,
2017, among Company, the guarantors party thereto, and Junior Lien Agent, as
amended, supplemented, or otherwise modified from time to time.
"Lender" and "Lenders" shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of any provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, "Lenders" shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.
"Lender-Provided Foreign Currency Hedge" shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the "Foreign Currency Hedge Liabilities") by any Borrower or any
Guarantor that is party to such Lender-Provided Foreign Currency Hedge shall,
for purposes of this Agreement and all Other Documents be Obligations hereunder,
and otherwise treated as Obligations for purposes of the Other Documents, except
to the extent constituting Excluded Hedge Liabilities of such Person, but only
so long as such provider (if not PNC or an Affiliate of PNC) has notified Agent
in writing of such Lender-Provided Foreign Currency Hedge within ten (10) days
of such agreement or arrangement.
"Lender-Provided Interest Rate Hedge" shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements:


EX-45-

--------------------------------------------------------------------------------




such Interest Rate Hedge (i) is documented in a standard International Swap
Dealer Association Agreement or other similar agreement acceptable to Agent in
its sole and reasonable discretion, (ii) provides for the method of calculating
the reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities of any Loan Party to the provider of any
Lender-Provided Interest Rate Hedge (the "Interest Rate Hedge Liabilities")
shall be Obligations hereunder, guaranteed obligations under any Guaranty and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents.
Notwithstanding anything to the contrary contained in the foregoing, the Hedge
Liabilities shall not include any Excluded Hedge Liabilities.
"Letter of Credit Sublimit" shall mean Twenty Million Dollars ($20,000,000.00).
"Letter of Credit" and "Letters of Credit" shall have the meaning set forth in
Section 2.8.
"LGTOC" shall mean the Mexican General Law of Negotiable Instruments and Credit
Transactions (Ley General de Titulos y Operaciones de Crédito), including any
regulations thereto or any other applicable Mexican federal or local statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, as required, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time. References to sections of the LGTOC shall be construed to
also refer to any successor sections.
"License Agreement" shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party's business operations.
"Licensor" shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party's manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party's
business operations.
"Licensor/Agent Agreement" shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent's Liens with
respect to and to dispose of any Loan Party's Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party's
default under any License Agreement with such Licensor.
"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and


EX-46-

--------------------------------------------------------------------------------




the filing of, or agreement to give, any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction.
"Lien Waiver Agreement" shall mean an agreement reasonably satisfactory to
Agent, which is executed in favor of Agent by a Person who owns or occupies
premises at which any Collateral may be located from time to time and by which
such Person shall waive any Lien that such Person may ever have with respect to
any of the Collateral and shall authorize Agent from time to time to enter upon
the premises to remove the Collateral from such premises or to use such premises
to store or dispose of such Inventory on terms acceptable to such Person.
"Liquidity" shall mean the sum of (i) Unrestricted cash maintained in accounts
located in the United States and Canada that are maintained with PNC or
otherwise subject to Deposit Account Control Agreements in favor of Agent, plus
(ii) up to $2,000,000 of Unrestricted cash maintained in accounts located in
Mexico that are subject to a first priority perfected Lien in favor of Agent,
plus (iii) Excess Availability.
"Loan Documents" shall mean this Agreement and each of the Other Documents.
"Loan Party" or "Loan Parties" shall mean, singularly or collectively, as the
context may require, each Borrower and each Guarantor and shall extend to all
permitted successors and assigns of each such Person.
"Margin Stock" shall have the meaning assigned to such term in Regulation U.
"Material Adverse Effect" shall mean any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have (a) a material and adverse effect on the business, assets, financial
condition or results of operations of the Loan Parties, taken as a whole, (b) a
material and adverse effect on the rights and remedies of the Agent and the
Lenders under this Agreement or the Other Documents or (c) a material and
adverse effect on the ability of any Borrower or Guarantor to perform its
material obligations under this Agreement and the Other Documents, provided that
the commencement and the pendency of the Cases shall not constitute a Material
Adverse Effect.
"Material Contract" shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party's business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.
"Maximum Availability” shall mean the lesser of (i) the Gross Formula Amount or
(ii) the Maximum Revolving A Advance Amount.
"Maximum Face Amount" shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
"Maximum Revolving A Advance Amount" shall mean One Hundred Twenty Five Million
Dollars and 00/100 ($125,000,000.00).


EX-47-

--------------------------------------------------------------------------------




"Maximum Revolving Advance Amount" shall mean One Hundred Fifty Million Dollars
and 00/100 ($150,000,000.00).
"Maximum Revolving B Advance Amount" shall mean Twenty Five Million Dollars and
00/100 ($25,000,000.00).
"Maximum Undrawn Amount" shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
"Mexican Financed Equipment" shall mean Equipment and fixtures of a Mexican Loan
Party that is financed with a third party, provided that such third party
financing shall not exceed $3,000,000 and shall be subject to an intercreditor
agreement reasonably satisfactory to Agent providing for, among other things,
access to such Equipment and fixtures.
"Mexican Loan Party" shall mean Castle Mexico, Castle Mexicali and each other
Loan Party that is organized or incorporated under the laws of the country of
Mexico or any state or territory thereof, and "Mexican Loan Parties" means all
such Persons, collectively.
"Mexican Priority Payables Reserve" shall mean a reserve established in Agent's
reasonable discretion for compensation and benefits payable to employees of any
Mexican Loan Party as specified and required under Section N.19 of NIFS, which
for purposes of this Agreement, shall be in an amount equal to the greater of
(a) one month of the total payroll for all Mexican employees and (b) the accrued
and unpaid employee claims under Mexican law that would reasonably be expected
to have priority over Agent's Liens.
"Mexican Security Documents" shall mean with respect to the Mexican Loan Parties
(i) the applicable stock pledge agreements (contratos de prenda sobra acciones)
pledging the stock of the Mexican Loan Parties in favor of the Agent dated as of
the date hereof, (ii) the pledgor-in-possession pledge agreement (contrato de
prenda sin transmission de posesión) between the Mexican Loan Parties in favor
of the Agent dated as of the date hereof, and (iii) any other security or
guarantee agreements executed by the Mexican Loan Parties, as Guarantors
hereunder, each as modified, amended, restated, or supplemented from time to
time.
"Modified Commitment Transfer Supplement" shall have the meaning set forth in
Section 16.3(d).
"Moody's" shall mean Moody's Investors Service, Inc.
"Mortgages" shall mean any and all mortgages, deeds of trust, deeds to secure
debt, leasehold mortgages, leasehold deeds of trust, deeds of immovable
hypothec, or leasehold deeds to secure debt and other similar security documents
delivered to Agent as security for the Obligations.
"Mortgaged Property" shall mean collectively, any real property subject to
Agent's Lien.


EX-48-

--------------------------------------------------------------------------------




"Multiemployer Plan" shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) Castle or any Subsidiary or with respect
to which Castle or any Subsidiary has any liability (including on account of an
ERISA Affiliate).
"Necessary Consents" shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party's
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, any Other
Documents, including any Necessary Consents required under all applicable
federal, state or other Applicable Law.
"Net Income" means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:
(1)    any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with: (a) any disposition of
Collateral outside the Ordinary Course of Business; or (b) the disposition of
any securities by such Person or any of its Subsidiaries or the extinguishment
of any Indebtedness of such Person or any of its Subsidiaries; and
(2)    any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).
"NIFS" shall mean the financial accounting standards (Normas de Información
Financiera) issued by the Mexican Board of Financial Accounting Standards
(Consejo Mexicano de Normas de Información Financiera, A.C.).
"Non-Defaulting Lender" shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.
"Non-Qualifying Party" shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.
"Note" shall mean each Revolving Credit Note and the Swing Note, and "Notes"
shall collectively mean all of the Revolving Credit Notes and the Swing Notes.
"Obligations" shall mean and include to the extent arising under or in
connection with this Agreement or any Other Document, any and all loans,
advances, debts, liabilities, obligations, covenants and duties owing by any
Loan Party to Lenders or Agent or to any other direct or indirect subsidiary or
Affiliate of Agent or any Lender of any kind or nature, present or future
(including any interest or other amounts accruing thereon after maturity,
whether or not a claim for post-maturity or post-conversion interest or other
amounts are allowable or allowed in any proceeding), whether or not evidenced by
any note, guaranty/guarantee or other instrument,


EX-49-

--------------------------------------------------------------------------------




whether arising under any agreement, instrument or document, (including this
Agreement and the Other Documents) whether or not for the payment of money,
whether arising by reason of an extension of credit, opening of a letter of
credit, loan, equipment lease or guarantee, under any interest or currency swap,
future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Agent's or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, any and
all of any Loan Party's Indebtedness and/or liabilities under this Agreement,
the Other Documents or under any other agreement between Agent or Lenders and
any Loan Party and any amendments, extensions, renewals or increases and all
costs and expenses of Agent and any Lender incurred in the documentation,
negotiation, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including, but not limited to, (i) reasonable
attorneys' fees and expenses, (ii) all obligations of any Loan Party to Agent or
Lenders to perform acts or refrain from taking any action and all Hedge
Liabilities, and (iii) all Cash Management Liabilities. Notwithstanding anything
to the contrary contained in the foregoing, the Obligations shall not include
any Excluded Hedge Liabilities.
"OFAC" shall have the meaning set forth in Section 6.18.
"Order" shall have the meaning set forth in Section 2.17.
"Ordinary Course of Business" shall mean with respect to any Loan Party, the
ordinary course of such Loan Party's business as conducted on the Closing Date,
taking into consideration the pendency of the Cases.
"Original Owners" shall mean the Persons holding Equity Interests in Castle as
of the Closing Date, together with their Affiliates that are under common
Control. For the avoidance of doubt, Original Owners shall include all Persons
holding Equity Interests in Castle pursuant to the terms of the Confirmed Plan,
and all Persons holding Junior Lien Debt at any time who may in the future
convert such debt into Equity Interests in Castle.
"Other Connection Taxes" shall mean, with respect to the Agent, any Lender, any
Issuer, Payee or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, Taxes imposed as a result of a
present or former connection between any such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or any Loan Document).


EX-50-

--------------------------------------------------------------------------------




"Other Documents" shall mean the Notes, any Guaranty, any Lender-Provided
Interest Rate Hedge, the Pledge Agreement, any Lien Waiver Agreement, any
Canadian Security Documents, any Deposit Account Control Agreement, any Joinder,
the Mortgages, the Intercreditor Agreement, and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Loan Party
and/or delivered to Agent or any Lender in respect of the Transactions.
"Out-of-Formula Loans" shall have the meaning set forth in Section 16.2(b).
"Participant" shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
"Participation Advance" shall have the meaning set forth in Section 2.11(d).
"Participation Commitment" shall mean each Lender's obligation to buy a
participation of the Letters of Credit issued hereunder.
"Payee" shall have the meaning set forth in Section 3.11(a).
"Payment Conditions" shall mean that (a) prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, no Default or Event of Default shall have occurred or been
continuing and (b) either (i) Excess Availability at all times during the 30
calendar days preceding such action and Excess Availability as of the date of
such action, in each case, on a pro forma basis after giving effect to such
action and any Advances made in connection therewith, shall be at least equal to
the greater of (A) 25% of Maximum Availability then in effect and
(B) $31,250,000 or (ii) (x) Excess Availability at all times during the 30
calendar days preceding such action and Excess Availability as of the date of
such action, in each case, on a pro forma basis after giving effect to such
action and any Advances made in connection therewith, shall be at least equal to
the greater of (A) 20% of Maximum Availability then in effect and
(B) $25,000,000 and (y) the Fixed Charge Coverage Ratio (whether or not then
being tested) for the four fiscal quarters most recently ended for which
financial statements have been delivered pursuant to Section 9.7 or 9.8,
determined on a pro forma basis after giving effect to such action, shall be no
less than 1.10 to 1.00.
"Payment Office" shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
"Permitted Discretion" means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.


EX-51-

--------------------------------------------------------------------------------




"Permitted Encumbrances" shall mean with respect to any Mortgaged Property, such
exceptions to title as are set forth as exceptions in the title policy delivered
in connection with any Mortgage delivered with respect to such Mortgaged
Property, all of which exceptions must be reasonably acceptable to the Agent in
its reasonable discretion.
"Permitted Liens" shall have the meaning assigned to such term in Section 7.1.
"Permitted Priority Liens" shall mean the Permitted Liens (except those
described in subsections (d), (j), and (u) of Section 7.1), to the extent that
such Liens are (i) non-avoidable, valid, properly perfected and enforceable,
have priority as a matter of Applicable Law and, except those described in
subsections (c), (f), (g), (i), and (x) of Section 7.1, do not secure
Indebtedness for borrowed money, or (ii) incurred pursuant to Section 7.1(g).
"Permitted Refinancing" shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to any interest capitalized in connection
with, any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a weighted average life to maturity equal to or longer
than the weighted average life to maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms,
taken as a whole, that are not more favorable to the Persons providing such
Indebtedness being modified, refinanced, refunded, renewed or extended, (d) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing, (e) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is secured, the terms and conditions relating to collateral
of any such modified, refinanced, refunded, renewed or extended Indebtedness,
taken as a whole, are not more favorable to the Persons providing such
Indebtedness than those applicable to the Lenders with respect to the Collateral
for the Indebtedness being modified, refinanced, refunded, renewed or extended
(and the Liens on any Collateral securing any such modified, refinanced,
refunded, renewed or extended Indebtedness shall have the same (or lesser)
priority relative to the Liens on the Collateral securing the Obligations), (f)
the terms and conditions (excluding any subordination, pricing, fees, rate
floors, discounts, premiums and optional prepayment or redemption terms) of any
such modified, refinanced, refunded, renewed or extended Indebtedness, taken as
a whole, shall not be materially less favorable to the Loan Parties than this
Agreement, except for covenants or other provisions applicable only to periods
after the Term, and (g) such modification, refinancing, refunding, renewal or
extension is incurred and guaranteed only by the Persons who are the obligors on
the Indebtedness being modified, refinanced, refunded, renewed or extended.
"Person" shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability


EX-52-

--------------------------------------------------------------------------------




company, unlimited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Body (whether federal, state, county, city, municipal or otherwise, including
any instrumentality, division, agency, body or department thereof).
"Plan" shall mean an "employee benefit plan" as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA and is maintained or
contributed to by Castle or any Subsidiary or with respect to which Castle or
any Subsidiary has any liability (including on account of an ERISA Affiliate).
"Plan Effective Date" has the meaning provided therefor in the Confirmed Plan.
"Pledge Agreement" shall mean (i) the Pledge Agreement dated as of the Closing
Date, by and between Castle and the Agent, and (ii) any other Pledge Agreement
executed and delivered by any Loan Party to Agent for the benefit of Lenders
pursuant to the provisions hereof, including, without limitation, the Mexican
Security Documents, in each case together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof, and "Pledge
Agreements" means collectively, all such Pledge Agreements.
"PNC" shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
"PPSA" shall mean the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including, without limitation, the Civil Code
(Quebec)) of any other jurisdiction the laws of which are required by such
legislation to be applied in connection with the issue, perfection, enforcement,
validity or effect of security interests.
"Projections" shall mean the projections, estimates or other forward looking
statements of consolidated balance sheet, related statement of income and cash
flow of the Loan Parties made available to the Agent and the Lenders on or prior
to the Closing Date.
"Properly Contested" shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person's bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the imminent forfeiture of any assets of such Person; (iv) no
Lien is imposed upon any of such Person's assets with respect to such
Indebtedness unless such Lien is at all times junior and subordinate in priority
to the Liens in favor of Agent (except only with respect to property taxes that
have priority as a matter of applicable state law) and enforcement of such Lien
is stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed


EX-53-

--------------------------------------------------------------------------------




pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Person,
such Person forthwith pays such Indebtedness and all penalties, interest and
other amounts due in connection therewith.
"Purchasing CLO" shall have the meaning set forth in Section 16.3(d) hereof.
"Purchasing Lender" shall have the meaning set forth in Section 16.3(c) hereof.
"Qualified ECP Loan Party" shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a "commodity pool" as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a "letter of credit or keepwell, support, or other agreement" for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
"Qualified Equity Interests" shall mean any Equity Interests that are not
Disqualified Equity Interests.
"Real Estate Collateral Requirements" shall mean the requirement that on the
Closing Date, with respect to the Mortgaged Property listed on Schedule 1.1(b)
and thereafter as required by Sections 4.2, 6.11 and 6.20, Agent shall have
received a Mortgage for each Mortgaged Property in form and substance reasonably
acceptable to Agent and suitable for recording or filing, together, with respect
to each Mortgage for any property located in the United States or Canada, as the
context requires, the following documents:  (a) a fully paid policy of title
insurance (i) in a form approved by Agent insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien, subject only to
exceptions to title reasonably acceptable to Agent, (ii) in an amount reasonably
satisfactory to Agent, (iii) issued by First American Title Insurance Company or
another nationally recognized title insurance company reasonably satisfactory to
Agent (the "Title Company") and (iv) that includes (A) such coinsurance and
direct access reinsurance as Agent may deem necessary or desirable and (B) such
endorsements or affirmative insurance reasonably required by Agent and available
in the applicable jurisdiction (including, if applicable without limitation,
endorsements on matters relating to usury, zoning, variable rate, address,
separate tax lot, subdivision, tie in or cluster, contiguity, access and
so-called comprehensive coverage over covenants and restrictions), (b) with
respect to any property located in any jurisdiction in which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), if requested by Agent, a zoning compliance
letter from the applicable municipality or a zoning report from Planning and
Zoning Resource Corporation (or another person acceptable to Agent), in each
case satisfactory to Agent, (c) upon the request of Agent, a Survey, (d) upon
the request of Agent, an appraisal complying with the requirements of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, by a
third-party appraiser selected by Agent, (e) an opinion of local counsel
reasonably acceptable to Agent and in form and substance satisfactory to Agent
which includes, without limitation, the due execution and delivery of and
enforceability of each applicable Mortgage, the corporate formation, existence
and good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by Agent, (f) if requested by Agent, no later than three
(3) Business Days prior to the delivery of the Mortgage for each Mortgaged
Property, the


EX-54-

--------------------------------------------------------------------------------




following documents and instruments, in order to comply with all Flood Laws: 
(A) a completed standard flood hazard determination form and (B) if the
improvement(s) to the improved real property is located in a special flood
hazard area, a notification to Borrowing Agent ("Borrower Notice") and, if
applicable, notification to Borrowing Agent that flood insurance coverage under
the National Flood Insurance Program ("NFIP") is not available because the
community does not participate in the NFIP, documentation evidencing Borrowing
Agent's receipt of the Borrower Notice and (C) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of the flood insurance policy, Borrowing Agent's
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance satisfactory to Agent, (g) upon the reasonable
request of Agent, Phase I environmental site assessment reports prepared in
accordance with the current ASTM E1527 standard ("Phase Is") (to the extent not
already provided) and reliance letters for such Phase Is (which Phase Is and
reliance letters shall be in form and substance reasonably acceptable to Agent)
and any other environmental information, assessments or reports as Agent shall
reasonably request, and, to the extent Agent determinations based on the
information contained in such Phase I that additional testing is required, such
other environmental assessments as reasonably requested by Agent; provided that
Borrowers shall not be required to reimburse Agent for such Phase Is or other
environmental assessments unless and Event of Default has occurred or Agent has
a reasonable basis to believe that Hazardous Materials exist at the applicable
real property location in violation of Environmental Laws, and (h) such other
instruments and documents (including subordination or pari passu confirmations,
consulting engineer's reports and lien searches) as Agent shall reasonably
request and with respect to each Mortgage for any property located outside the
United States, equivalent documents available in the applicable jurisdiction and
required by Agent.
"Real Property" shall mean all of each Loan Party's right, title and interest in
and to the owned and leased premises identified on Schedule 5.12 hereto or which
is hereafter owned or leased by any Loan Party.
"Receivables" shall mean and include, as to each Loan Party, all of such Loan
Party's accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Loan Party by its Affiliates), documents, chattel
paper (including electronic chattel paper), general intangibles and intangibles
relating to accounts, drafts and acceptances, credit card receivables and all
other forms of obligations owing to such Loan Party arising out of or in
connection with the sale or lease of Inventory or the rendition of services, all
supporting obligations, guarantees and other security therefor, whether secured
or unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
"Receivables Advance Rate" shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
"Recovery Event" shall mean any event that gives rise to the receipt by any Loan
Party of any cash insurance proceeds or condemnation awards payable by reason of
casualty, theft, loss, physical destruction, damage, taking, condemnation or any
other similar event with respect to any property or assets of any Loan Party.


EX-55-

--------------------------------------------------------------------------------




"Register" shall have the meaning set forth in Section 16.3(e).
"Regulation U" shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
"Reimbursement Obligation" shall have the meaning set forth in Section 2.11(b)
hereof.
"Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective officers, directors (including directors
or authorized signatories of the general partner of any Person), employees,
agents, advisors, representatives, controlling persons, members, partners,
successors and permitted assigns of such Person and such Person's Affiliates.
"Release" shall mean any actual or imminent release, spill, emission, leaking,
dumping, injection, pouring, pumping, deposit, disposal, discharge, dispersal,
leaching or migration into or through the indoor or outdoor environment,
including the air, soil and ground and surface water or into, through, within or
upon any building, structure, facility or fixture.
"Reorganization Documents" means the Confirmed Plan and a filing of notice of
occurrence of Plan Effective Date.
"Reportable Compliance Event" shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
"Required Lenders" shall mean (A) if there are two (2) or fewer Lenders (not
including Swing Loan Lender (in its capacity as such Swing Loan Lender) or any
Defaulting Lender), all Lenders, (B) if there are Advances outstanding and more
than two (2) Lenders (not including Swing Loan Lender (in its capacity as such
Swing Loan Lender) or any Defaulting Lender), Lenders holding greater than fifty
percent (50%) of the Advances (excluding Swing Loans and any Advances held by
any Defaulting Lender); provided that if any one (1) Lender holds greater than
fifty percent (50%) of the Advances (excluding Swing Loans and any Advances held
by any Defaulting Lender), Lenders holding sixty-six and two-thirds of one
percent (66⅔%) of the Advances (excluding Swing Loans and any Advances held by
any Defaulting Lender), or (C) if there are no Advances outstanding and more
than two (2) Lenders (not including Swing Loan Lender (in its capacity as such
Swing Loan Lender) or any Defaulting Lender), Lenders holding greater than fifty
percent (50%) of the aggregate of the Commitment Percentages of all Lenders
(excluding any Defaulting Lender); provided that if any one (1) Lender holds
greater than fifty percent (50%) of the Commitment Percentages, Lenders holding
sixty-six and two-thirds of one percent (66⅔%) of the aggregate of the
Commitment Percentages of all Lenders (excluding any Defaulting Lender).


EX-56-

--------------------------------------------------------------------------------




"Required Pledge Amount" shall mean an amount not to exceed sixty-five percent
(65%).
"Reserve Percentage" shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding.
"Restricted" shall mean, when referring to cash or Cash Equivalents of Borrowers
or any other Loan Party, that such cash or Cash Equivalents appears (or would be
required to appear) as "restricted" on a consolidated balance sheet of Borrowers
or such other Loan Party.
"Restricted Payment" shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in any Loan Party.
"Revolver A Commitment Percentage" of any Lender shall mean the percentage set
forth opposite such Lender's name on Annex A hereto under the header "Revolver A
Commitment Percentage", as same may be adjusted upon any assignment by a Lender
pursuant to Section 16.3(c) or Section 16.3(d) hereof.
"Revolver Commitment Percentage" of any Lender shall mean the percentage set
forth opposite such Lender's name on Annex A hereto with respect to its Revolver
A Commitment Percentage and Revolver B Commitment Percentage, as applicable, as
same may be adjusted upon any assignment by a Lender pursuant to Section 16.3(c)
or Section 16.3(d) hereof.
"Revolver B Commitment Percentage" of any Lender shall mean the percentage set
forth opposite such Lender's name on Annex A hereto under the header "Revolver B
Commitment Percentage", as same may be adjusted upon any assignment by a Lender
pursuant to Section 16.3(c) or Section 16.3(d) hereof.
"Revolving Advances" shall mean Advances made other than Letters of Credit,
Acceptances, and Swing Loans.
"Revolving A Advances" shall mean advances made under Section 2.1(a) hereof.
"Revolving A Commitment" shall mean the collective obligation of Lenders to make
Revolving A Advances pursuant to the terms and conditions of this Agreement.
"Revolving A Facility Usage" shall mean at any time, the sum of (i) the
outstanding Revolving A Advances plus (ii) the outstanding Obligations with
respect to Letters of Credit plus (iii) the outstanding Swing Loans.
"Revolving A Interest Rate" shall mean with respect any Advances (other than
Revolving B Advances), an interest rate per annum equal to (a) the sum of the
Alternate Base Rate


EX-57-

--------------------------------------------------------------------------------




plus the Applicable Margin for Revolving A Advances with respect to Domestic
Rate Loans and (b) the sum of the Eurodollar Rate plus the Applicable Margin for
Revolving A Advances with respect to Eurodollar Rate Loans.
"Revolving B Advances" shall mean advances made under Section 2.1(b) hereof.
"Revolving B Advance Conditions" shall mean, with respect to any advance of
Revolving B Advances after the First Amendment Effective Date, Agent shall have
received (a) ten (10) Business Day's prior written notice from Borrowing Agent
of such request for a Revolving B Advance, (b) a participation agreement, in
form and substance reasonably acceptable to Agent, executed after the First
Amendment Effective Date by the applicable Lender and one or more Participants
reasonably acceptable to Agent in respect of the full amount of such Revolving B
Advance, with each such Participant funding the full amount of such Revolving B
Advance to the applicable Lender prior to or concurrently with the making of
such Revolving B Advance to Borrowers; provided that Agent acknowledges and
agrees that the form of Participation Agreement attached hereto as Exhibit
2.2(b) and the Participants named therein are acceptable to Agent, and (c) with
respect to each such applicable Participant for such Revolving B Advance, such
information and documentation as may reasonably be requested by Agent or any
Lender with a Revolving B Commitment from time to time for purposes of
compliance by Agent or such Lender with the USA Patriot Act and other "know your
customer" and anti-money laundering rules and regulations, and any policy or
procedure implemented by Agent or such Lender, to comply therewith.
"Revolving B Commitment" shall mean the collective obligation of Lenders to make
Revolving B Advances pursuant to the terms and conditions of this Agreement.
"Revolving B Interest Rate" shall mean with respect to Revolving B Advances, an
interest rate per annum equal to the Applicable Margin for Revolving B Advances.
"Revolving B Payment Conditions" shall mean, with respect to any proposed
payment of cash interest in respect of Revolving B Advances, (i) no Default or
Event of Default exists would be caused thereby, (ii) immediately after giving
effect to any such payment in cash, Liquidity is greater than $20,000,000, (iii)
immediately after giving effect to any such payment, the Fixed Charge Coverage
Ratio, for the twelve fiscal months most recently ended for which financial
statements have been delivered pursuant to Section 9.9, calculated on a pro
forma basis after giving effect to such payment, shall be greater than or equal
to 1.00 to 1.00, and (iv) Borrowers have provided Agent with ten (10) Business
Days' advance written notice of their intention to make such payment in cash,
together with a certificate of the President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller of Borrowing Agent certifying to
the satisfaction of clause (iii) above and attaching a reasonably detailed
calculation of such Fixed Charge Coverage Ratio.
"Revolving B PIK Interest" shall have the meaning set forth in Section 3.1
hereof.
"Revolving Commitment" shall mean the collective obligation of Lenders to make
Revolving Advances pursuant to the terms and conditions of this Agreement.


EX-58-

--------------------------------------------------------------------------------




"Revolving Commitment Amount" shall mean, as to any Lender, the "Revolving A
Commitment Amount" (if any) and "Revolving B Commitment Amount" (if any) set
forth opposite such Lender's name on Annex A attached hereto (or, in the case of
any Lender that became party to this Agreement after the Closing Date pursuant
to Section 16.3(c) or (d) hereof, the "Revolving A Commitment Amount" (if any)
and "Revolving B Commitment Amount" (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement.
"Revolving Credit Note" shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
"Revolving Facility Usage" shall mean at any time, the sum of (i) the
outstanding Revolving Advances plus (ii) the outstanding Obligations with
respect to Letters of Credit plus (iii) the outstanding Swing Loans.
"Revolving Interest Rate" shall mean (i) with respect to any Advances (other
than Revolving B Advances), the Revolving A Interest Rate and (ii) with respect
to Revolving B Advances, the Revolving B Interest Rate.
"S&P" shall mean Standard & Poor's Ratings Service or any successor thereto.
"Sanctioned Country" shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law or under Canadian Anti-Terrorism or
Sanction Laws.
"Sanctioned Person" shall mean (i) any individual person, group, regime, entity
or thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law, or (ii)
any Canadian Blocked Person.
"Securities Act" shall mean the Securities Act of 1933, as amended.
"Senior Representative" shall mean, with respect to any Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
"Settlement Date" shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
"Stockholders Agreement" shall mean the Stockholders Agreement dated as even
date herewith by and among Castle and the Stockholders that are party thereto,
as the same may be amended, supplemented, or otherwise modified from time to
time.
"Subsidiary" shall mean, with respect to any Person (herein referred to as the
"parent"), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity


EX-59-

--------------------------------------------------------------------------------




or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, or (b) that is, at the time any determination is made,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
"Subsidiary Stock" shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Loan Party (not to include Excluded Foreign
Subsidiary Stock).
"Survey" shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six (6) months prior to the date of delivery
thereof unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than twenty (20) days prior
to such date of delivery, or after the grant or effectiveness of any such
easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to Agent) to
Agent and the Title Company, (iv) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey, (v) sufficient for the
Title Company to remove all standard survey exceptions from the Mortgage Policy
relating to such Mortgaged Property and issue the endorsements of the type
required by paragraph (f) of the definition of Real Estate Collateral
Requirements and (vi) otherwise reasonably acceptable to Agent.
"Swap" shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
"Swap Obligations" shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
provided by a Lender.
"Swing Loan Commitment" shall mean PNC's commitment to make Swing Loans to
Borrowers pursuant to Section 2.23(a) hereof in an aggregate principal amount up
to ten percent (10%) of the Maximum Revolving A Advance Amount.
"Swing Loan Lender" shall mean PNC, in its capacity as lender of the Swing
Loans.
"Swing Loan Request" shall mean a request for Swing Loans made in accordance
with Section 2.23(b) hereof.
"Swing Loans" shall mean collectively and "Swing Loan" shall mean separately all
Swing Loans or any Swing Loan made by PNC to Borrowers pursuant to Section 2.23
hereof.


EX-60-

--------------------------------------------------------------------------------




"Swing Note" shall mean the promissory note referred to in Section 2.23(d)
hereof, together with all amendments, restatements, extensions, renewals,
replacements, refinancings or refundings thereof in whole or in part.
"Taxes" shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
"Term" shall have the meaning set forth in Section 13.1 hereof.
"Termination Date" shall mean the earlier of (a) February 28, 2022 and (b)
acceleration of any portion of the Obligations and the termination of the
Commitments upon the occurrence of an Event of Default.
"Threshold Amount" shall mean $500,000.
"Trading with the Enemy Act" shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto, which
shall not apply to the Canadian Loan Parties in respect of any business dealings
with Cuba or residents of Cuba.
"Transaction Costs" shall mean the fees, costs and expenses incurred in
connection with the Transactions.
"Transactions" shall mean collectively, (a) the execution and delivery of, and
the performance under, this Agreement and the Other Documents, in each case by
the Loan Parties party thereto (as of the Closing Date), (b) the making of any
Advances requested to be made on the Closing Date, and (c) the payment of
Transaction Costs related to the foregoing.
"Transferee" shall have the meaning set forth in Section 16.3(d) hereof.
"UCP" shall have the meaning set forth in Section 2.9(b) hereof.
"Unfinanced Capital Expenditures" shall mean all Capital Expenditures of the
Borrowers on a Consolidated Basis financed using (y) cash-on-hand or generated
from operations and not from the proceeds of financing transactions, and (z) the
proceeds of Revolving Advances.
"Uniform Commercial Code" shall have the meaning set forth in Section 1.3
hereof.
"Unrestricted" shall mean, when referring to cash or Cash Equivalents of a Loan
Party or any Subsidiary, any such cash or Cash Equivalents that is not
Restricted.
"U.S. Export Laws" shall mean, but not be limited to, any and all laws by which
the exportation, re-exportation, diversion, shipment or transfer of merchandise
is controlled as to person, destination or entity, and shall include but not be
limited to the Export Administration Act; the Trading With the Enemy Act; the
International Emergency Economic Powers Act; the International Security and
Development Cooperation Act of 1985, together with all regulations, directives,


EX-61-

--------------------------------------------------------------------------------




Executive Orders and Proclamations as shall be implemented to enforce such laws,
and as such laws shall added, amended or repealed, from time to time.
"U.S. Foreign Holdco" shall mean a Domestic Subsidiary substantially all of the
assets of which consist of Equity Interests or debt of one or more direct or
indirect Foreign Subsidiaries and assets incidental thereto.
"U.S. Loan Party" shall mean each Borrower and each other Loan Party that is
organized or incorporated under the laws of the United States or any state or
territory thereof or the District of Columbia, and "U.S. Loan Parties" means all
such Persons, collectively.
"USA PATRIOT Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
"U.S. Person" shall mean any Person that is a "United States Person" as defined
in Section 7701(a)(30) of the Code.
"Voting Power" shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
"Week" shall mean the time period commencing with the opening of business on a
Monday and ending on the end of business the following Sunday.
"Wholly Owned Subsidiary" of any Person shall mean a subsidiary of such Person
of which securities (except for directors' qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more Wholly Owned subsidiaries of such Person or by such Person and one or more
Wholly Owned subsidiaries of such Person.
"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
1.3    Uniform Commercial Code Terms.
(a)    All terms used herein and defined in the Uniform Commercial Code as
adopted in the State of New York from time to time (the "Uniform Commercial
Code") shall have the meaning given therein unless otherwise defined herein.
Without limiting the foregoing, the terms "accounts", "chattel paper",
"commercial tort claims", "instruments", "general intangibles", "goods",
"payment intangibles", "proceeds", "supporting obligations", "securities",
"investment


EX-62-

--------------------------------------------------------------------------------




property", "documents", "deposit accounts", "software", "letter of credit
rights", "inventory", "equipment" and "fixtures", as and when used in the
description of Collateral (including in Section 4.1 hereto) shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
(b)    Any terms used in this Agreement that are defined in the PPSA (including,
but not limited to, "accounts", "chattel paper", "instruments", " intangibles",
"goods", "proceeds", "securities", "investment property", "documents of title",
"inventory", "equipment" and "fixtures") shall, to the extent relating to
Collateral consisting of assets of Canadian Loan Parties or otherwise located in
Canada, be construed and defined as set forth in the PPSA unless otherwise
defined herein and any terms used in this Agreement that are defined in the UCC
and relating to Collateral consisting of assets of the Loan Parties that are not
Canadian Loan Parties or otherwise not located in Canada shall be construed and
defined as set forth in the UCC unless otherwise defined herein.
1.4    Certain Matters of Construction.
The terms "herein", "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof. All references herein to the time of day
shall mean the time in New York, New York. Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words "including" or "include" shall be used, such
words shall be understood to mean "including, without limitation" or "include,
without limitation." A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall "continue" or be "continuing" until such Event of Default has
been waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
"to the best of Loan Parties' knowledge" or words of similar import relating to
the knowledge or the awareness of any Loan Party are used in this Agreement or
Other Documents, such phrase shall mean and refer to (i) the actual knowledge of
a senior officer of any


EX-63-

--------------------------------------------------------------------------------




Loan Party or (ii) the knowledge that a senior officer would have obtained if he
had engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Loan Party and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. Any reference herein or in any Other
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean (a) the payment or repayment in full in immediately available funds
of (i) the principal amount of, and interest accrued and unpaid with respect to,
all outstanding Advances, together with the payment of any premium applicable to
the repayment of the Advances, (ii) all expenses to which Agent, any Lender or
Issuer is entitled to reimbursement hereunder or under any Other Document that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any Other
Document (including the Letter of Credit fees) and are unpaid, (b) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing cash collateralization in an amount equal to one hundred five percent
(105%) of the Letters of Credit in accordance herewith, (c) in the case of Cash
Management Liabilities, providing cash collateralization in an amount equal to
the credit exposure (as reasonably determined by Agent) with respect thereto;
(d) the receipt by Agent of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time or in respect of matters or circumstances known to Agent
or a Lender at such time that are reasonably expected to result in any loss,
cost, damage, or expense (including attorneys' fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Obligations, (e) the payment or repayment
in full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) with respect to Hedge Liabilities) other than (i) unasserted
contingent indemnification Obligations for which there is no reasonable basis to
assume a claim will be asserted; (ii) Hedge Liabilities that, at such time, are
allowed by the applicable Lender (or Affiliate) to remain outstanding without
being required to be repaid; and (iii) any Cash Management Liabilities that, at
such time, are allowed by the applicable Lender (or Affiliate) to remain
outstanding without being required to be repaid or cash collateralized, and
(f) the termination of all of the commitments of the Lenders.
1.5    Currency Matters. Unless otherwise provided for herein, all amounts and
calculations set forth in Dollars in this Agreement shall be determined as of
each date of measurement by the Dollar Equivalents thereof as of such date of
measurement. For purposes of the foregoing, "Dollar Equivalent" means, at any
time, (a) as to any amount denominated in Dollars, the amount thereof at such
time, and (b) as to any currency other than Dollars, the equivalent amount in
Dollars as reasonably determined by Agent at such time that such amount could be
converted into Dollars by Agent according to prevailing exchange rates selected
by Agent in its Permitted Discretion.


EX-64-

--------------------------------------------------------------------------------




Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents shall be payable in
Dollars. Unless stated otherwise, all calculations, comparisons, measurements or
determinations under this Agreement (including without limitation, calculation
of the Borrowing Base or the determination of whether a repayment is required
under this Agreement), shall be made in Dollars by aggregating the Dollar
Equivalent of each component thereof. For the purpose of such calculations,
comparisons, measurements or determinations, amounts denominated in other
currencies shall be converted to the Dollar Equivalent thereof on the date of
calculation, comparison, measurement or determination. If the Agent shall
receive payment in a currency other than the currency in which the Obligations
are due, whether pursuant to the exercise of control under a Loan Document, or
as proceeds or realization of the Collateral or otherwise, then the Agent shall
be authorized to convert such amounts to Dollars according to prevailing
exchange rates selected by Agent in its Permitted Discretion.
1.6    Québec Matters. For purposes of any Collateral located in the Province of
Quebec or charged by any deed of hypothec (or any other Loan Document) and for
all other purposes pursuant to which the interpretation or construction of a
Loan Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) "personal
property" shall be deemed to include "movable property", (b) "real property"
shall be deemed to include "immovable property", (c) "tangible property" shall
be deemed to include "corporeal property", (d) "intangible property" shall be
deemed to include "incorporeal property", (e) "security interest", "mortgage"
and "lien" shall be deemed to include a "hypothec", "prior claim" and a
"resolutory clause", (f) all references to filing, registering or recording
under the PPSA shall be deemed to include publication under the Civil Code of
Quebec, (g) all references to "perfection" of or "perfected" Liens shall be
deemed to include a reference to an "opposable" or "set up" Liens as against
third parties, (h) any "right of offset", "right of setoff" or similar
expression shall be deemed to include a "right of compensation", (i) "goods"
shall be deemed to include "corporeal movable property" other than chattel
paper, documents of title, instruments, money and securities, (j) an "agent"
shall be deemed to include a "mandatary", (k) "construction liens" shall be
deemed to include "legal hypothecs" securing claims of persons having taken part
in the construction or renovation of an immovable, (l) "joint and several" shall
be deemed to include "solidary", (m) "gross negligence or willful misconduct"
shall be deemed to be "intentional or gross fault", (n) "beneficial ownership"
shall be deemed to include "ownership on behalf of another as mandatary", (o)
"easement" shall be deemed to include "servitude", (p) "priority" shall be
deemed to include "prior claim", (q) "survey" shall be deemed to include
"certificate of location and plan", (r) a "land surveyor" shall be deemed to
include an "arpenteur-géomètre"; and (r) "fee simple title" shall be deemed to
include "absolute ownership". The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c'est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en la langue anglaise seulement.


EX-65-

--------------------------------------------------------------------------------




II.
ADVANCES, PAYMENTS.

2.1    Revolving Advances.
(a)    Amount of Revolving A Advances. Subject to the terms and conditions set
forth in this Agreement including Section 2.1(c), each Lender with a Revolving A
Commitment, severally and not jointly, will make Revolving A Advances to
Borrowers in aggregate amounts outstanding at any time equal to such Lender's
Revolver A Commitment Percentage of the Revolving A Commitment; provided, that
after giving effect to such Revolving A Advances the Revolving A Facility Usage
shall not exceed the Maximum Revolving A Advance Amount. Without limiting the
foregoing, in no event shall the aggregate amount of outstanding Revolving A
Advances exceed the lesser of (x) the Maximum Revolving A Advance Amount less
the sum of (i) the aggregate amount of outstanding Swing Loans, plus (ii) the
aggregated Maximum Undrawn Amount of all outstanding Letters of Credit, and
(y) an amount equal to the sum of:
(i)    subject to the provisions of Section 2.1(c) hereof, up to eighty-five
percent (85%) ("Receivables Advance Rate") of (A) Eligible Canadian Receivables,
(B) Eligible U.S. Receivables, and (C) Eligible Mexican Receivables (in each
case, net of any Eligible Insured Receivables included in subsection (ii)
below), plus
(ii)    subject to the provisions of Section 2.1(c) hereof, up to ninety percent
(90%) of Eligible Insured Receivables ("Insured Receivables Advance Rate"), plus
(iii)    up to the sum of (x) the lesser of (1) seventy-five percent (75%),
subject to the provisions of Section 2.1(c) hereof (the "Eligible Inventory
Advance Rate"), of the value of the Eligible Mexican Inventory and (2) ninety
percent (90%) of the appraised net orderly liquidation value ("Eligible
Inventory NOLV Advance Rate"; together with the Receivables Advance Rate,
Insured Receivables Advance Rate, and Eligible Inventory Advance Rate, the
"Advance Rates") of the Eligible Mexican Inventory (as evidenced by an Inventory
appraisal satisfactory to Agent in its Permitted Discretion, which will reflect
a six-month liquidation process), (y) the lesser of (1) the product of the
Eligible Inventory Advance Rate and the value of the Eligible Canadian Inventory
and (2) the product of the Eligible Inventory NOLV Advance Rate and the Eligible
Canadian Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its Permitted Discretion, which will reflect a six-month liquidation
process), and (z) the lesser of (1) the product of the Eligible Inventory
Advance Rate and the value of the Eligible U.S. Inventory and (2) the product of
the Eligible Inventory NOLV Advance Rate and the Eligible U.S. Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion, which will reflect a six-month liquidation process), provided that
up to $2,000,000 of advances after applying the Eligible Inventory NOLV Advance
Rate from "Excess and Obsolete" Inventory (as defined in the most recent
Inventory appraisal) may be included under this subsection (iii), minus
(iv)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
(v)    the aggregate amount of outstanding Swing Loans, minus


EX-66-

--------------------------------------------------------------------------------




(vi)    the Availability Block, minus
(vii)    such other reserves as Agent in its Permitted Discretion may deem
proper and necessary from time to time (which shall include, without limitation,
all of the Mexican Priority Payables Reserve and all of the Canadian Priority
Payables Reserve), whether or not of the same type or nature of those reserves
in place on the Closing Date;
provided that in no event shall the aggregate amounts attributable in
subsections (i), (ii) and (iii) above to (a) Eligible Canadian Receivables and
Eligible Canadian Inventory (after applying the applicable Advance Rates) exceed
$20,000,000, (b) Eligible Mexican Receivables and Eligible Mexican Inventory
(after applying the applicable Advance Rates) exceed $15,000,000 or (c) Eligible
Mexican Inventory exceed 50% of the aggregate amounts attributable to the sum of
Eligible Mexican Receivables and Eligible Mexican Inventory (after applying the
applicable Advance Rates).
The amount derived from (x) the sum of Sections 2.1(a)(y)(i), (ii), and (iii)
minus (y) the sum of Section 2.1(a)(y)(iv), (v), (vi) and (vii), at any time and
from time to time shall be referred to as the "Formula Amount". The Revolving
Advances shall, at the request of any Lender, be evidenced by one or more
secured promissory notes (collectively, the "Revolving Credit Notes")
substantially in the form attached hereto as Exhibit 2.1(a).
(b)    Amount of Revolving B Advances. Subject to the terms and conditions set
forth in this Agreement, each Lender with a Revolving B Commitment, severally
and not jointly, will make to Borrowers (1) on the First Amendment Effective
Date, a one-time Revolving B Advance in the aggregate amount of $18,000,000
equal to, with respect to each Lender, such Lender's Revolver B Commitment
Percentage thereof, and (2) thereafter from time to time, in each case so long
as the Revolving B Advance Conditions are satisfied, additional one-time
Revolving B Advances equal to, with respect to each Lender, such Lender's
Revolver B Commitment Percentage of the requested Revolving B Advance; provided,
that the outstanding Revolving B Advances shall not exceed the sum of (i) the
Maximum Revolving B Advance Amount plus (ii) any Revolving B PIK Interest
accrued or paid-in-kind in accordance with this Agreement.
(c)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing other
reserves may limit or restrict Advances requested by Borrowing Agent. The rights
of Agent under this subsection are subject to the provisions of Section 16.2(b).
The Agent shall give Borrowing Agent five (5) Business Days prior notice of its
intention to decrease the Advance Rates. Notwithstanding the foregoing, any
change in Advance Rates shall not trigger an obligation of the Borrowers to
repay any Obligations incurred based on Advance Rates as they existed prior to
such change.
2.2    Procedure for Borrowing Revolving Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Agent prior to 12:00
p.m. on a Business Day of a Borrower's request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder (other than Revolving B PIK Interest),


EX-67-

--------------------------------------------------------------------------------




or as fees or other charges under this Agreement or any other agreement with
Agent or Lenders, or with respect to any other Obligation, become due, the same
shall be deemed a request for a Revolving A Advance maintained as a Domestic
Rate Loan as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with Agent or Lenders, and such request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 12:00 p.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than Five Hundred Thousand and 00/100 Dollars ($500,000.00) and integral
multiples of Five Hundred Thousand and 00/100 Dollars ($500,000.00) in excess
thereof, and (iii) the duration of the first Interest Period therefor. Interest
Periods for Eurodollar Rate Loans shall be for one (1), two (2), or three (3)
months; provided, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day. No Eurodollar Rate Loan shall be
made available to any Borrower during the continuance of a Default or an Event
of Default. After giving effect to each requested Eurodollar Rate Loan,
including those which are converted from a Domestic Rate Loan under Section
2.2(d), there shall not be outstanding more than five (5) Eurodollar Rate Loans,
in the aggregate.
(c)    Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term. Borrowing Agent shall elect the
initial Interest Period applicable to a Eurodollar Rate Loan by its notice of
borrowing given to Agent pursuant to Section 2.2(b) or by its notice of
conversion given to Agent pursuant to Section 2.2(d), as the case may be.
Borrowing Agent shall elect the duration of each succeeding Interest Period by
giving irrevocable written notice to Agent of such duration not later than 12:00
p.m. on the day which is three (3) Business Days prior to the last day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If Agent
does not receive timely notice of the Interest Period elected by Borrowing
Agent, Borrowing Agent shall be deemed to have elected to convert to a Domestic
Rate Loan subject to Section 2.2(d) herein below.
(d)    Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 12:00 p.m. (i) on the day which is three (3)
Business Days' prior to the date on which such conversion is to occur


EX-68-

--------------------------------------------------------------------------------




with respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate
Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur with respect to a conversion from a Eurodollar
Rate Loan to a Domestic Rate Loan, specifying, in each case, the date of such
conversion, the loans to be converted and if the conversion is from a Domestic
Rate Loan to any other type of loan, the duration of the first Interest Period
therefor.
(e)    At its option and upon written notice given prior to 12:00 p.m. at least
three (3) Business Days' prior to the date of such prepayment, any Borrower may
prepay the Eurodollar Rate Loans in whole at any time or in part from time to
time with accrued interest on the principal being prepaid to the date of such
repayment. Such Borrower shall specify the date of prepayment of Advances which
are Eurodollar Rate Loans and the amount of such prepayment. In the event that
any prepayment of a Eurodollar Rate Loan is required or permitted on a date
other than the last Business Day of the then current Interest Period with
respect thereto, such Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
(f)    Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan, or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
(g)    Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, including
without limitation any Change in Law, shall make it unlawful for Lenders or any
Lender (for purposes of this subsection (g), the term "Lender" shall include any
Lender and the office or branch where any Lender or any Person controlling such
Lender makes or maintains any Eurodollar Rate Loans) to make or maintain its
Eurodollar Rate Loans, the obligation of Lenders (or such affected Lender) to
make Eurodollar Rate Loans hereunder shall forthwith be cancelled and Borrowers
shall, if any affected Eurodollar Rate Loans are then outstanding, promptly upon
request from Agent, either pay all such affected Eurodollar Rate Loans, or
convert such affected Eurodollar Rate Loans into loans of another type. If any
such payment or conversion of any Eurodollar Rate Loan is made on a day that is
not the last day of the Interest Period applicable to such Eurodollar Rate Loan,
Borrowers shall pay Agent, upon Agent's request, such amount or amounts set
forth in clause (f) above. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.
2.3    Disbursement of Advance Proceeds.
All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers' Account on Agent's
books. During the Term, Borrowers


EX-69-

--------------------------------------------------------------------------------




may use the Revolving Advances by borrowing, prepaying and re-borrowing, all in
accordance with the terms and conditions hereof. The proceeds of each Revolving
Advance requested by Borrowing Agent on behalf of any Borrower or, in the case
of a Revolving Advance, deemed to have been requested by any Borrower under
Section 2.2 hereof shall, with respect to requested Revolving Advances to the
extent Lenders make such Revolving Advances, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower's operating
account ending in xxx5600 maintained at Bank of America, N.A., or such other
bank as Borrowing Agent may designate following notification to Agent, in
immediately available federal funds or other immediately available funds or,
with respect to Revolving Advances deemed to have been requested by any
Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
2.4    Maximum Advances.
The Revolving A Facility Usage shall not exceed at any time the lesser of (a)
the Maximum Revolving A Advance Amount, and (b) the Formula Amount. The amount
of outstanding Revolving B Advances shall not exceed at any time the sum of (i)
the Maximum Revolving B Advance Amount plus (ii) any Revolving B PIK Interest
accrued or paid-in-kind in accordance with this Agreement.
2.5    Repayment of Advances.
(a)    The Revolving Advances shall be due and payable in full on the last day
of the Term subject to earlier prepayment as herein provided.
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received by Agent. Agent shall
conditionally credit Borrowers' Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the "Application Date").
Agent is not, however, required to credit Borrowers' Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers' Account for the amount of any item of payment which is returned, for
any reason whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers
agree that for purposes of computing the interest charges under this Agreement,
each item of payment received by Agent shall be deemed applied by Agent on
account of the Obligations on its respective Application Date. Borrowers further
agree that there is a monthly float charge payable to Agent for Agent's sole
benefit, in an amount equal to (y) the face amount of all items of payment
received during the prior month (including items of payment received by Agent as
a wire transfer or electronic depository check) multiplied by (z) the Revolving
A Interest Rate with respect to Domestic Rate Loans for one (1) Business Day.
All proceeds received by Agent shall be applied to the Obligations in accordance
with Section 4.15.
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. on the due date therefor in Dollars in federal funds or
other funds immediately available to


EX-70-

--------------------------------------------------------------------------------




Agent. Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by charging Borrowers' Account or by making
Advances as provided in Section 2.2 hereof.
(d)    Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.
2.6    Repayment of Excess Advances.
The sum of the aggregate balance of Revolving A Advances outstanding at any time
in excess of the maximum amount of such Revolving A Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.
Without limiting the foregoing, if at any time following one or more
fluctuations in the exchange rate of the Dollar against any other currency, any
part of the Obligations exceeds any limit set forth herein, Borrowers shall
within three (3) Business Days of written notice of same from Agent or, if an
Event of Default has occurred and is continuing, immediately (i) make the
necessary payments or repayments to reduce such Obligations to an amount
necessary to eliminate such excess or (ii) maintain or cause to be maintained
with Agent deposits in an amount equal to or greater than the amount of such
excess, such deposits to be maintained in such form and upon such terms as are
acceptable to Agent; without in any way limiting the foregoing provisions, Agent
shall, weekly or more frequently in Agent's Permitted Discretion, make the
necessary exchange rate calculations to determine whether any such excess exists
on such date.
2.7    Statement of Account.
Agent shall maintain, in accordance with its customary procedures, a loan
account ("Borrowers' Account") in the name of Borrowers in which shall be
recorded the date and amount of each Advance made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender. Each month, Agent shall send to Borrowing Agent a statement
showing the accounting for the Advances made, payments made or credited in
respect thereof, and other transactions between Agent and Borrowers during such
month. The monthly statements shall be deemed correct and binding upon Borrowers
in the absence of manifest error and shall constitute an account stated between
Lenders and Borrowers unless Agent receives a written statement of Borrowers'
specific exceptions thereto within thirty (30) days after such statement is
received by Borrowing Agent. The records of Agent with respect to the loan
account shall be conclusive evidence absent manifest error of the amounts of
Advances and other charges thereto and of payments applicable thereto.


EX-71-

--------------------------------------------------------------------------------




2.8    Letters of Credit and Acceptances.
(a)    Subject to the terms and conditions hereof, Agent shall (a) issue or
cause the issuance of standby and/or trade letters of credit (such letters of
credit, the "Letters of Credit" and individually a "Letter of Credit") for the
account of any Borrower or (b) accept or cause to be accepted Acceptances;
provided, however, that Agent will not be required to issue or cause to be
issued any Letters of Credit or accept or cause to be accepted any Acceptances
to the extent that the issuance or acceptance thereof would then cause the sum
of (i) the outstanding Revolving A Advances plus (ii) Maximum Undrawn Amount of
outstanding Letters of Credit plus (iii) the outstanding Swing Loans plus
(iv) outstanding Acceptances to exceed the lesser of (x) the Maximum Revolving A
Advance Amount or (y) the Formula Amount (without giving effect to clause (iv)
of the definition thereof). The Maximum Undrawn Amount of outstanding Letters of
Credit plus the aggregate amount of outstanding Acceptances shall not exceed in
the aggregate at any time the Letter of Credit Sublimit. All disbursements or
payments related to Letters of Credit and Acceptances shall be deemed to be
Eurodollar Rate Loans consisting of Revolving A Advances and shall bear interest
at the Revolving A Interest Rate for Eurodollar Rate Loans; Letters of Credit
that have not been drawn upon shall not bear interest.
(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.
2.9    Issuance of Letters of Credit; Creation of Acceptances.
(a)    Borrowing Agent, on behalf of Borrowers, may request Agent to issue or
cause the issuance of a Letter of Credit by delivering to Agent at the Payment
Office, prior to 12:00 p.m., at least five (5) Business Days' prior to the
proposed date of issuance (or such shorter period as may be agreed to by Agent),
Agent's form of Letter of Credit Application (the "Letter of Credit
Application") completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request. Borrowing Agent, on behalf of Borrowers, also has the right to give
instructions and make agreements with respect to any application, any applicable
letter of credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, any letter of
credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.


EX-72-

--------------------------------------------------------------------------------




(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twenty-four (24) months after such Letter of Credit's
date of issuance and in no event later than the last day of the Term (except
that a Letter of Credit may expire up to twelve (12) months beyond the last day
of the Term if such Letter of Credit has been cash collateralized by Borrowers
in an amount equal to one hundred five percent (105%) of the face amount of such
Letter of Credit on terms and conditions acceptable to Agent in its Permitted
Discretion, at least one (1) Business Days prior to the last day of the Term).
Each standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the "UCP") or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590) (the "ISP98 Rules")), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP. If, as of
the last day of the Term, any Letter of Credit remains outstanding for any
reason and is partially or wholly undrawn, Borrowers shall immediately Cash
Collateralize the then outstanding amount of all such Letters of Credit (in an
amount equal to 105% of the Maximum Undrawn Amount of all outstanding Letters of
Credit determined as of the last day of the Term). For the purposes hereof "Cash
Collateralize'' means to pledge and deposit with or deliver to Agent, for the
benefit of the Agent and the Lenders, as collateral for the Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to Agent (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meanings. Borrowers hereby
grant Agent, for the benefit of the Agent and the Lenders, a security interest
in all such cash and deposit account balances and all proceeds of the foregoing.
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts with PNC.
(c)    Agent shall use its reasonable efforts to notify Lenders of the request
by Borrowing Agent for a Letter of Credit or Acceptance hereunder.
(d)    Agent shall have absolute discretion whether to accept any draft to
create an Acceptance. Without in any way limiting Agent's absolute discretion
whether to accept any draft, Borrowing Agent will not present for acceptance any
draft, and Agent will generally not accept any drafts (i) that arise out of
transactions involving the sale of goods by any Borrower not in the Ordinary
Course of Business, (ii) that involve a sale to an Affiliate of any Borrower,
(iii) that involve any purchase for which Agent has not received all related
documents, instruments and forms requested by Agent, (iv) for which Agent is
unable to locate a purchaser in the ordinary course of business on standard
terms, or (v) that is not eligible for discounting with Federal Reserve Banks
pursuant to paragraph 7 of Section 13 of the Federal Reserve Act, as amended.
(e)    Subject to terms set by Agent from time to time in its discretion with
respect to the acceptance of drafts generally, Borrowing Agent, on behalf of any
Borrower, may request Acceptances on any Business Day, by delivering to Agent a
request for an Acceptance in form and substance satisfactory to the Agent and,
promptly upon demand, copies of all invoices, delivery receipts and related
documents relating to that request that Agent might require. Provided that the


EX-73-

--------------------------------------------------------------------------------




request for Acceptance is received prior to 10:30 a.m. and approved by Agent,
Agent shall make the net proceeds of the Acceptance available to the applicable
Borrower by crediting the net amount of the Acceptance in lawful money of the
United States and in immediately available funds to the Borrowers' Account. The
net amount of the Acceptance shall be calculated by discounting the Acceptance
at the Banker's Acceptance Rate for the applicable maturity period upon the
creation by Agent of an Acceptance.
(f)    Borrowers shall pay to Agent the amount of any Acceptance on or before
its maturity date. In addition, Agent is hereby irrevocably authorized, in its
sole discretion, to make Revolving A Advances from time to time, or to charge
any account of Borrowers, to pay any Acceptance for which payment is due, or at
any time after the occurrence of an Event of Default to fund cash collateral for
any outstanding Acceptance.
(g)    Each Acceptance shall be payable in Dollars and shall be in the face
amount of at least One Hundred Thousand and 00/100 Dollars ($100,000.00). The
maturity of each Acceptance shall be in any thirty (30) day increment equal to
or greater than thirty (30) and less than or equal to ninety (90) days or, if
such day is not a Business Day, on the next succeeding Business Day and, in any
event, no later than the day preceding the expiration of the Term. This Section
2.9(g) will not apply to Acceptances created under Letters of Credit.
(h)    Borrowers, Agent, Lenders, and Issuer hereby acknowledge and agree that
all Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date.
2.10    Requirements For Issuance of Letters of Credit and Acceptances.
(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the "Applicant" or "Account Party" of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit or any Acceptance related thereto and to accept and rely
upon Agent's instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the application therefor or any
Acceptance therefor.
(b)    In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower's name upon any
warehouse or other receipts, letter of credit applications and acceptances,
(ii) to sign such Borrower's name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department ("Customs") in the name
of such Borrower or Agent or Agent's designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower's name or Agent's, or in the name
of Agent's designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent's or its


EX-74-

--------------------------------------------------------------------------------




attorneys’ willful misconduct. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
2.11    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from Agent a participation in such Letter of Credit and each drawing thereunder
in an amount equal to such Lender's Revolver A Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent.
Provided that Borrowing Agent shall have received such notice, Borrowers shall
reimburse (such obligation to reimburse Agent shall sometimes be referred to as
a "Reimbursement Obligation") Agent prior to 12:00 p.m. on each date that an
amount is paid by Agent under any Letter of Credit (each such date, a "Drawing
Date") in an amount equal to the amount so paid by Agent. In the event Borrowers
fail to reimburse Agent for the full amount of any drawing under any Letter of
Credit by 12:00 p.m. on the Drawing Date, Agent will promptly notify each Lender
thereof, and Borrowers shall be deemed to have requested that a Revolving A
Advance maintained as a Domestic Rate Loan be made by Lenders to be disbursed on
the Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the lesser of (i) Maximum Revolving A Advance Amount or
(ii) the Formula Amount and subject to Section 8.2 hereof. Any notice given by
Agent pursuant to this Section 2.11(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(c)    Each Lender shall, upon any notice pursuant to Section 2.11(b), make
available to Agent an amount in immediately available funds equal to its
Revolver A Commitment Percentage of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.11(d)) each be deemed to have
made a Revolving A Advance maintained as a Domestic Rate Loan to Borrowers in
that amount. If any Lender so notified fails to make available to Agent the
amount of such Lender's Revolver A Commitment Percentage of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender's obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three days following the Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Revolving A
Advances maintained as a Domestic Rate Loans on and after the fourth day
following the Drawing Date. Agent will promptly give notice of the occurrence of
the Drawing Date, but failure of Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this Section
2.11(c), provided that such Lender shall not be obligated to pay interest as
provided in Section 2.11(c)(i) and (ii) until and commencing from the date of
receipt of notice from Agent of a drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving A Advance maintained as a Domestic Rate Loan to Borrowers in whole or
in part as


EX-75-

--------------------------------------------------------------------------------




contemplated by Section 2.11(b), because of Loan Parties' failure to satisfy the
conditions set forth in Section 8.2 (other than any notice requirements) or for
any other reason, Borrowers shall be deemed to have incurred from Agent a
borrowing (each a "Letter of Credit Borrowing") in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to a
Revolving A Advance maintained as a Domestic Rate Loan. Each Lender's payment to
Agent pursuant to Section 2.11(c) shall be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing and shall constitute a
"Participation Advance" from such Lender in satisfaction of its Participation
Commitment under this Section 2.11.
(e)    Each Lender's Participation Commitment shall continue until the last to
occur of any of the following events: (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than Loan Parties) have been fully reimbursed for all payments
made under or relating to Letters of Credit.
2.12    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by Agent
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender's Revolver
A Commitment Percentage of such funds, except Agent shall retain the amount of
the Revolver A Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent (and, to the
extent that any of the other Lender(s) have funded any portion of such
Defaulting Lender's Participation Advance in accordance with the provisions of
Section 2.21, Agent will pay over to such Non-Defaulting Lenders a pro rata
portion of the funds so withheld from such Defaulting Lender).
(b)    If Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.12(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Revolver A Commitment Percentage of any amounts so
returned by Agent plus interest at the Federal Funds Effective Rate.
2.13    Documentation.
Each Borrower agrees to be bound by the terms of the Letter of Credit
Application and by Agent's reasonable interpretations of any Letter of Credit or
Acceptance issued or created on behalf of such Borrower and by Agent's written
regulations and customary practices relating to letters of credit, though
Agent's interpretations may be different from such Borrower's own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment),


EX-76-

--------------------------------------------------------------------------------




Agent shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following Borrowing Agent's or any Borrower's
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
2.14    Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, Agent shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.
2.15    Nature of Participation and Reimbursement Obligations.
Each Lender's obligation in accordance with this Agreement to make the Revolving
A Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.15 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Loan Party or any other Person for any reason
whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving A Advance, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of Lenders to make Participation Advances under
Section 2.10;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the Transactions or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged


EX-77-

--------------------------------------------------------------------------------




fraud in connection with any Letter of Credit, or the transport of any property
or provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent's Affiliates has been notified thereof;
(vi)    payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by Agent or any of Agent's Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless Agent has received
written notice from Borrowing Agent of such failure within three (3) Business
Days after Agent shall have furnished Borrowing Agent a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix)    any Material Adverse Effect on any Loan Party;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Loan Party;
(xii)    the fact that a Default or Event of Default shall have occurred and be
continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.16    Indemnity.
In addition to amounts payable as provided in Section 16.5, each Loan Party
hereby agrees to protect, indemnify, pay and save harmless Agent and any of
Agent's Affiliates that have issued a Letter of Credit from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which Agent or any of Agent's Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, other than as a result of (a) the gross negligence or
willful misconduct of Agent as determined by a final and non-appealable judgment
of a court of competent jurisdiction or (b) the wrongful dishonor by Agent or


EX-78-

--------------------------------------------------------------------------------




any of Agent's Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called "Governmental Acts").
2.17    Liability for Acts and Omissions.
As between Loan Parties and Agent and Lenders, each Loan Party assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the respective foregoing, Agent shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Agent shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Agent,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of Agent's rights or powers hereunder. Nothing in
the preceding sentence shall relieve Agent from liability for Agent's gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall Agent or Agent's Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys' fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid


EX-79-

--------------------------------------------------------------------------------




by Agent or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on Agent
or its Affiliate in any way related to any order issued at the applicant's
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an "Order") and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Loan Party or any Lender.
2.18    Additional Payments.
Any sums expended by Agent or any Lender due to any Loan Party's failure to
perform or comply with its obligations under this Agreement or any Other
Document including any Loan Party's obligations under Sections 3.5, 4.2, 4.4,
4.10, 4.12, 4.13, 4.14 and 6.13 hereof, may be charged to Borrowers' Account as
a Revolving A Advance and added to the Obligations.
2.19    Manner of Borrowing and Payment.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolver Commitment Percentages of the Lenders.
(b)    Each payment (including each prepayment) by any Borrower on account of
the principal of and interest on the Revolving Advances shall be applied to the
Revolving Advances pro rata according to the applicable Revolver Commitment
Percentages of Lenders. Except as expressly provided herein, all payments
(including prepayments) to be made by any Borrower on account of principal,
interest and fees shall be made without set off or counterclaim and shall be
made to PNC with respect to Swing Loans and to Agent on behalf of Lenders with
respect to Revolving Advances to the Payment Office, in each case on or prior to
1:00 p.m. in Dollars and in immediately available funds. Notwithstanding the
foregoing, each payment (including each prepayment, but excluding for the sake
of clarity any payment of Revolving B PIK Interest paid in cash or in-kind in
accordance with this Agreement) by any Borrower on account of the principal on
the Revolving Advances shall be applied first to the Revolving A Advances until
the Revolving A Facility Usage has been reduced to zero, and thereafter to the
Revolving B Advances.
(c)    (I)    Notwithstanding anything to the contrary contained in Sections
2.19(a) and (b) hereof, commencing with the first Business Day following the
Closing Date, each


EX-80-

--------------------------------------------------------------------------------




borrowing of Revolving Advances shall be advanced by Agent and each payment by
any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 p.m. on each Settlement
Date commencing with the first Settlement Date following the Closing Date, Agent
and Lenders shall make certain payments as follows: (I) if the aggregate amount
of new Revolving Advances made by Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding Revolving
Advances during such preceding Week, then each Lender shall provide Agent with
funds in an amount equal to its applicable Revolver Commitment Percentage of the
difference between (w) such Revolving Advances and (x) such repayments and
(II) if the aggregate amount of repayments applied to outstanding Revolving
Advances during such Week exceeds the aggregate amount of new Revolving Advances
made during such Week, then Agent shall provide each Lender with funds in an
amount equal to its applicable Revolver Commitment Percentage of the difference
between (y) such repayments and (z) such Revolving Advances.
(i)    Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances (other than Swing Loans) which
it has funded.
(ii)    Promptly following each Settlement Date, Agent shall submit to each
Lender a certificate with respect to payments received and Advances (other than
Swing Loans) made during the Week immediately preceding such Settlement Date.
Such certificate of Agent shall be conclusive in the absence of manifest error.
(d)    If any Lender or Participant (a "Benefited Lender") shall at any time
receive any payment of all or part of its Advances (other than Swing Loans), or
interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender (except as expressly
set forth herein), if any, in respect of such other Lender's Advances (other
than Swing Loans), or interest thereon, and such greater proportionate payment
or receipt of Collateral is not expressly permitted hereunder, such Benefited
Lender shall purchase for cash from the other Lenders a participation in such
portion of each such other Lender's Advances (other than Swing Loans), or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Lender so purchasing
a portion of another Lender's Advances (other than Swing Loans) may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion.
(e)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender that such Lender will not make the amount which would constitute
its applicable Revolver Commitment Percentage of the Advances (other than Swing
Loans) available to Agent, Agent may (but shall not be obligated to) assume that
such Lender shall make such amount available to Agent on the next Settlement
Date and, in reliance upon such assumption, make available to


EX-81-

--------------------------------------------------------------------------------




Borrowers a corresponding amount. Agent will promptly notify Borrowing Agent of
its receipt of any such notice from a Lender. If such amount is made available
to Agent on a date after such next Settlement Date, such Lender shall pay to
Agent on demand an amount equal to the product of (i) the daily average Federal
Funds Rate (computed on the basis of a year of three hundred sixty (360) days)
during such period as quoted by Agent, times (ii) such amount, times (iii) the
number of days from and including such Settlement Date to the date on which such
amount becomes immediately available to Agent. A certificate of Agent submitted
to any Lender with respect to any amounts owing under this paragraph (e) shall
be conclusive in the absence of manifest error. If such amount is not in fact
made available to Agent by such Lender within three (3) Business Days after such
Settlement Date, Agent shall be entitled to recover such an amount, with
interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent's
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers' rights (if any) against such Lender.
2.20    Use of Proceeds.
(a)    Borrowers may use the proceeds of Revolving Advances to (i) pay fees and
expenses payable under this Agreement or any of the Other Documents to the Agent
and Lenders, (ii) provide for Borrowers' working capital needs and reimburse
drawings under Letters of Credit, (iii) to repay the obligations under the DIP
Credit Agreement and certain other existing indebtedness and (iv) provide for
Borrowers' capital expenditure needs, in accordance with the terms and
conditions contained herein.
(b)    Without limiting the generality of Section 2.20(a) above, neither
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor
intends to use or shall use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.
(c)    Further, without limiting the generality of Section 2.20(a) above,
Borrowers agree that they will not, and will not permit any of their
Subsidiaries to, use the proceeds of any Advances hereunder or any proceeds of
Collateral to commence or support, or to pay any professional fees incurred in
connection with, any adversary proceeding, motion or other action that seeks to
challenge, contest or otherwise seeks to impair or object to the extent,
validity, enforceability or priority of the Liens, claims or rights in favor of
Agent or any Lender.
2.21    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.21 so long as such Lender is
a Defaulting Lender.
(b)    (%3) Except as otherwise expressly provided for in this Section 2.21,
Revolving Advances shall be made pro rata from Lenders which are not Defaulting
Lenders based on their respective Revolver Commitment Percentages, and no
Revolver Commitment Percentage


EX-82-

--------------------------------------------------------------------------------




of any Lender or any pro rata share of any Advances required to be advanced by
any Lender shall be increased as a result of any Lender being a Defaulting
Lender. Amounts received in respect of principal of any type of Advances shall
be applied to reduce such type of Advances of each Lender (other than any
Defaulting Lender) in accordance with their Revolver Commitment Percentages;
provided, that, Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by Agent for Defaulting Lender's benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
discretion, re-lend to a Borrower the amount of such payments received or
retained by it for the account of such Defaulting Lender.
(i)    Fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.
(ii)    If any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender becomes a Defaulting Lender,
then:
(A)    such Defaulting Lender's Participation Commitment in the outstanding
Swing Loans and of the Maximum Undrawn Amount of all outstanding Letters of
Credit shall be reallocated among Non-Defaulting Lenders in proportion to the
respective Revolver Commitment Percentages of such Non-Defaulting Lenders to the
extent (but only to the extent) that (x) such reallocation does not cause the
aggregate sum of outstanding Advances made by any such Non-Defaulting Lender
plus such Lender's reallocated Participation Commitment in the outstanding Swing
Loans plus such Lender's reallocated Participation Commitment in the aggregate
Maximum Undrawn Amount of all outstanding Letters of Credit to exceed the
Revolver A Commitment Percentage of the Maximum Revolving A Advance Amount of
any such Non-Defaulting Lender, and (y) no Default or Event of Default has
occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within three (3) Business Days following
notice by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers' obligations corresponding to such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender's
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender's Revolver A Commitment Percentage of Maximum Undrawn


EX-83-

--------------------------------------------------------------------------------




Amount of all Letters of Credit during the period such Defaulting Lender's
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
are cash collateralized;
(D)    if Defaulting Lender's Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders pursuant to Section 3.2(a) shall be adjusted
and reallocated to Non-Defaulting Lenders in accordance with such reallocation;
and
(E)    if all or any portion of such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender's Revolver A Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized; and
(iii)    So long as any Lender is a Defaulting Lender, Swing Loan Lender shall
not be required to fund any Swing Loans and Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuer is satisfied
that the related exposure and Defaulting Lender's Participation Commitment in
the Maximum Undrawn Amount of all Letters of Credit and all Swing Loans (after
giving effect to any such issuance, amendment, increase or funding) will be
fully allocated to Non-Defaulting Lenders and/or cash collateral for such
Letters of Credit will be provided by Borrowers in accordance with clause (A)
and (B) above, and participating interests in any newly made Swing Loan or any
newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.21(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of "Required
Lenders", a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolver Commitment Percentage; provided, that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (iii) of
Section 16.2(b).
(d)    Other than as expressly set forth in this Section 2.21, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.21 shall be deemed to release any


EX-84-

--------------------------------------------------------------------------------




Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.
(e)    In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and Participation Commitments of Lenders (including such cured
Defaulting Lender) of the Swing Loans and Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated to reflect the inclusion of
such Lender's Revolver Commitment Percentage thereof, and on such date such
Lender shall purchase at par such of the Advances of the other Lenders as Agent
shall determine may be necessary in order for such Lender to hold such Advances
in accordance with its Revolver Commitment Percentage.
(f)    If Swing Loan Lender or Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, Swing Loan Lender shall not be
required to fund any Swing Loans and Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless Swing Loan Lender or Issuer, as
the case may be, shall have entered into arrangements with Borrowers or such
Lender, satisfactory to Swing Loan Lender or Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
(g)    Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. Such Defaulting Lender shall not be
entitled to receive any fees for the duration of the Default Period.
2.22    Payment of Obligations.
Agent may charge to Borrowers' Account as a Revolving A Advance or, at the
discretion of Swing Loan Lender, as a Swing Loan (i) all payments with respect
to any of the Obligations required hereunder (including without limitation
principal payments, payments of interest, payments of Letter of Credit Fees and
all other fees provided for hereunder and payments under Sections 16.5 and 16.9)
as and when each such payment shall become due and payable (whether as regularly
scheduled, upon or after acceleration, upon maturity or otherwise), (ii) without
limiting the generality of the foregoing clause (i), all expenses which Agent
incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Controlled Accounts as provided for in
Section 4.15(h), and (iii) any sums expended by Agent or any Lender due to any
Loan Party's failure to perform or comply with its obligations under this
Agreement or any Other Document, and all amounts so charged shall be added to
the Obligations and shall be secured by the Collateral. To the extent Revolving
A Advances are not actually funded by the other Lenders in respect of any such
amounts so charged, all such amounts so charged shall be deemed to be Revolving
A Advances made by and owing to Agent and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving A Advances.  


EX-85-

--------------------------------------------------------------------------------




2.23    Swing Loans.
(a)    Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
advances and repayments between Settlement Dates, PNC may, at its option, cancel
at any time for any reason whatsoever, make swing loans (the "Swing Loans")
(which shall be Domestic Rate Loans bearing interest based upon the Alternate
Base Rate only) to Borrowers at any time or from time to time after the date
hereof to, but not including, the last day of the Term, in an aggregate
principal amount up to but not in excess of ten percent (10%) of the Maximum
Revolving A Advance Amount, provided that the aggregate principal amount of
PNC's Swing Loans and the Revolving A Advances of all the Lenders shall not
exceed the lesser of (x) the Maximum Revolving A Advance Amount less the
aggregate Maximum Undrawn Amount of outstanding Letters of Credit or (y) the
Formula Amount. Within such limits of time and amount and subject to the other
provisions of this Agreement, Borrowers may borrow, repay and reborrow pursuant
to this Section 2.23.
(b)    Except as otherwise provided herein, Borrowing Agent may from time to
time prior to the last day of the Term request PNC to make Swing Loans by
delivery to PNC not later than 12:00 p.m. on the proposed borrowing date of a
duly completed request therefor in writing or a request by telephone immediately
confirmed in writing by letter, facsimile or telex (each, a "Swing Loan
Request"), it being understood that Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed borrowing date and the principal amount of such Swing
Loan.
(c)    So long as PNC elects to make Swing Loans, PNC shall, after receipt by it
of a Swing Loan Request pursuant to Section 2.21(b) hereof, fund such Swing Loan
to Borrowers in Dollars and immediately available funds at the Payment Office or
other place that PNC may designate from time to time prior to 2:00 p.m. on the
borrowing date.
(d)    The obligation of Borrowers to repay the aggregate unpaid principal
amount of the Swing Loans made to Borrowers by PNC, together with interest
thereon, shall be evidenced by a Swing Note in substantially the form attached
hereto as Exhibit 2.24(d), dated the Closing Date, and payable to the order of
PNC in a face amount equal to the Swing Loan Commitment.
(e)    PNC may, at its option, exercisable at any time for any reason whatsoever
but not less frequently than on each Settlement Date, request repayment of the
Swing Loans from the Lenders with a Revolving A Commitment, and each such Lender
shall make a Revolving A Advance in an amount equal to such Lender's Revolver A
Commitment Percentage of the aggregate principal amount of the outstanding Swing
Loans plus, if PNC so requests, accrued interest thereon, provided that no
Lender shall be obligated in any event to make Advances in excess of its
commitment to make Advances. Revolving A Advances made pursuant to the preceding
sentence shall bear interest at the Revolving A Interest Rate for Domestic Rate
Loans and shall be deemed to have been properly requested in accordance with
Section 2.2 hereof without regard to any of the requirements of that provision.
PNC shall provide notice to the Lenders (which may be telephonic or written
notice by letter, facsimile or telex) that such Revolving A Advances are to be
made under


EX-86-

--------------------------------------------------------------------------------




this Section 2.23(e) and of the apportionment among the Lenders, and the Lenders
with a Revolving A Commitment shall be unconditionally obligated to fund such
Revolving A Advances (whether or not (i) the conditions specified in Section 8.2
hereof are then satisfied or (ii) a Default or an Event of Default has occurred
and is continuing unless, prior to the time such Swing Loans were made, the
Required Lenders shall have directed Agent not to make Advances to Borrowers) by
the time PNC so requests, which shall not be earlier than 3:00 p.m. on the next
Business Day after the date the Lenders receive such notice from PNC.
2.24    Voluntary and Mandatory Prepayments.
(a)    Voluntary Prepayment. Borrowers may prepay the Obligations in whole (but
not in part) at any time; provided, that no prepayment in respect of Revolving B
Advances shall be made unless the Revolving A Facility Usage has been reduced to
zero.
(b)    Mandatory Prepayments.
(i)    When any Borrower sells or otherwise disposes of any Collateral for
consideration in excess of $500,000 in any individual transaction or $2,000,000
in the aggregate during any fiscal year (other than Inventory in the Ordinary
Course of Business), Borrowers shall repay the Advances in an amount equal to
the net proceeds of such sale (i.e., gross proceeds less the reasonable costs of
such sales or other dispositions consented to by Agent, which consent to such
costs shall not be unreasonably withheld), such repayments to be made promptly
but in no event more than five (5) Business Days following receipt of such net
proceeds, and until the date of payment, such proceeds shall be held in trust
for Agent. The foregoing shall not be deemed to be implied consent to any such
sale otherwise prohibited by the terms and conditions hereof. Such repayments
shall be applied first to the Advances in such order as Agent may determine,
subject to Borrowers' ability to re-borrow Revolving Advances in accordance with
the terms hereof; provided, that no such repayment shall be applied to Revolving
B Advances unless the Revolving A Facility Usage has been reduced to zero.
(ii)     In the event of any issuance or other incurrence of Indebtedness, other
than Indebtedness permitted under Section 7.4, by Borrowers, Borrowers shall, no
later than three (3) Business Days after the receipt by Borrowers of the cash
proceeds from any such issuance or incurrence of Indebtedness, repay the
Advances in an amount equal to 100% of such cash proceeds. Such repayments will
be applied in the same manner as set forth in Section 2.24(b)(i) hereof.
(iii)    No later than three (3) Business Days after any Borrower or Loan
Party's receipt of any Extraordinary Receipt in excess of $500,000 in any
individual transaction or $1,000,000 in the aggregate during any fiscal year,
Borrowers shall repay the Advances in an amount equal to 100% of such
Extraordinary Receipt. Such repayments will be applied in the same manner as set
forth in Section 2.24(b)(i) hereof.
(iv)    All proceeds received by Borrowers or Agent (i) under any insurance
policy on account of damage or destruction of any assets or property of any
Borrowers, or


EX-87-

--------------------------------------------------------------------------------




(ii) as a result of any taking or condemnation of any assets or property shall
be applied in accordance with Section 2.24(b)(i) hereof.
(c)    Notwithstanding anything contained herein to the contrary, but subject to
the terms of Section 2.27, the Revolving Commitment Amounts shall not be reduced
without the prior written consent of Required Lenders.
2.25    Reserved.
2.26    Additional Borrowers. Borrowing Agent may at any time, upon not less
than ten (10) Business Days' notice from Borrowing Agent to Agent, request Agent
to approve the designation of any additional Subsidiary of Borrowing Agent that
is organized or incorporated under the laws of the United States or any state or
territory thereof (an "Applicant Borrower") as a Borrower hereunder by
delivering to Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in form and substance satisfactory
to Agent (a "Designated Borrower Request and Assumption Agreement"). The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming a
Borrower hereunder, Agent and the Lenders shall have received each of the items
required by Section 8.3 for such Applicant Borrower, as well as a counterpart of
the Designated Borrower Request and Assumption Agreement executed by such
Applicant Borrower. If Agent consents to an Applicant Borrower becoming a
Borrower hereunder (which consent shall not be unreasonably withheld provided
that the provisions of Section 8.3 are satisfied and no Default or Event of
Default has occurred and is continuing or would result by the admission of such
Applicant Borrower as a Borrower), then promptly following receipt of all items
set forth in Section 8.3, Agent shall send a notice in form and substance
satisfactory to Agent (a "Designated Borrower Notice") to Borrowing Agent and
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Borrower for purposes hereof, whereupon each of Lenders agrees to
permit such Borrower to receive Advances hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Subsidiary otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Advances may be requested on behalf of such Subsidiary and no proceeds of
Revolving Advances may be distributed to such Subsidiary until the date five
Business Days after such effective date unless otherwise agreed by Agent, and
further provided that such Applicant Borrower has first executed and delivered
to Agent a counterpart of the Designated Borrower Request and Assumption
Agreement, to the extent it has not theretofore done so.Termination or Reduction
of Commitments.
The Borrowing Agent may, upon notice to Agent, terminate the Revolving
Commitment Amounts, or from time to time permanently reduce the aggregate amount
of the Revolving Commitment Amounts to an amount not less than the balance of
the Advances outstanding without premium or penalty; provided that (i) any such
notice shall be received by Agent not later than 1:00 P.M. three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) Borrowers shall not terminate or reduce
the aggregate amount of the Revolving A Commitment, if after giving effect
thereto and to any concurrent prepayments hereunder, the outstanding Revolving A
Advances would exceed the lesser of (x) the Maximum Revolving A Advance Amount
and (y) the Formula


EX-88-

--------------------------------------------------------------------------------




Amount, (iv) no such reduction in the aggregate amount of the Revolving B
Commitment shall be permitted if there is Revolving A Facility Usage outstanding
at such time, and (v) if, after giving effect to any reduction of the Revolving
Commitment Amounts, the Letter of Credit Sublimit or the Swing Loan Commitment
exceeds the aggregate amount of the Revolving Commitment Amounts, such sublimit
shall be automatically reduced by the amount of such excess. Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Revolving Commitment Amounts. Any reduction of the Revolving Commitment Amounts
shall be applied to the Revolving Commitment Amount of each Lender according to
its applicable Revolver Commitment Percentage. All fees accrued with respect
thereto until the effective date of any termination of the Revolving Commitment
Amounts shall be paid on the effective date of such termination.
III.
INTEREST AND FEES.

3.1    Interest.
(a)    Interest on Advances shall be payable in arrears (i) with respect to
Revolving B Advances, on the first (1st) day of each fiscal quarter, (ii) with
respect to Domestic Rate Loans, on the first (1st) day of each month, and (iii)
with respect to Eurodollar Rate Loans, at the end of each Interest Period,
provided that all accrued and unpaid interest shall be due and payable at the
end of the Term. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month, Interest Period or fiscal
quarter, as applicable, at a rate per annum equal to the applicable Revolving
Interest Rate. Interest on Revolving A Advances and Swing Loans shall be paid in
cash. Interest on Revolving B Advances shall be paid-in-kind by capitalizing
such amount and adding the portion of interest that has accrued in respect of
the Revolving B Advances to the outstanding principal balance of the Revolving B
Advances (and, thereafter, shall bear interest as principal pursuant to this
Agreement) (any such capitalized interest paid-in-kind, the "Revolving B PIK
Interest"); provided, that, interest on Revolving B Advances may be paid in cash
at the election of Borrowers so long as, with respect to any such payment, the
Revolving B Payment Conditions are satisfied both immediately before and
immediately after giving effect to any such payment.
(b)    Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the Revolving A Interest Rate for Domestic Rate
Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect. The Eurodollar Rate shall be
adjusted with respect to Eurodollar Rate Loans without notice or demand of any
kind on the effective date of any change in the Reserve Percentage as of such
effective date. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Agent or at the direction of Required
Lenders, Revolving Advances shall bear interest at the applicable Revolving
Interest Rate plus two percent (2.0%) per annum (the "Default Rate").
3.2    Letter of Credit and Acceptance Fees.
(a)    Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders,
fees for each Letter of Credit and each Acceptance for the period from and
excluding the date of issuance


EX-89-

--------------------------------------------------------------------------------




or creation of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit and
each outstanding Acceptance multiplied by the Applicable Letter of Credit and
Acceptance Fee Percentage, such fees to be calculated on the basis of a 360-day
year for the actual number of days elapsed and to be payable monthly in arrears
on the first (1st) day of each month and on the last day of the Term, and (y) to
the Issuer, a fronting fee of one quarter of one percent (0.25%) per annum,
together with any and all administrative, issuance, creation, amendment, payment
and negotiation charges with respect to Letters of Credit and Acceptances and
all fees and expenses as agreed upon by the Issuer and Borrowing Agent in
connection with any Letter of Credit and Acceptances, including in connection
with the opening, amendment or renewal of any such Letter of Credit, any
acceptances created thereunder and Acceptances and shall reimburse Agent for any
and all fees and expenses, if any, paid by Agent to the Issuer (all of the
foregoing fees, the "Letter of Credit and Acceptance Fees"). Any such charge in
effect at the time of a particular transaction shall be the charge for that
transaction, notwithstanding any subsequent change in the Issuer's prevailing
charges for that type of transaction. All Letter of Credit and Acceptance Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders, the Letter of Credit and
Acceptance Fees described in clause (x) of this Section 3.2(a) shall be
increased by an additional two percent (2.0%) per annum.
(b)    Upon the occurrence and during the continuation of an Event of Default,
at the option of Agent or at the direction of Required Lenders (or, in the case
of any Event of Default under Section 10.7, immediately and automatically upon
the occurrence of such Event of Default, without the requirement of any
affirmative action by any party), or upon the expiration of the Term or any
other termination of this Agreement (and also, if applicable, in connection with
any mandatory prepayment under Section 2.24), Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred five percent (105%) of the Maximum Undrawn Amount of
all outstanding Letters of Credit and Acceptances, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower's behalf and
in such Borrower's name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender's possession at any time. Agent, may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account, and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations (other
than contingent indemnification obligations for which no claim giving rise
thereto has been asserted), (y) expiration of all Letters of Credit and
Acceptances and (z) termination of this Agreement. Borrowers hereby


EX-90-

--------------------------------------------------------------------------------




assign, pledge and grant to Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such cash collateral and any right, title and interest of
Borrowers in any deposit account, securities account or investment account into
which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit. Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such cash
collateral to pay and satisfy such Obligations.
3.3    Fees.
(a)    Borrowers shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.
(b)    Borrower shall pay a monthly fee (the "Facility Fee"), payable to Agent,
for the ratable benefit of Lenders, which Facility Fee will be payable in
arrears on the first (1st) day of every month with respect to the previous
month, if during such previous month, the average daily Revolving Facility Usage
for each day of such month did not equal the Maximum Revolving Advance Amount
(for purposes of this computation, Swing Loans shall be deemed to be borrowed
amounts under its commitment to make Revolving Advances). The Facility Fee will
be in an amount equal to the product of (i) 0.25% per annum (or, if the average
daily Revolving Facility Usage is less than fifty percent (50%) of the Maximum
Revolving Advance Amount, 0.375% per annum) multiplied by (ii) the amount by
which the Maximum Revolving Advance Amount exceeds such average daily Revolving
Facility Usage for such month.
3.4    Field Examinations. Borrowers shall pay to Agent promptly at the
conclusion of any collateral evaluation performed by or for the benefit of Agent
(namely any field examination, collateral analysis or other business analysis,
the need for which is to be determined by Agent and which evaluation is
undertaken by Agent or for Agent's benefit) a collateral evaluation fee in an
amount equal to $1,250 (or such other amount customarily charged by Agent to its
customers) per day for each person employed to perform such evaluation, plus a
per examination manager review fee (whether such examination is performed by
Agent's employees or by a third party retained by agent) in the amount of $1,300
(or such other amount customarily charged by Agent to its customers), plus all
costs and disbursements incurred by Agent in the performance of such examination
or analysis, and further provided that if third parties are retained to perform
such collateral evaluations, either at the request of another Lender or for
extenuating reasons determined by Agent in its Permitted Discretion, then such
fees charged by such third parties plus all costs and disbursements incurred by
such third party, shall be the responsibility of Borrowers and shall not be
subject to the foregoing limits. So long as no Event of Default exists,
Borrowers shall only be obligated to pay or reimburse Agent for up to three (3)
field examinations in any calendar year.
3.5    Inventory Appraisals. Borrowers shall reimburse Agent for all reasonable
and documented fees and out-of-pocket costs and expenses of any Inventory
appraisals obtained by Agent; provided, that so long as no Event of Default
exists, Borrowers shall have no obligation to


EX-91-

--------------------------------------------------------------------------------




pay or reimburse Agent for more than two (2) Inventory appraisals in any
calendar year.Computation of Interest and Fees.
(a)    Interest and fees hereunder shall be computed on the basis of a year of
three hundred sixty (360) days and for the actual number of days elapsed. If any
payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon (other than with respect to any Revolving B
Advances) shall be payable at the Revolving A Interest Rate for Domestic Rate
Loans during such extension; provided that with respect to any payment on
Revolving B Advances, interest thereon shall be payable at the Revolving B
Interest rate during such extension.
(b)    For purposes of the Interest Act (Canada): (i) whenever any interest or
fee under this Agreement is calculated on the basis of a period of time other
than a calendar year, such rate used in such calculation, when expressed as an
annual rate, is equivalent to (x) such rate, multiplied by (y) the actual number
of days in the calendar year in which the period for which such interest or fee
is calculated ends, and divided by (z) the number of days in such period of
time; (ii) the principle of deemed reinvestment of interest shall not apply to
any interest calculation under this Agreement; and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
3.6    Maximum Charges.
(a)    In no event whatsoever shall interest and other charges charged hereunder
exceed the highest rate permissible under Applicable Law. In the event interest
and other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law, such excess amount shall be first applied to any
unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.
(b)     If any provision of this Agreement or Other Documents would oblige any
Loan Party to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that Lender of "interest" at a "criminal rate" (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law or so result in a receipt by
that Lender of "interest" at a "criminal rate", such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows: first,
by reducing the amount or rate of interest, and, thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if a Lender shall
have received an amount in excess of the maximum permitted by section 347 of the
Criminal Code (Canada), the applicable Loan Party shall be entitled to obtain
reimbursement from


EX-92-

--------------------------------------------------------------------------------




such Lender in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by such Lender to such Loan
Party.
3.7    Increased Costs.
In the event that any Applicable Law, any Change in Law, or compliance by any
Lender (for purposes of this Section 3.8, the term "Lender" shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:
(a)    subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except, in each case, for
(A) changes in the rate of Tax on the overall net income of Agent or any Lender
by the jurisdiction in which it maintains its principal office, (B) Indemnified
Taxes, (C) taxes described in clauses (b) through (c) of the definition of
Excluded Taxes, and (D) Connection Income Taxes);
(b)    impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
(c)    impose on Agent or any Lender or the London interbank Eurodollar market
any other condition with respect to this Agreement or any Other Document;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate. Agent or such Lender shall certify the amount of such
additional cost or reduced amount to Borrowing Agent, and such certification
shall be conclusive absent manifest error.
3.8    Basis For Determining Interest Rate Inadequate or Unfair.
In the event that Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the Eurodollar Rate for
any Interest Period;


EX-93-

--------------------------------------------------------------------------------




(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
(c)    the making, maintenance or funding of any Eurodollar Rate Loan has been
made impracticable or unlawful by compliance by Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law), or
(d)    the Eurodollar Rate will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 12:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan or, if Borrowing Agent shall notify Agent no later than 12:00 p.m. two (2)
Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan or, if
Borrowing Agent shall notify Agent no later than 12:00 p.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan shall be converted into an
unaffected type of Eurodollar Rate Loan on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans. Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
3.9    Capital Adequacy.
(a)    In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, any Change in Law, or
any change in the interpretation or administration thereof by any Governmental
Body, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent or any Lender (for purposes of
this Section 3.10, the term "Lender" shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent’s
or any Lender's capital as a consequence of its obligations hereunder to a level
below that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent's and each Lender's
policies with respect to capital adequacy) by


EX-94-

--------------------------------------------------------------------------------




an amount deemed by Agent or any Lender to be material, then, from time to time,
Borrowers shall pay upon demand to Agent or such Lender such additional amount
or amounts as will compensate Agent or such Lender for such reduction. In
determining such amount or amounts, Agent or such Lender may use any reasonable
averaging or attribution methods. The protection of this Section 3.10 shall be
available to Agent and each Lender regardless of any possible contention of
invalidity or inapplicability with respect to the Applicable Law or condition.
(b)    A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.10(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
3.10    Gross Up for Taxes.
(a)    If any Borrower or Agent on account of payments by Borrower shall be
required by Applicable Law to withhold or deduct any Taxes from or in respect of
any sum payable under this Agreement or any of the Other Documents to Agent, or
any Lender, assignee of any Lender, or Participant (each, individually, a
"Payee" and collectively, the "Payees"), subject to Section 16.3(b), (a) if such
withheld or deducted Taxes are Indemnified Taxes, the sum payable by Borrower to
such Payee or Payees, as the case may be, shall be increased as may be necessary
so that, after making all required withholding or deductions of Indemnified
Taxes, the applicable Payee or Payees receives an amount equal to the sum it
would have received had no such withholding or deductions been made (the
"Gross-Up Payment"), (b) such Borrower shall make such withholding or deductions
of Taxes, and (c) such Borrower shall pay the full amount of Taxes withheld or
deducted to the relevant taxation authority or other authority in accordance
with Applicable Law. Except as otherwise provided in Section 16.5 with respect
to certain Taxes arising on certain assignments, the Loan Parties shall jointly
and severally indemnify each Agent and Payee (a "Tax Indemnitee") for the full
amount of Indemnified Taxes arising in connection with this Agreement or any
other Loan Document (including, without limitation, any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this Section
3.11) payable or paid by, such Tax Indemnitee and all reasonable and documented
costs and expenses (including reasonable fees and disbursements of counsel),
actually incurred in connection therewith (whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Body), except as arising out of the gross negligence or willful misconduct if
the Tax Indemnitee (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). The obligations of the Borrowers and Loan
Parties under this Section 3.11 shall survive the termination of this Agreement
and the repayment of the Loans.
(b)    If any Lender requests indemnification or any additional amounts pursuant
to this Section 3.11, then such Lender shall use reasonable efforts to designate
a different lending office for funding hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to this Section 3.11 and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


EX-95-

--------------------------------------------------------------------------------




(c)    If any Lender requests indemnification or any additional amounts pursuant
to this Section 3.11, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Borrowing Agent and Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 16.3), all
of its interests, rights and obligations under this Agreement, the Notes and the
Other Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) provided
that:
(i)    The Borrowers shall have paid to the Agent the assignment fee specified
in Section 16.3;
(ii)    Such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the Other Documents
(including any amounts under Section 2.16 from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(iii)    In the case of any such assignment resulting from a claim for
compensation under Section 3.8 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    Such assignment does not conflict with Applicable Law.
3.11    Withholding Tax Exemption.
(a)    Each Payee that is not incorporated under the laws of the United States
of America or a state thereof (and, upon the written request of Agent, each
other Payee) agrees that it will deliver to Borrowing Agent and Agent two (2)
duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations ("Regulations")) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term "Withholding Certificate"
means a Form W‑9; a Form W‑8BEN; a Form W-8BEN‑E; a Form W‑8ECI; a Form W‑8IMY
and the related statements and certifications as required under §1.1441-1(e)(2)
and/or (3) of the Regulations; a statement described in §1.871-14(c)(2)(v) of
the Regulations; or any other certificates under the Code or Regulations that
certify or establish the status of a payee or beneficial owner as a U.S. or
foreign person.
(b)    Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.12(a) hereof shall deliver such
valid Withholding Certificate as follows: (A) each Payee which is a party hereto
on the Closing Date shall deliver such valid Withholding Certificate at least
five (5) Business Days prior to the first date on which any interest or fees are
payable by any Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its reasonable discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers


EX-96-

--------------------------------------------------------------------------------




a valid Withholding Certificate further undertakes to deliver to Borrowing Agent
and Agent two (2) additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by
Borrowing Agent or Agent.
3.12    Replacement of Lenders. If any Lender (an "Affected Lender") (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Sections 3.8, 3.9, or 3.10, (b) is unable to make or
maintain Eurodollar Rate Loans as a result of a condition described in Section
2.2(g) or (c) is a Defaulting Lender, Borrowers may, at their sole expense and
effort, within ninety (90) days of receipt of such demand, notice (or the
occurrence of such other event causing the Borrowers to be required to pay such
compensation or causing Section 2.2(g) to be applicable), or Lender Default, as
the case may be, by notice (a "Replacement Notice") in writing to Agent and such
Affected Lender (i) request the Affected Lender to cooperate with Borrowers in
obtaining a replacement Lender satisfactory to Agent and Borrowers (the
"Replacement Lender"); (ii) ask the non-Affected Lenders to acquire and assume
all of the Affected Lender's Revolving Advances and Revolver Commitment
Percentage as provided herein, but none of such Lenders shall be under an
obligation to do so; or (iii) designate a Replacement Lender approved by Agent,
such approval not to be unreasonably withheld or delayed. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender's Revolving Advances and Revolver Commitment Percentage, then such
Affected Lender shall assign, in accordance with Section 16.3, all of its
Advances and Revolver Commitment Percentage and other rights and obligations
under this Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (A) such assignment shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, (B) prior to any such assignment,
Borrowers shall have paid to such Affected Lender all amounts properly demanded
and unreimbursed under Sections 3.8, 3.9, and 3.10, (C) Borrowers shall have
paid to Agent any fees specified in Section 16.3, (D) in case of any such
assignment resulting from a claim for compensation under Section 3.8, such
assignment will result in a reduction in such compensation and (E) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such a Lender or otherwise, the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Upon the effective
date of such assignment, Borrowers shall issue replacement Notes to such
Replacement Lender and/or non-Affected Lenders, as the case may be, and such
institution(s) shall become a "Lender" for all purposes under this Agreement and
the other Documents.


EX-97-

--------------------------------------------------------------------------------




IV.
COLLATERAL; GENERAL TERMS.

4.1    Security Interest in the Collateral.
To secure the prompt payment and performance to Agent and each Lender of the
Obligations, each Loan Party (except for the Mexican Loan Parties, and the
stockholders of the Mexican Loan Parties, each of which will grant their
security interests to Agent for its benefit and for the benefit of Lenders
pursuant to the Mexican Security Documents) hereby assigns, pledges and grants
to Agent for its benefit and for the ratable benefit of each Lender, and Agent
(for the benefit of itself and the Lenders) shall have, effective as of the
Closing Date, a valid and perfected and continuing security interest in and to
and Lien (subject only to Permitted Liens that have priority as a matter of
Applicable Law) on all of its Collateral, whether now owned or existing or
hereafter acquired or arising and wheresoever located. Each Loan Party shall
mark its books and records, and make all relevant notices and filings, as may be
necessary or appropriate to evidence, protect and perfect Agent's security
interest and shall cause its financial statements to reflect such security
interest. Each Loan Party shall promptly provide Agent with written notice of
all commercial tort claims, such notice to contain the case title together with
the applicable court and a brief description of the claim(s); provided that the
failure to deliver any such notice shall not affect the validity, perfection or
priority of Agent's Lien thereon.
4.2    Perfection of Security Interest.
(a)    Financing Statements. By its signature hereto, each Loan Party hereby
authorizes Agent to file against such Loan Party, one or more financing or
equivalent registration, continuation or amendment statements pursuant to the
Uniform Commercial Code, the PPSA or the LGTOC (as applicable in each case) in
form and substance satisfactory to Agent. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as Agent may determine is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral, including, without
limitation, describing such property as "all assets of the debtor whether now
owned or hereafter acquired" or words of similar meaning.
(b)    Other Actions. Promptly after Agent's request therefor, the Loan Parties
shall execute or cause to be executed and deliver to Agent such instruments,
assignments, title certificates or other documents as are necessary under the
Uniform Commercial Code, the PPSA or other Applicable Law, or that Agent may
reasonably request, so at all times to maintain the validity, perfection,
enforceability and priority of Agent's security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Liens, (ii) using commercially
reasonable efforts to obtain Lien Waiver Agreements for locations where
Collateral is located, (iii) delivering to Agent, endorsed or accompanied by
such endorsements of, instruments of assignment as Agent may specify with
respect to, and stamping or marking in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, customs brokers and freight agreements and other custodial
arrangements satisfactory to Agent, and


EX-98-

--------------------------------------------------------------------------------




(v) executing and delivering financing statements, control agreements,
intellectual property security agreements and filings, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent's security interest and Lien under the
Uniform Commercial Code, PPSA, LGTOC or other Applicable Law. All reasonable
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be charged to Borrowers' Account as a
Revolving A Advance of a Domestic Rate Loan and added to the Obligations or, at
Agent's option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand.
4.3    Disposition of Collateral.
Each Loan Party will safeguard and protect all Collateral for Agent's general
account and make no disposition thereof whether by sale, lease or otherwise
except as otherwise permitted under this Agreement.
4.4    Preservation of Collateral.
In addition to the rights and remedies set forth in Section 11.1 hereof, Agent:
(a) upon the occurrence and during the continuation of a Default or an Event of
Default, may at any time take such steps as Agent in its Permitted Discretion
deems necessary to protect Agent's interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may, upon the occurrence
and during the continuation of a Default or an Event of Default, employ and
maintain at any of the Loan Parties' premises a custodian who shall have full
authority to do all acts necessary to protect Agent's interests in the
Collateral; (c) may, upon the occurrence and during the continuation of a
Default or an Event of Default, lease warehouse facilities to which Agent may
move all or part of the Collateral; (d) may, upon the occurrence and during the
continuation of a Default or an Event of Default, use any Loan Party's owned or
leased lifts, hoists, trucks and other facilities or equipment for handling or
removing the Collateral; and (e) shall have, and is hereby granted, a right of
ingress and egress to the places where the Collateral is located, and may
proceed over and through any of the Loan Parties' owned or leased property upon
the occurrence and during the continuation of a Default or an Event of Default.
Each Loan Party shall cooperate fully with all of Agent's commercially
reasonable efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may reasonably direct. All of Agent's expenses
of preserving the Collateral in accordance with the terms of this Agreement and
Applicable Law, including any expenses relating to the bonding of a custodian,
shall be charged to Borrowers' Account as a Revolving A Advance maintained as a
Domestic Rate Loan and added to the Obligations.
4.5    Ownership of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Agent's security interest: (i) the applicable Loan Party shall have
rights to and an interest in of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
its respective Collateral to Agent; and, except for Permitted Liens, the
Collateral shall be free and clear of all Liens whatsoever; (ii) each document
and agreement executed by any


EX-99-

--------------------------------------------------------------------------------




Loan Party or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all material respects; (iii) all signatures and
endorsements of any Loan Party that appear on such documents and agreements
shall be genuine and such Loan Party shall have full capacity to execute same;
and (iv) each Loan Party's Equipment and Inventory shall be located as set forth
on Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory or
Equipment, as permitted herein, items in transit and except as otherwise
permitted under this Agreement.
(b)    (i) Schedule 4.5 hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each owned or leased location
at which Inventory of any Loan Party is stored; none of the receipts received by
any Loan Party from any warehouse states that the goods covered thereby are to
be delivered to bearer or to the order of a named Person or to a named Person
and such named Person's assigns; (iii) Schedule 4.5 hereto sets forth a correct
and complete list as of the Closing Date of (A) each principal place of business
of each Loan Party and (B) the chief executive office and registered head office
(and domicile within the meaning of the Civil Code of Québec) of each Loan
Party; and (iv) Schedule 5.12 hereto sets forth a correct and complete list as
of the Closing Date of the location, by state, province, territory and street
address, of all Real Property owned or leased by each Loan Party, together with
the names and addresses of any landlords.
4.6    Defense of Agent's and Lenders' Interests.
Until (a) payment and performance in full of all of the Obligations and
(b) termination of this Agreement, Agent's interests in the Collateral shall
continue in full force and effect. During such period, no Loan Party shall,
without Agent's prior written consent, pledge, sell (except as otherwise
permitted under this Agreement), assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way any part of
the Collateral, except for Permitted Liens. Each Loan Party shall defend Agent's
interests in the Collateral against any and all Persons whatsoever. At any time
following demand by Agent for payment of all Obligations upon the occurrence and
during the continuation of a Default or an Event of Default, Agent shall have
the right to take possession of the indicia of the Collateral and the Collateral
in whatever physical form contained, including: labels, stationery, documents,
instruments and advertising materials. If Agent exercises this right to take
possession of the Collateral upon the occurrence and during the continuation of
a Default or an Event of Default, the Loan Parties shall, upon demand, assemble
it in the best manner possible and make it available to Agent at a place
reasonably convenient to Agent. In addition, with respect to all Collateral,
Agent and Lenders shall be entitled to all of the rights and remedies set forth
herein and further provided by the Uniform Commercial Code or other Applicable
Law. Upon the occurrence and during the continuation of a Default or an Event of
Default, each Loan Party shall, and Agent may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent's order and
if they shall come into any Loan Party's possession, they, and each of them,
shall be held by such Loan Party in trust as Agent's trustee, and such Loan
Party will immediately deliver them to Agent in their original form together
with any necessary endorsement.


EX-100-

--------------------------------------------------------------------------------




4.7    Books and Records.
Each Loan Party shall (a) keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs; (b) set up on its books accruals with
respect to all Taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this subsection
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by the applicable Loan Party.
4.8    Financial Disclosure.
Each Loan Party agrees to reasonably cooperate with any request of Agent during
the Term to exhibit and deliver to Agent and each Lender copies of any of such
Loan Party's financial statements, trial balances or other accounting records in
an accountant's or auditor's possession as is commercially reasonable, and to
disclose to Agent and each Lender any information such accountants may have
concerning such Loan Party's financial status and business operations, except as
to any matters that may be legally privileged or subject to any obligation of
confidentiality or non-disclosure on the part of any Loan Party under Applicable
Laws. Each Loan Party hereby agrees to reasonably cooperate with any request of
Agent to authorize all Governmental Bodies (and agrees to enter into any
document and/or instrument to implement such authorization) to furnish to Agent
and each Lender copies of reports or examinations relating to such Loan Party,
whether made by such Loan Party or otherwise; however, Agent and each Lender
will attempt to obtain such information or materials directly from such Loan
Party prior to obtaining such information or materials from such accountants or
Governmental Bodies.
4.9    Compliance with Laws.
Each Loan Party shall comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Loan Party's business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect.
4.10    Inspection of Premises.
At all reasonable times and during regular business hours and upon reasonable
notice, Agent and each Lender shall have full access to and the right to audit,
check, inspect and make abstracts and copies from each Loan Party's books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Loan Party's business, except as to any matters that
may be legally privileged or subject to any obligation of confidentiality or
non-disclosure on the part of any Loan Party under Applicable Laws. Agent, any
Lender and their agents may enter upon any premises of any Loan Party at any
time during business hours and at any other reasonable time and upon reasonable
notice, and from time to time, for the purpose of inspecting


EX-101-

--------------------------------------------------------------------------------




the Collateral and any and all records pertaining thereto and the operation of
such Loan Party's business.
4.11    Insurance.
The assets and properties of each Loan Party at all times shall be maintained in
all material respects in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Loan Party so that such insurance shall remain in full force and effect.
Each Loan Party shall bear the full risk of any loss of any nature whatsoever
with respect to the Collateral. At the Loan Parties' own cost and expense in
amounts and with insurance companies reasonably acceptable to Agent (it being
agreed that the insurance companies disclosed to Agent prior to the Closing Date
are acceptable to Agent), each Loan Party shall (a) keep all its insurable
properties and properties in which such Loan Party has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to such Loan
Party's including business interruption insurance; (b) maintain a bond in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured's officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (c) maintain premises and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker's compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Loan Party is engaged in business; and (e) furnish Agent with
(i) copies of all policies and evidence of the maintenance of such policies by
the renewal thereof at least thirty (30) days (or such shorter period reasonably
acceptable to Agent) before any expiration date, and (ii) appropriate loss
payable endorsements in form and substance reasonably satisfactory to Agent,
naming Agent as a co-insured and lender loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days' prior written notice is given to Agent. In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
Loan Parties to make payment for such loss to Agent and not to any Loan Party
and Agent jointly. If any insurance losses are paid by check, draft or other
instrument payable to any Loan Party and Agent jointly, Agent may endorse such
Loan Party's name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent is hereby authorized to adjust and compromise
claims under insurance coverage referred to in clauses (a) and (b) above. All
loss recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its discretion shall reasonably
determine.


EX-102-

--------------------------------------------------------------------------------




4.12    Failure to Pay Insurance.
If the Loan Parties fail to obtain insurance as hereinabove provided, or to keep
the same in force, Agent, if Agent so elects, may obtain such insurance and pay
the premium therefor on behalf of the Loan Parties, and charge Borrowers'
Account therefor as a Revolving A Advance of a Domestic Rate Loan and such
expenses so paid shall be part of the Obligations.
4.13    Appraisals. Agent may, in its Permitted Discretion, at any time after
the Closing Date and from time to time, engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising Loan Parties' assets. Absent the occurrence and
continuance of an Event of Default at such time, Agent shall consult with
Administrative Borrower as to the identity of any such firm. Borrowers shall
reimburse Agent for the costs, expenses and charges incurred by Agent in respect
of any such appraisal; provided that so long as no Event of Default exists,
Borrowers shall have no obligation to pay or reimburse Agent for more than one
appraisal for each category of non-Inventory assets in any calendar year.
4.14    Payment of Leasehold Obligations.
Each Loan Party shall at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect (and, at Agent's reasonable request will provide evidence of
having done so), except when the failure to make such payments or to so comply
could not reasonably be expected to have a Material Adverse Effect.
4.15    Receivables.
(a)    Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of the applicable Loan Party, or work, labor or services
theretofore rendered by the applicable Loan Party as of the date each Receivable
is created. Each of the Receivables shall be due and owing in accordance with
the applicable Loan Party's standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by the Loan Parties to Agent.
(b)    Solvency of Customers. Each Customer, to the best of each Loan Party's
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of such Loan Party who are not solvent such
Loan Party has set up on its books and in its financial records bad debt
reserves adequate to cover such Receivables.
(c)    Location of Loan Parties. Each Loan Party's chief executive office is
located at the address specified on Schedule 4.5 with respect to such Loan
Party. Until written notice is given to Agent by any Loan Party of any other
office at which such Loan Party keeps its records pertaining to Receivables, all
such records shall be kept at such executive office.


EX-103-

--------------------------------------------------------------------------------




(d)    Collection of Receivables. Until any Loan Party's authority to do so is
terminated by Agent as set forth in subsection (h) below, each Loan Party will,
at such Loan Party's sole cost and expense, but on Agent's behalf and for
Agent's account, deposit or cause to be deposited, all remittances related to
Receivables into a Depository Account subject to a Deposit Account Control
Account.
(e)    Notification of Assignment of Receivables. At any time following the
occurrence and during the continuation of a Default or an Event of Default,
Agent shall have the right to send notice of the assignment of, and Agent's
security interest in and Lien on, the Receivables to any and all Customers or
any third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Agent's actual collection expenses,
including, but not limited to, stationery and postage, telephone and telegraph,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrowers' Account and added to the
Obligations.
(f)    Power of Agent to Act on Loan Parties' Behalf. Upon the occurrence and
during the continuation of an Event of Default, Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Loan Party
any and all checks, drafts and other instruments for the payment of money
relating to the Receivables, and each Loan Party hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each Loan
Party hereby constitutes Agent or Agent's designee as such Loan Party's attorney
with power to send verifications of Receivables to any Customer and, upon the
occurrence and during the continuation of an Event of Default, (i) to endorse
such Loan Party's name upon any notes, acceptances, checks, drafts, money orders
or other evidences of payment or Collateral; (ii) to sign such Loan Party's name
on any invoice or bill of lading relating to any of the Receivables, drafts
against Customers, assignments and verifications of Receivables; (iii) to sign
such Loan Party's name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent's interest in the Collateral and to file same; (iv)  to demand
payment of the Receivables; (v) to enforce payment of the Receivables by legal
proceedings or otherwise; (vi)  to exercise all of such Loan Party's rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (vii)  to settle, adjust, compromise, extend or renew the
Receivables; (viii)  to settle, adjust or compromise any legal proceedings
brought to collect Receivables; (ix)  to prepare, file and sign such Loan
Party's name on a proof of claim in bankruptcy or similar document against any
Customer; (x) to prepare, file and sign such Loan Party's name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables; and (xi) to do all other acts and things necessary to carry out
this Agreement in accordance with and as permitted pursuant to this Agreement.
All acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Obligations remain unpaid. Agent
shall have the right at any time, upon the occurrence and during the
continuation of an Event of Default, to change the address for delivery of mail
addressed to any Loan Party to such address as Agent may designate and to
receive, open and dispose of all mail addressed to any Loan Party.


EX-104-

--------------------------------------------------------------------------------




(g)    No Liability. Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Upon the occurrence and during the continuation of an Event
of Default, Agent may, without notice or consent from any Loan Party, sue upon
or otherwise collect, extend the time of payment of, compromise or settle for
cash, credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor thereof.
Agent is authorized and empowered upon the occurrence and during the
continuation of an Event of Default to accept the return of the goods
represented by any of the Receivables, without notice to or consent by any Loan
Party, all without discharging or in any way affecting any Loan Party's
liability hereunder.
(h)    Establishment of Cash Dominion.
(i)    Upon (1) the occurrence and during the continuation of an Event of
Default or (2) the failure of Liquidity to exceed $12,500,000 for five (5)
consecutive Business Days, Agent may elect to require that all collections of
Receivables and other proceeds of Collateral be paid directly to Agent or paid
to Agent pursuant to Deposit Account Control Agreements (such period of
election, a "Cash Dominion Period"). Borrower shall be permitted to exit a Cash
Dominion Period on the date that (1) Liquidity exceeds $12,500,000 for sixty
(60) consecutive days and (2) no Event of Default then exists. During any Cash
Dominion Period, all collections of Receivables and other proceeds of Collateral
shall be applied first to the Revolving A Advances until the Revolving A
Facility Usage has been reduced to zero, and thereafter to the Revolving B
Advances.
(ii)    All proceeds of Collateral shall be deposited by each Loan Party into
(or Loan Parties will instruct customers to remit payments into) depository
accounts ("Depository Accounts") at a financial institution (a "Control Account
Bank") subject to a deposit account control agreement (each, a "Deposit Account
Control Agreement") in form and substance satisfactory to Agent which will
permit Agent, upon an Event of Default or during a Cash Dominion Period, to
require each Control Account Bank to transfer such funds so deposited to Agent,
either to any account maintained by Agent at said Control Account Bank or by
wire transfer to appropriate account(s) of Agent and Agent shall apply all such
funds received by it from any and all Depository Accounts to the Revolving
Advances. During a Cash Dominion Period, all funds deposited in such Depository
Accounts shall immediately become the property of Agent and the applicable Loan
Party shall obtain the agreement by such Control Account Bank to waive any
offset rights against the funds so deposited. Neither Agent nor any Lender
assumes any responsibility for such controlled account arrangement, including
any claim of accord and satisfaction or release with respect to deposits
accepted by any Controlled Account Bank thereunder. All deposit accounts and
investment accounts of the Loan Parties are set forth on Schedule 4.15(h).
Within ninety (90) days following the Closing Date, Borrowers will establish and
maintain their primary treasury management with PNC.


EX-105-

--------------------------------------------------------------------------------




(i)    Adjustments. No Loan Party shall compromise or adjust any Receivables (or
extend the time for payment thereof) or accept any returns of merchandise or
grant any additional discounts, allowances or credits thereon which, in any
case, involves an annual aggregate amount for all Receivables of all Loan
Parties in excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
without prior written notice to Agent, except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the business of such Loan Party.
4.16    Inventory.
To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in accordance with
the Federal Fair Labor Standards Act of 1938.
4.17    Maintenance of Equipment.
The Equipment shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value of the Equipment shall be
reasonably maintained and preserved. No Loan Party shall use or operate the
Equipment in violation of any Applicable Laws unless such violation could not
reasonably be expected to have a Material Adverse Effect.
4.18    Exculpation of Liability.
Nothing herein contained shall be construed to constitute Agent or any Lender as
any Loan Party's agent for any purpose whatsoever, nor shall Agent or any Lender
be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof; provided, that the foregoing shall not be
deemed to be a waiver by any Credit Party of any requirement under the Uniform
Commercial Code to the extent it may not be waived by the Credit Parties,
including such requirements in respect of exercising reasonable care in the
custody and preservation of any Collateral under Section 9-607(c) of the Uniform
Commercial Code. Neither Agent nor any Lender, whether by anything herein or in
any assignment or otherwise, assume any of any Loan Party's obligations under
any contract or agreement assigned to Agent or such Lender, and neither Agent
nor any Lender shall be responsible in any way for the performance by any Loan
Party of any of the terms and conditions thereof.
4.19    Financing Statements.
Except as respects the financing statements filed by Agent and the financing
statements described on Schedule 4.19 no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.


EX-106-

--------------------------------------------------------------------------------




V.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and Lenders to enter into this Agreement and to
make the Advances and other extensions of credit as provided herein, each Loan
Party makes the following representations and warranties:
5.1    Organization Status.
Each of the Loan Parties and each of their Subsidiaries (a) is a duly organized
and validly existing entity in good standing (or existing, as applicable) under
the laws of the jurisdiction of its organization and (b) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except in the case of
clauses ‎(a) (other than with respect to the Borrowers) and ‎(b) for failures to
be so qualified or authorized or have such power which, either individually or
in the aggregate, could not reasonably be expected to be adverse to the Lenders
in any material respect. The Subsidiaries of each Loan Party are listed on
Schedule 5.13.
5.2    Power, Authority and Enforceability.
Each Loan Party has the requisite power and authority to execute, deliver and
perform the terms and provisions of each of the Loan Documents to which it is
party and has taken all necessary actions to authorize the execution, delivery
and performance by it of each such Loan Document. Each Loan Party has duly
executed and delivered each of the Loan Documents to which it is party, each of
such Loan Documents constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, except to the effect of Applicable
Laws of foreign jurisdictions as they relate to pledges of Equity Interests in
Foreign Subsidiaries and Intercompany Debt owed by Foreign Subsidiaries.
5.3    No Violation.
Neither the execution, delivery or performance by any Loan Party of each of the
Loan Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (a) will contravene any provision of any material law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Body, except in the case of any contraventions that would
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, (b) will conflict with, or result in any breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Loan Documents or Permitted Liens)
upon any of the property or assets of any Loan Party pursuant to the terms of
(i) the Junior Lien Documents or (ii) any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Loan Party or any Subsidiary is a party or
by which it or any its property or assets is bound or to which it may be
subject, except for any such contravention, breach, default, conflict or Lien
that would not reasonably be expected, either individually or in the aggregate,
to be adverse to the Lenders in any material respect, or (c) will violate any
provision of the certificate or articles of incorporation, certificate of


EX-107-

--------------------------------------------------------------------------------




formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Loan Party or any Subsidiary.
5.4    Approvals.
No Necessary Consent is required to be obtained or made by, or on behalf of, any
Loan Party to authorize, or is required to be obtained or made by, or on behalf
of, any Loan Party in connection with, (i) the execution, delivery and
performance of any Loan Document or (ii) the legality, validity, binding effect
or enforceability of any such Loan Document.
5.5    Financial Statements; Solvency.
(a)    (i) The audited consolidated balance sheets and related statements of
income and cash flows of Castle and its Subsidiaries as of and for the fiscal
years ended December 31, 2015 and 2016, furnished to the Agent and the Lenders
on or prior to the Closing Date, present fairly in all material respects the
consolidated financial position of Castle and its Subsidiaries as of such dates
and for such periods and (ii) the unaudited consolidated balance sheets and
related statements of income and cash flows of Castle and its Subsidiaries as of
and for the fiscal quarter ended March 31, 2017 furnished to the Agent and the
Lenders prior to the Closing Date, present fairly in all material respects the
consolidated financial condition of Castle and its Subsidiaries as of such dates
and for such periods, subject to normal year-end adjustments and the absence of
footnotes. All such financial statements (the "Financial Statements") have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes.
(b)    All financial statements delivered pursuant to Sections 9.7, 9.8, and
9.9, if any, have been prepared in accordance with GAAP (except as otherwise
provided in Sections 9.7, 9.8, and 9.9)) and present fairly in all material
respects the consolidated financial position of the Loan Parties as of the dates
and for the periods to which they relate.
(c)    The Projections were prepared in good faith by an Authorized Officer of
the Loan Parties and based upon assumptions which were reasonable in light of
the conditions at the time of delivery thereof and reflect the Loan Parties'
reasonable estimate of its future financial performance for such period, it
being recognized by the Agent and the Lenders, however, that Projections are
subject to significant uncertainties and contingencies, which may be beyond the
Loan Parties' control and projections as to future events are not to be viewed
as facts or as a guarantee of performance or achievement of any particular
results and that the actual results during the period or periods covered by the
Projections may differ from the projected results included in such Projections
and such differences may be material.
(d)    After giving effect to the Transactions, (i) the Credit Parties taken as
a whole are solvent, able to pay their debts as they mature, have capital
sufficient to carry on their business and all businesses in which they are about
to engage, (ii) as of the Closing Date, the fair present saleable value of the
assets of the Credit Parties taken as a whole (calculated on a going concern
basis) is in excess of the amount of their liabilities, and (iii) subsequent to
the Closing Date, the fair


EX-108-

--------------------------------------------------------------------------------




saleable value of the assets of the Credit Parties taken as a whole (calculated
on a going concern basis) will be in excess of the amount of their liabilities.
5.6    Litigation.
Other than the Cases, there are no actions, suits or proceedings pending or, to
the knowledge of any Loan Party, threatened (a) with respect to the Loan
Documents or (b) that have a reasonable likelihood of adverse determination,
and, if adversely determined, have had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
5.7    True and Complete Disclosure.
All information (when furnished and taken as a whole) furnished by or on behalf
of the Loan Parties in writing to the Agent or any Lender (including, without
limitation, all information contained in the Loan Documents but excluding
information of a general economic or industry nature) for purposes of, or in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such information as
supplemented (when furnished and taken as a whole) hereafter furnished by or on
behalf of a Loan Party or any Subsidiary in writing to the Agent or any Lender
will be, true and accurate in all material respects on the date on which such
information is furnished and not incomplete by omitting to state any fact
necessary to make such information (when furnished and taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information was provided; provided that for purposes of this Section ‎5.7,
to the extent any such information constitutes Projections, any pro forma
financial information, other forward-looking information such representation
shall be only that such information was prepared in good faith based on
assumptions believed by Borrowers to be reasonable at the time such information
was furnished.
5.8    Margin Regulations.
No part of any Advance (or the proceeds thereof) will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Advance nor the use of the
proceeds thereof will violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
5.9    Tax Returns and Payments.
Each Loan Party's federal tax identification number is set forth on Schedule
5.9. Each Loan Party has timely filed or caused to be timely filed (or filed for
extension) with the appropriate taxing authority all federal and other returns,
statements, forms and reports for Taxes (the "Returns") required to be filed by,
or with respect to the income, properties or operations of such Person, except
where the failure to timely file or cause to be timely filed such Returns would
not reasonably be expected to result in a Material Adverse Effect. The Returns
accurately reflect all liability for Taxes of such Person for the periods
covered thereby, except where the failure to accurately reflect a liability for
Taxes would not reasonably be expected to result in a Material Adverse Effect.
Each Loan Party has paid all Taxes payable by it which have become due, other
than (a) those that are being contested in good faith and adequately disclosed
and fully provided


EX-109-

--------------------------------------------------------------------------------




for on the financial statements of such Person in accordance with GAAP or (b)
those the failure to pay would not reasonably be expected to result in a
Material Adverse Effect.
5.10    Compliance with ERISA.
Schedule 5.10 sets forth each Plan as of the Closing Date. Each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other Applicable
Laws, except where any failure to comply would not reasonably be expected to
have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, each Plan (and each related trust, if any) that
is intended to be qualified under Section 401(a) of the Code has received a
current favorable determination letter from the IRS to the effect that it meets
the requirements of Sections 401(a) and 501(a) of the Code or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and to the knowledge of the Loan Parties or any Subsidiary, nothing has
occurred since the date of such determination or opinion that would reasonably
be expected to result in revocation of such determination (or, in the case of a
Plan with no determination, to the knowledge of any Loan Party or any
Subsidiary, nothing has occurred that would reasonably be expected to materially
adversely affect the issuance of a favorable determination letter). No ERISA
Event has occurred other than as would not, individually or in the aggregate,
have a Material Adverse Effect.
(a)    There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.
(b)    Except as listed on Schedule 5.10, no Loan Party or any Subsidiary nor
any of their respective ERISA Affiliates have incurred a complete or partial
withdrawal from any Multiemployer Plan as to which any Loan Party or any
Subsidiary has any unsatisfied liability that could reasonably be expected to
result in a Material Adverse Effect, and, if any Loan Party, any of the
Subsidiaries and each ERISA Affiliate were to withdraw in a complete withdrawal
as of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to result in a
Material Adverse Effect.
(c)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Loan Party
or any of the Subsidiaries, threatened, that would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to have a Material
Adverse Effect.
(d)    No Lien imposed under the Code or ERISA on the assets of the Loan Parties
or any Subsidiary exists or is reasonably expected to arise on account of any
Plan.
(e)    Except as would not individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all Applicable Laws and has
been maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made, (iii) neither any Borrower nor any
of the


EX-110-

--------------------------------------------------------------------------------




Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan and (iv) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of Castle's most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.
(f)    The Canadian Loan Parties are in compliance with the requirements of the
Pension Benefits Act (Ontario) (“PBA”) and other federal or provincial laws with
respect to each (i) Canadian Pension Plan, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect, and (ii)
Canadian Defined Benefit Plan. No fact or situation that may reasonably be
expected to result in a Material Adverse Effect exists in connection with any
Canadian Pension or Canadian Defined Benefit Plan. No Canadian Pension
Termination Event has occurred. No Canadian Loan Party has, or has had in the
last 5 years, a Canadian Defined Benefit Plan. The Financial Services Commission
of Ontario ("FSCO") has not issued any default or other breach notices in
respect of any Canadian Defined Benefit Plan. No lien has arisen, choate or
inchoate, in respect of any Canadian Guarantor or their Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due).
5.11    Perfected Liens and Property Rights.
(a)    The Agent's Liens (for the benefit of the Lenders) shall be legal, valid
and enforceable and be subject only to Permitted Liens that have priority as a
matter of Applicable Law. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for either (x)
the pledge or grant by Borrowers or any Guarantor of the Liens purported to be
created in favor of Agent pursuant to this Agreement or any of the Other
Documents or (y) the exercise by Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to this
Agreement, any of the Other Documents or created or provided for by Applicable
Laws), except as may be required in connection with the disposition of any
pledged Collateral by laws generally affecting the offering and sales of
securities, and except for the notices, filings and powers of attorney required
under the Mexican Security Documents.
5.12    Properties.
All real property owned or leased by the Loan Parties as of the Closing Date,
and the nature of the interest therein, is correctly set forth on Schedule 5.12.
The applicable Loan Party has good and marketable title to all real properties
owned by it, free and clear of all Liens, other than Permitted Liens. Each Loan
Party has a valid leasehold interest in the real properties leased by it free
and clear of all Liens other than Permitted Liens. Each Loan Party has
materially complied with all obligations under all leases of real property to
which it is a party and enjoys peaceful and undisturbed possession under all
such leases.
5.13    Subsidiaries.
On and as of the Closing Date, the Loan Parties had no Subsidiaries other than
those Subsidiaries listed on Schedule 5.13. Schedule 5.13 sets forth, as of the
Closing Date, the percentage ownership (direct and indirect) of each such Person
in each class of capital stock or other Equity


EX-111-

--------------------------------------------------------------------------------




Interests of the Loan Parties (other than Castle) and each of the Subsidiaries
and also identifies the direct owner thereof. All outstanding shares of Equity
Interests of the Loan Parties and each Subsidiary have been duly and validly
issued, are fully paid and non-assessable (to the extent applicable). As of the
Closing Date, no Loan Party or any Subsidiary has outstanding any securities
convertible into or exchangeable for its or any other Person's Equity Interests
or outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to its or any other Person's Equity Interests or any stock
appreciation or similar rights except as disclosed on Schedule 5.13.
5.14    Compliance with Statutes, etc.
Each Loan Party and each of the Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Bodies in respect of the conduct of its business
and the ownership of its property except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.15    Investment Company Act.
No Loan Party nor any Subsidiary is required to be registered as an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.
5.16    Environmental Matters.
Except as set forth on Schedule 5.16, (a) each Loan Party and each of their
respective Subsidiaries is and has been in compliance in all material respects
with all applicable Environmental Laws and has obtained and is materially in
compliance with the terms of any permits required under such Environmental Laws;
(b) there are no Environmental Claims pending or to the knowledge of any Loan
Party, threatened, against any Loan Party or any of their Subsidiaries that
could reasonably be expected to result in liabilities in excess of $2,000,000;
(c) no Lien, other than a Permitted Lien, has been recorded or to the knowledge
of any Loan Party, threatened under any Environmental Law with respect to any
real property owned by any Loan Party or any of their Subsidiaries that could
reasonably be expected to result in liabilities in excess of $500,000; (d) no
Loan Party or any of their Subsidiaries has become subject to any Environmental
Liability and no Loan Party is currently liable under any contractual obligation
to assume or accept responsibility for any Environmental Liability of any other
Person that could reasonably be expected to result in liabilities in excess of
2,000,000; (e) no Person with an indemnity or contribution obligation to any
Loan Party or any of their Subsidiaries relating to compliance with or liability
under Environmental Law is materially in default with respect to such
obligation; and (f) there are no facts, circumstances, conditions or occurrences
with respect to the past or present business or operations of the Loan Parties
that could reasonably be expected to give rise to any Environmental Claim
against the Loan Parties or any of their Subsidiaries or any Environmental
Liability of a Loan Party or any of their Subsidiaries that could reasonably be
expected to result in liabilities in excess of $2,000,000. For purposes of this
Section 5.16, the terms "Loan Party" and "Subsidiary" shall include any business
or business entity which is, in whole or in part, a predecessor of a Loan Party
or any of their Subsidiaries.


EX-112-

--------------------------------------------------------------------------------




5.17    Employment and Labor Relations.
No Loan Party or any Subsidiary is engaged in any unfair labor practice that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Loan Party or any Subsidiary or, to the knowledge of the Loan
Parties, threatened in writing against any of them before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is pending against any Loan Party or
any of the Subsidiaries or, to the knowledge of the Loan Parties, threatened in
writing against any of them, (b) no strike, labor dispute, slowdown or stoppage
pending against the Loan Parties or any of the Subsidiaries or, to the knowledge
of the Loan Parties , threatened against any of them, (c) to the knowledge of
the Loan Parties , no question concerning union representation with respect to
the employees of the Loan Parties , (d) no equal employment opportunity charge
or other claim of employment discrimination pending or, to the knowledge of the
Loan Parties , threatened in writing against any of them and (e) to the
knowledge of the Loan Parties , no wage and hour department investigation has
been made of the Loan Parties , except (with respect to any matter specified in
clauses ‎(a) – ‎(e) above, either individually or in the aggregate) as could not
reasonably be expected to have a Material Adverse Effect.
5.18    Intellectual Property, Etc.
Each of the Loan Parties and each of the Subsidiaries owns or has the right to
use all of the Intellectual Property, permits, domain names, trade dress,
licenses, inventions, proprietary information and know-how of any type, whether
or not written (including, but not limited to, rights in computer programs and
databases), formulas, and other intellectual property rights (collectively, "IP
Rights"), that are used or held for use in or otherwise required to operate
their respective businesses, without any known conflict with the rights of
others which, or the failure to own or have which, as the case may be, could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.
5.19    Insurance.
Schedule 5.19 sets forth a true, complete and correct description of all
insurance policies maintained by the Loan Parties as of the Closing Date. Each
such insurance policy is in full force and effect and all premiums have been
duly paid. The Loan Parties and Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
5.20    Survival of Representations and Warranties.
All representations and warranties of each Loan Party contained in Article V of
this Agreement and the Other Documents shall be true and correct in all material
respects at the time of such Loan Party's execution of this Agreement and the
Other Documents except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall have been true and
correct in all material respects as of such earlier date, and shall survive the
execution,


EX-113-

--------------------------------------------------------------------------------




delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.
5.21    Entity Names.
No Loan Party has been known by any other corporate name in the past five years
and no Loan Party sells Inventory under any other name except as set forth on
Schedule 5.21, nor has any Loan Party been the surviving company of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
5.22    Swaps.
No Loan Party is a party to, nor will it be a party to, any swap agreement
whereby such Loan Party has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited "two-way basis" without regard
to fault on the part of either party.
5.23    Junior Lien Debt.
The Agent has received complete copies of the Junior Lien Documents including
all exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any, and all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof. None of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to the Agent.
5.24    Flood Insurance.
All Real Property owned by the Loan Parties is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party. Each Loan
Party has taken all actions required under the Flood Laws (if applicable) and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure
located upon any Real Property that will be subject to a Mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral.
5.25    Confirmed Plan.
The Confirmed Plan has been confirmed by an order that is in full force and
effect, is not subject to a pending appeal or motion for leave to appeal or
other proceeding to set aside such order and has not been reversed, modified,
amended, stayed or vacated absent the written consent of Agent.


EX-114-

--------------------------------------------------------------------------------




5.26    Commercial Tort Claims. No Loan Party has any commercial tort claims
except as set forth on Schedule 5.26 hereto.
5.27    Material Contracts. Schedule 5.27 sets forth all Material Contracts of
the Loan Parties. All Material Contracts are in full force and effect and no
material defaults currently exist thereunder.
5.28    Certificate of Beneficial Ownership/Controlling Party. The Certificate
of Beneficial Ownership/Controlling Party executed and delivered to Agent for
each Borrower on or prior to the First Amendment Effective Date, as updated from
time to time in accordance with this Agreement, is accurate, complete and
correct as of the date hereof and as of the date any such update is delivered.
The Borrower acknowledges and agrees that the Certificate of Beneficial
Ownership/Controlling Party is one of the Other Documents.
VI.
AFFIRMATIVE COVENANTS.

Each of the Loan Parties hereby covenants and agrees that, until payment in full
of the Obligations and termination of this Agreement:
6.1    Information Covenants.
Borrowers will furnish to the Agent each of the items required to be delivered
pursuant to Section 9 hereof.
6.2    Fixed Charge Coverage Ratio. During any Covenant Testing Period,
Borrowers will cause to be maintained, as of each Fixed Charge Coverage Test
Date, a Fixed Charge Coverage Ratio as of the twelve (12) month period then
ended of not less than 1.0 to 1.0; provided that for any testing of the Fixed
Charge Coverage Ratio for any period ending on or prior to December 31, 2017,
such test shall be for the period commencing on January 1, 2017 and ending on
the last day of the applicable month.
6.3    Reserved.
6.4    Existence.
The Loan Parties will, and will cause each of the Subsidiaries to, do or cause
to be done, all things necessary, to preserve and keep in full force and effect
its existence and its rights, permits, and IP Rights; provided, however, that
nothing in this Section 6.4 shall be construed to prohibit, prevent or restrict
(a) sales of assets, dispositions and other transactions by the Loan Parties or
any of the Subsidiaries in accordance with the terms herein, (b) the withdrawal
by any of the Loan Parties or any of the Subsidiaries of its qualification as a
foreign company in any jurisdiction or failure to otherwise preserve or keep in
full force and effect its existence or rights, permits, or IP Rights, if such
withdrawal or failure could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (c) the expiration
of copyrights or patents at the end of their statutory term.


EX-115-

--------------------------------------------------------------------------------




6.5    Compliance with Statutes, etc.
The Loan Parties will, and will cause each of the Subsidiaries to, comply with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Bodies in respect of the conduct of
their respective businesses and the ownership of their respective properties
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls, anti-corruption, sanctions and anti-money
laundering), except for such instances of non-compliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.6    Compliance with Environmental Laws.
The Loan Parties will, and will cause each of the Subsidiaries to, comply with
all Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of any real property now or hereafter owned, leased or operated by
any Loan Party or any of the Subsidiaries, except for such instances of
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, will promptly pay or cause to be
paid all costs and expenses incurred in connection with such compliance or to
conduct any response or remedial action in accordance with Environmental Laws,
and will keep or cause to be kept all such real property free and clear of any
Liens (other than Permitted Liens) imposed pursuant to such Environmental Laws
except for Liens imposed on leased real property resulting from the acts or
omissions of the owner of such leased real property or of other tenants of such
leased real property who are not within the control of any of Loan Party or the
Subsidiaries.
6.7    Business.
The Borrowers will only, and will only permit the other Loan Parties to, engage
directly or indirectly in the businesses engaged in by Borrowers and the other
Loan Parties as of the Closing Date and reasonable extensions thereof and
businesses ancillary, corollary, synergistic or complementary thereto.
6.8    Payment of Taxes and Other Obligations.
(a)    The Loan Parties will pay and discharge, and will cause each of the
Subsidiaries to pay and discharge, all Taxes imposed upon it or upon its income
or profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto; provided that none of the Loan Parties or any of the
Subsidiaries shall be required to pay any such Tax which (i) is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP or (ii) the failure to pay could
not reasonably be expected to have a Material Adverse Effect.
(b)    Borrowers will pay and discharge, and will cause each of the other Loan
Parties to pay and discharge, all Indebtedness and other obligations ‎promptly
and in accordance with their terms before the same shall become delinquent or
‎in default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if ‎unpaid, might give rise to a Lien upon such


EX-116-

--------------------------------------------------------------------------------




properties or any part thereof; provided that ‎such payment and discharge shall
not be required so long as the failure to pay could not ‎reasonable be expected
to have a Material Adverse Effect.‎
6.9    Employee Benefits.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, the Loan Parties and each Subsidiary will comply in all respects with
the provisions of ERISA and the Code applicable to employee benefit plans as
defined in Section 3(3) of ERISA and the laws applicable to any Foreign Pension
Plan. The Loan Parties and any Subsidiary will furnish to Agent as soon as
possible after, and in any event within ten (10) days after any Authorized
Officer of any Loan Party or any Subsidiary knows or has reason to know that,
any ERISA Event has occurred or is reasonably expected to occur that, alone or
together with any other ERISA Event that has occurred or is reasonably expected
to occur that has resulted or would reasonably be expected to result in a
liability of the Loan Parties, any Subsidiary or any ERISA Affiliate in excess
of the Threshold Amount, a statement of a Financial Officer of Castle setting
forth details as to such ERISA Event and the action, if any, that Loan Parties
propose to take with respect thereto. Each Loan Party shall promptly and in any
event within thirty (30) days after a request by Agent, furnish to Agent copies
of each Schedule SB (Actuarial Information) to the Annual Report (Form 5500
Series) with respect to each Plan sponsored by any Loan Party, any Subsidiary or
any of their respective ERISA Affiliates.
(b)    The Canadian Loan Parties shall cause each of its Canadian Benefit Plans
and Canadian Pension Plans to be duly qualified and administered in all respects
in compliance with, as applicable, the PBA and all applicable laws (including
regulations, orders and directives), and the terms of the such plans and any
agreements relating thereto. The Canadian Loan Parties shall ensure that, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect, (a) each of them does not engage in a prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Canadian
Pension Plan that could reasonably be expected to result in liability, and (b)
each of them as a Canadian Pension Plan sponsor or otherwise, shall not, nor
shall they permit, the wind up and/or termination of any Canadian Pension Plan.
None of the Canadian Loan Parties shall, without the consent of the
Administrative Agent, maintain, administer, contribute or have any liability in
respect of any Canadian Defined Benefit Plan or acquire an interest in any
Person if such Person sponsors, maintains, administers or contributes to, or has
any liability in respect of any Canadian Defined Benefit Plan.
6.10    Additional Subsidiaries. Within thirty (30) days after the acquisition
or formation of any Subsidiary (or such longer period as may be agreed to in
writing by the Agent):
(a)    notify the Agent thereof in writing, together with the (i) jurisdiction
of formation, (ii) number of shares of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary, (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto and (v)
whether such Subsidiary is an Excluded Subsidiary; and


EX-117-

--------------------------------------------------------------------------------




(b)    if such Subsidiary is a Subsidiary organized in the United States, Canada
or Mexico, cause such Person to (i) become a Guarantor by executing and
delivering to the Agent a joinder agreement to the Guaranty or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
including the documents and instruments described in Section 8.3 applicable to
such new Subsidiary, and (ii) upon the request of the Administrative Agent in
its Permitted Discretion, deliver to the Agent such organization documents,
resolutions and favorable opinions of counsel, all in form, content and scope
reasonably satisfactory to the Agent.
6.11    Further Assurances.
(a)    The Loan Parties will, at the expense of Borrowers, make, execute,
endorse, acknowledge, authorize, file and/or deliver to the Agent from time to
time such vouchers, invoices, schedules, confirmatory collateral assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys, reports, assignments, and other documents,
assurances or instruments and take such further steps relating to the Collateral
covered by this Agreement or any of the Other Documents as the Agent may
reasonably require.
(b)    Borrowers agree that each action required by clause ‎(a) of this Section
6.11 shall be completed within thirty (30) days after such action is requested
to be taken by the Agent or the Required Lenders (as such time may be extended
by the Agent in its Permitted Discretion).
(c)    If, following the Closing Date, any Subsidiary is acquired or organized
or any Subsidiary ceases to be an Excluded Subsidiary, Borrowers shall promptly
(and in any event within thirty (30) days (or such longer period as the Agent
shall agree in its Permitted Discretion) of such event or, where applicable,
following such request) (i) notify the Agent thereof, (ii) cause such Subsidiary
(other than any Excluded Subsidiary) to become a Loan Party by executing a
Joinder to this Agreement and any applicable Other Documents (including a
supplement thereto in the form specified therein or a Guaranty), (iii) cause all
outstanding Equity Interests in such Subsidiary owned by or on behalf of any
Loan Party to be pledged pursuant to Article IV of this Agreement (subject to
the limitations set forth herein) and deliver to the Agent all certificates or
other instruments representing such Equity Interests, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank, (iv)
cause all documents and instruments, including Uniform Commercial Code financing
statements and Mortgages (subject to Section 6.11(d)), required by law or
reasonably requested by Agent to be filed, registered or recorded to create the
Liens intended to be created by this Agreement and the Other Documents and
perfect or record such Liens to the extent, and with the priority, required by
this Agreement and the Other Documents, to be filed, registered or recorded or
delivered to Agent for filing, registration or recording, (v) cause each Loan
Party to take all other action required by law, under this Agreement and the
Other Documents or reasonably requested by Agent to perfect, register and/or
record the Liens granted by it thereunder to the extent perfection is required
hereunder and (vi) cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as Agent shall reasonably request to evidence compliance with this Section
6.11(c).
(d)    Notwithstanding anything contained herein to the contrary, should Agent's
or any Lender's internal regulatory or compliance requirements require the
completion of flood due


EX-118-

--------------------------------------------------------------------------------




diligence and/or obtaining evidence of applicable flood insurance with respect
to any real property or leasehold interest, then until completion of such flood
due diligence, no mortgages shall be required to be filed with respect to any
property.
(e)    If any notice, agreement or document is delivered (or required to be
delivered) by any Loan Party to Agent pursuant to Article IV to notify Agent of
the acquisition of additional Collateral, Borrowers shall promptly (and in any
event within fifteen (15) days of the date of such notice, agreement or document
(or within fifteen (15) days of the date giving rise to the obligation to
deliver such notice, agreement or document) notify Agent thereof, and, if
reasonably requested by Agent to be filed, registered or recorded to create the
Liens intended to be created by this Agreement and the Other Documents and
perfect or record such Liens to the extent, and with the priority, required by
this Agreement and the Other Documents, to be filed, registered or recorded or
delivered to Agent for filing, registration or recording.
6.12    Unfinanced Capital Expenditures. Borrowers will not allow the aggregate
amount of Unfinanced Capital Expenditures of the Loan Parties to exceed
$10,000,000 for calendar years 2018 and 2019, and $12,500,000 for any calendar
years thereafter.
6.13    Payment of Fees.
Borrowers will pay to Agent on demand all usual and customary fees and expenses
which Agent incurs in connection with (a) the forwarding of Advance proceeds and
(b) the establishment and maintenance of any Cash Management Products and
Services, if any. Agent may, without making demand, charge Borrowers' Account
for all such fees and expenses.
6.14    Violations.
Borrowers will, and will cause each of their respective Subsidiaries to,
promptly notify Agent in writing of any violation of any law, statute,
regulation or ordinance of any Governmental Body, or of any agency thereof,
applicable to any Loan Party which could reasonably be expected to have a
Material Adverse Effect.
6.15    Standards of Financial Statements.
The Loan Parties will cause all financial statements referred to in Sections
9.7, 9.8, 9.9, 9.12, and 9.13 as to which GAAP is applicable to be complete and
correct in all material respects (subject, in the case of interim financial
statements, to normal year-end audit adjustments and the absence of footnotes)
and to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein), subject to applicable "fresh-start" accounting principles (or similar
treatments).
6.16    Assignment of Export Related Letters of Credit.
Each of the Loan Parties shall collaterally assign all Letters of Credit issued
for the benefit of such Loan Party from time to time and associated with export
sales by such Loan Party,


EX-119-

--------------------------------------------------------------------------------




including rights to all proceeds thereunder, providing for any payments under
any such Letters of Credit to be made directly to the Agent, if requested by the
Agent in its Permitted Discretion, such assignments to be in form and substance
satisfactory to the Agent.
6.17    Trade Letters of Credit.
Each trade letter of credit issued for the benefit of any Loan Party shall be
processed for payment by the Agent or another Lender acceptable to the Agent in
its absolute discretion.
6.18    International Trade Compliance.
The Loan Parties shall adhere to an internal compliance program to ensure
continued compliance with Applicable Laws administered by the United States
Treasury Department's Office of Foreign Asset Control ("OFAC") and the United
States Department of Commerce's Bureau of Industry and Security (as any of the
foregoing Applicable Laws, including any regulations implemented pursuant to
such laws, may from time to time be amended, renewed, extended or replaced).
Such compliance program shall include using commercially reasonable efforts to
add provisions to new customer contracts (i) notifying customers of the
applicability of U.S. Export Laws, including those administered by OFAC, and
(ii) prohibiting diversion, re-export or transfer by such customers of the Loan
Parties' products in a manner inconsistent with the requirement of the sanctions
programs administered by OFAC. Each Loan Party shall promptly deliver to the
Agent such evidence as the Agent may reasonably request from time to time
confirming such Loan Party's compliance with this Section 6.18.
6.19    Keepwell.
If a Loan Party is a Qualified ECP Loan Party, then such Loan Party, jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.19 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.19, or otherwise under this Agreement or any Other
Document, voidable under Applicable Laws, including Applicable Laws relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.19 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.19 constitute, and this Section 6.19 shall be
deemed to constitute, a guarantee of the obligations of, and a "keepwell,
support, or other agreement" for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.


EX-120-

--------------------------------------------------------------------------------




6.20    Post-Closing Covenants.
(a)    At Agent's request at any time following the First Amendment Effective
Date, Borrowers will deliver to Agent within sixty (60) days of such request, a
Mortgage, along with all other Real Estate Collateral Requirements, all in form
and substance acceptable to Agent, for the following locations:
(i)    11125 Metromont Parkway, Charlotte, NC 28269;
(ii)    299 Canal Road, Fairless, PA 19030;
(iii)    2602 Pinewood Drive, Grand Prairie, TX 75051; and
(iv)    520 Mercy Street, P.O. Box 213, Selkirk, Manitoba RIA 2B2.
(b)    No later than sixty (60) days following the date hereof (or such later
date as Agent may agree to in its sole discretion), Borrowers will use
commercially reasonable efforts to deliver to Agent a Lien Waiver Agreement, in
form and substance acceptable to Agent, for the following locations (unless
Borrowers have confirmed in writing to Agent that the value of Collateral at
such location is less than $100,000):
(i)    1420 Kensington Road, Oak Brook, IL;
(ii)    14001 Orange Avenue, Paramount, CA;
(iii)    3635 Thatcher Ave., Saskatoon, SK S7R 1C4 Canada;
(iv)    Fisher Park- 4400 Dixie Highway, Fairfield, OH;
(v)    4527 Columbia Ave., Hammond, IN;
(vi)    3050 South Hydraulic, Wichita, KS;
(vii)    1625 Tillie Lewis Drive, Stockton CA;
(viii)    136 Dwight Road, Office 19, Longmeadow, MA;
(ix)    4175 Royal Drive, Suite 600, Kennesaw, GA;
(x)    3800 Enterprise Drive, Janesville, WI;
(xi)    4770 North Belleview, Suite 207, Gladstone, MO;
(xii)    3908 Harper Ave., Fort Smith, AR; and
(xiii)    23 Midstate Drive, Suite 216, Auburn, MA 01501.


EX-121-

--------------------------------------------------------------------------------




(c)    No later than thirty (30) days following the date hereof (or such later
date as Agent may agree to in its sole discretion), Borrowers will deliver to
Agent a Deposit Account Control Agreement with respect to Castle Canada's
collection accounts at Bank of America Canada Branch.
(d)    No later than forty-five (45) days following the First Amendment
Effective Date (or such later date as Agent may agree to in its sole
discretion), Borrowers will deliver to Agent an amendment to the Mortgage with
respect to the Mortgaged Property located in Bedford Heights, Ohio, together
with a date down title endorsement in respect of title insurance for such
Mortgaged Property, reflecting the transactions contemplated by the First
Amendment and in form and substance reasonably satisfactory to Agent.
6.21    Certificate of Beneficial Ownership/Controlling Party and Other
Additional Information.
Promptly after the reasonable request of Agent, provide to Agent: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership/Controlling Party provided to the Agent and
Lenders; (ii) a new Certificate of Beneficial Ownership/Controlling Party, in
form and substance acceptable to Agent and each Lenders, when the individual(s)
to be identified as a Beneficial Owner have changed; and (iii) such other
information and documentation as may reasonably be requested by Agent or any
Lender from time to time for purposes of compliance by Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
"know your customer" and anti-money laundering rules and regulations), and any
policy or procedure implemented by Agent or such Lender to comply therewith.
Notwithstanding anything to the contrary, Agent shall keep each Certificate of
Beneficial Ownership/Controlling Party confidential in accordance with Agent's
customary procedures for handling confidential information of this nature and in
accordance with Section 16.15 of this Agreement; provided, however, that
notwithstanding anything to the contrary, including without limitation Section
16.15 of this Agreement, Agent shall not disclose or share any Certificate of
Beneficial Ownership/Controlling Party with any Lender, Participant, Transferee
or prospective Transferees even if such Persons are bound by Section 16.15 of
this Agreement.
6.22    Advisor.
At any time during the continuance of an Event of Default under Section 6.2, if
requested by Agent, within ten (10) Business Days of Agent's request, Borrowers
shall engage an advisor reasonably acceptable to Agent, pursuant to an
engagement letter in form and substance reasonably acceptable to Agent
(including the scope thereof) (such advisor, the "Borrower Advisor").  Borrowers
(i) agree to fully cooperate with the Borrower Advisor, and (ii) will authorize
the Borrower Advisor to provide to Agent such information and reports from time
to time with respect to Loan Parties as Agent may reasonably request, including,
without limitation, regarding Loan Parties' financial condition, business,
assets and liabilities.  All fees and expenses of the Borrower Advisor shall be
solely the responsibility of the Borrowers, and in no event shall Agent or
Lenders have any liability or responsibility for the payment of the Borrower
Advisor's fees or expenses or other liability to the Borrowers, the Borrower
Advisor or any other Person on account of or in connection with any services
rendered by or any acts or omissions of the Borrower Advisor.


EX-122-

--------------------------------------------------------------------------------




VII.
NEGATIVE COVENANTS.

Each Borrower and each Subsidiary that is a Loan Party hereby covenants and
agrees that, until satisfaction in full of the Obligations and termination of
this Agreement:
7.1    Liens.
No Borrower will, and no Borrower will permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property of any Borrower or other Loan Party, whether now owned or hereafter
acquired; provided that the provisions of this Section 7.1 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as "Permitted Liens"):
(a)    Liens for Taxes which are not overdue or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
(b)    warehousemen's, materialmen's and mechanics' liens and other similar
Liens, in each case, arising in the Ordinary Course of Business and (i) which
secure obligations not overdue or (ii) which are being contested in good faith
by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;
(c)    Liens in existence on the Closing Date which are listed, and the property
subject thereto described, on Schedule 7.1, plus renewals, replacements,
refinancings, restructurings and extensions of such Liens; provided that (i) the
aggregate principal amount of the Indebtedness (other than denoted as "Exempt
Credit Card Obligations" on Schedule 7.1(c)), if any, secured by such Liens does
not increase from the amount outstanding at the time of any such renewal,
replacement, refinancing, restructuring, or extension, plus accrued and unpaid
interest, fees, and expenses (including premium) incurred in connection with
such renewal, replacement, or extension and an amount equal to any unutilized
commitments in respect of such Indebtedness and (ii) any such renewal,
replacement, refinancing, restructuring or extension does not encumber any
additional assets or properties (other than the proceeds and products thereof
and accessions thereto) of the Borrowers or any other Loan Party, unless such
Lien is otherwise permitted under separate provisions of this Section 7.1;
(d)    Liens securing the Obligations created pursuant to this Agreement and the
Other Documents;
(e)    (i) licenses, sublicenses, leases or subleases granted by any Borrower or
any of the other Loan Parties to other Persons in the ordinary course of, and
not materially interfering with the conduct of, the business of the Borrowers or
any of the other Loan Parties, and (ii) any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or license agreement
permitted by this Agreement to which any Borrower or any of the other Loan
Parties is a party;
(f)    Liens upon the Mexican Financed Equipment or any other assets of any
Borrower or any of the Loan Parties subject to Capitalized Lease Obligations to
the extent such


EX-123-

--------------------------------------------------------------------------------




Capitalized Lease Obligations are set forth on Schedule 7.1 or Indebtedness
permitted by Section 7.4(d); provided that (i) such Liens only serve to secure
the payment of such Indebtedness and (ii) the Lien encumbering the asset
securing such Indebtedness does not encumber any other asset of any Borrower or
any of the Loan Parties;
(g)    Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Borrowers or any of the other Loan Parties and placed at the time of the
acquisition or construction thereof by the Borrowers or such Loan Party or
within 270 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition or construction of any such
equipment, machinery or other fixed assets or renewals, replacements,
refinancings, restructurings or extensions of any of the foregoing for the same
or a lesser amount; provided that (i) the Indebtedness secured by such Liens is
permitted by Section 7.4(d) and (ii) in all events, the Lien encumbering the
equipment, machinery or other fixed asset so acquired or constructed does not
encumber any other asset of any Borrower or any of their Subsidiaries (other
than the proceeds and products thereof and accessions thereto); provided
further, that individual financings provided by one lender may be cross
collateralized to other financings provided by such lender;
(h)    Liens which may arise as a result of zoning, building codes, and other
land use laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Body and which are not
violated in any material way by the current use or occupancy of such real
property, easements, rights-of-way, restrictions, encroachments, minor survey
defects and other similar charges or encumbrances, minor title defects or
irregularities affecting real property, in each case not securing Indebtedness
and not materially interfering with the ordinary conduct of the business of the
Borrowers and the other Loan Parties, taken as a whole;
(i)    Liens arising from precautionary UCC or PPSA financing statement filings
regarding operating leases entered into in the Ordinary Course of Business of
the Borrowers and the other Loan Parties;
(j)    attachment and judgment Liens in respect of decrees and judgments to the
extent, and for so long as, such judgments and decrees do not, individually or
in the aggregate constitute an Event of Default under Article X;
(k)    statutory and common law landlords' liens under leases to which any
Borrower or any of the Loan Parties is a party and which secure obligations not
overdue;
(l)    Liens (other than Liens imposed under ERISA) incurred in the Ordinary
Course of Business of the Borrowers and the Loan Parties in connection with
workers compensation claims, unemployment insurance and social security benefits
and Liens on deposits securing the performance of bids, tenders, public
utilities or private utilities, leases and contracts in the Ordinary Course of
Business of the Borrowers and the Loan Parties, statutory obligations, surety or
appeal bonds, performance bonds and other obligations of a like nature incurred
in the Ordinary Course of Business (exclusive of obligations in respect of the
payment for borrowed money);


EX-124-

--------------------------------------------------------------------------------




(m)    with respect to any Mortgaged Property, Permitted Encumbrances;
(n)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by any Borrower
or any of the Loan Parties in the Ordinary Course of Business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(o)    Liens incurred in the Ordinary Course of Business of the Borrowers and
the Loan Parties (i) in connection with the purchase or shipping of goods or
assets (or the related assets and proceeds thereof), which Liens are in favor of
the seller or shipper of such goods or assets and only attach to such goods or
assets and (ii) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
(p)    (i) bankers' Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Borrower or any of the other Loan Parties, in each
case granted in the Ordinary Course of Business of any Borrower or any Loan
Party in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank or banks with respect to cash management,
automated clearing house transfers and operating account arrangements, (ii)
Liens of a collection bank arising under Section 4-210 of the UCC on items in
the course of collection, (iii) Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the Ordinary Course of Business
and not for speculative purposes and (iv) Liens that are contractual rights of
setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of any Borrower or any other Loan Party in the
Ordinary Course of Business of the Borrowers and any other Loan Parties;
(q)    Liens granted in the Ordinary Course of Business of the Borrowers and the
Loan Parties on insurance policies and proceeds thereof securing liability for
premiums or reimbursement or indemnification obligations thereunder to the
extent the financing is permitted under Section 7.4;
(r)    Liens (i) on earnest money deposits of cash or Cash Equivalents or cash
advances made in connection with any Permitted Acquisition or other permitted
Investments or in respect of any anticipated Permitted Acquisition or other
permitted Investment or (ii) consisting of an agreement to dispose of any
property in a disposition permitted under Section 7.2;
(s)    in the case of any non-wholly owned Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its organizational documents or any related joint venture or similar
agreement;
(t)    ground leases in respect of real property on which facilities owned or
leased by any Borrower or any other Loan Party are located;
(u)    Liens on the Collateral securing Indebtedness under the Junior Lien
Documents, subject to the Intercreditor Agreement;


EX-125-

--------------------------------------------------------------------------------




(v)    additional Liens of the Loan Parties not otherwise permitted by this
Section 7.1 that (x) do not secure obligations in an aggregate principal amount
in excess of $250,000 and (y) such Liens do not attach to any assets used to
calculate the Formula Amount;
(w)    additional liens of the Loan Parties not otherwise permitted by this
Section 7.1 covering assets used to calculate the Formula Amount so long as such
Liens do not secure obligations for borrowed money and the aggregate amount of
obligations secured by such Liens do not exceed $250,000; and
(x)    Liens on the assets or property of any Foreign Subsidiary that is not a
Loan Party, to the extent securing Indebtedness permitted under Section 7.4(p)
hereof.
Notwithstanding anything to the contrary in this Agreement or the Other
Documents, Borrowers and Guarantors will not, and will not permit any Loan Party
to, create, incur, assume or suffer to exist, directly or indirectly, any Lien
with priority over the Liens created by this Agreement and the Other Documents,
except Permitted Priority Liens.
7.2    Consolidation, Merger or Sale of Assets, Etc.
No Borrower will, and no Borrower will permit any of the other Loan Parties to,
wind up, liquidate or dissolve its affairs enter into any partnership, joint
venture, or transaction of merger or consolidation or amalgamation, or convey,
sell, lease or otherwise dispose of all or any part of its property or assets
(other than sales of inventory in the Ordinary Course of Business), or enter
into any sale-leaseback transactions, except that:
(a)    Borrowers and other Loan Parties may liquidate or otherwise dispose of
obsolete or worn-out, uneconomical, surplus or no longer used excess property in
the Ordinary Course of Business and immaterial assets (including allowing any
registrations or any applications for registration of any immaterial
intellectual property to be cancelled, to lapse or go abandoned) in the Ordinary
Course of Business;
(b)    Investments may be made to the extent permitted by Section 7.5;
(c)    Borrowers and the other Loan Parties may sell assets outside the Ordinary
Course of Business (other than the capital stock or other Equity Interests of
any Wholly Owned Subsidiary, unless all of the capital stock or other Equity
Interests of such Wholly Owned Subsidiary are sold in accordance with this
clause (c)) if consented to in writing by Agent and Required Lenders;
(d)    Borrowers and the other Loan Parties may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 7.4(d));
(e)    Borrowers and the other Loan Parties may sell or discount, in each case
without recourse and in the Ordinary Course of Business, accounts receivable
arising in the Ordinary Course of Business (other than Eligible Receivables),
but only in connection with the compromise or collection thereof and not as part
of any financing transaction;


EX-126-

--------------------------------------------------------------------------------




(f)    Borrowers and the other Loan Parties may grant licenses, sublicenses,
leases or subleases to other Persons in the Ordinary Course of, and not
materially interfering with the conduct of, the Business of Borrowers and the
other Loan Parties;
(g)    Borrowers and the other Loan Parties may convey, sell or otherwise
transfer property to Borrowers and the other Loan Parties;
(h)    any Guarantor may merge, amalgamate or consolidate with and into, or be
dissolved or liquidated into (x) Borrowers; provided that such Borrower shall be
the continuing or surviving Person or (y) one or more other Guarantor organized
under the laws of the same jurisdiction as the merging Guarantor;
(i)    any Guarantor may change its legal form if Borrowers determine in good
faith that such action is in the best interest of Borrowers and the Subsidiaries
and if not materially disadvantageous to the Agent or the Lenders; provided that
Borrowers shall give Agent five (5) Business Days prior notice of any such
change in legal form;
(j)    the Loan Parties may liquidate or otherwise dispose of Cash Equivalents
in the Ordinary Course of Business;
(k)    the Loan Parties may cancel or abandon or allow to lapse of any IP Rights
which are, in the reasonable business judgment of Borrowers, no longer material
to, or no longer used or useful in, the business of Borrowers and its
Subsidiaries;
(l)    the Loan Parties may terminate or unwind any Hedging Agreement in
accordance with its terms;
(m)    the Loan Parties may dispose of property and assets to the extent they
were the subject of a casualty or of condemnation proceedings upon the
occurrence of the related Recovery Event;
(n)    the Loan Parties may dispose of fixed assets to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;
(o)    the Loan Parties may swap assets in exchange for services or other assets
in the Ordinary Course of Business of comparable or greater value or usefulness
to the business of the Borrowers and the other Loan Parties as a whole, as
determined in good faith by the management of Castle; provided that to the
extent any such assets constitutes Collateral, the assets received in return
shall become Collateral and Loan Parties shall comply with Section 6.11 with
respect to any such assets received in return;
(p)    the Loan Parties may terminate leases, subleases, licenses and
sublicenses in the Ordinary Course of Business; and


EX-127-

--------------------------------------------------------------------------------




(q)    the Loan Parties may sell, sell and lease back, or otherwise dispose of
assets, other than Collateral used to calculate the Formula Amount, having a
fair market value of less than $3,000,000 in any fiscal year and less than
$5,000,000 in the aggregate during the term of this Agreement.
To the extent the Required Lenders waive the provisions of this Section 7.2 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 7.2 (other than to a Loan Party), such Collateral shall be sold
free and clear of the Liens created by this Agreement and the Other Documents,
and the Agent shall be authorized to take any actions deemed appropriate in
order to effect and/or evidence the foregoing.
7.3    Restricted Payments.
No Borrower will, and no Borrower will permit any of the Loan Parties to,
declare or pay any Restricted Payments, except that:
(a)    Loan Parties (other than Castle) may pay Restricted Payments to Castle on
account of its Equity Interests therein;
(b)    Loan Parties may declare and effect Restricted Payments in the form of
Qualified Equity Interests; and
(c)    Loan Parties may make Restricted Payments so long as the Payment
Conditions are satisfied at the time of, and after giving effect to, such
Restricted Payments are made.
7.4    Indebtedness.
No Borrower will, and no Borrower will permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.4(b) and a Permitted Refinancing thereof;
(c)    Indebtedness of any Borrower or any Loan Party under Hedging Agreements
entered into in the Ordinary Course of Business for bona fide hedging activities
and are not for speculative purposes;
(d)    Indebtedness of the Borrowers and the other Loan Parties constituting (i)
Capitalized Lease Obligations; (ii) Indebtedness secured by the Mexican Financed
Equipment; or (iii) Indebtedness incurred to finance the acquisition or
construction of equipment, machinery or other fixed assets acquired before or
after the Closing Date with respect to equipment, machinery or other fixed
assets acquired or constructed before or after the Closing Date and secured by a
lien on such (to the extent permitted by Section 7.1(g)); provided that such
Indebtedness is incurred


EX-128-

--------------------------------------------------------------------------------




prior to or within 270 days after such acquisition or completion of such
construction; and provided further that in no event shall the sum of the
aggregate principal amount of all Capitalized Lease Obligations (other than
Capitalized Lease Obligations incurred by any Borrower or any other Loan Party
to replace or refinance operating leases existing on the Closing Date) and
purchase money Indebtedness permitted by this clause (d)(i) and (d)(iii) exceed
at any time outstanding $3,000,000;
(e)    Indebtedness constituting Intercompany Loans otherwise permitted by
Section 7.5(h);
(f)    Guarantees by a Loan Party in respect of Indebtedness of any Borrower or
any Loan Party otherwise permitted hereunder; provided that such Indebtedness
and associated Guarantee is unsecured;
(g)    Indebtedness arising under customary cash management services, netting
arrangements, automated clearing house transfers, or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the Ordinary Course of Business, so long as such
Indebtedness is extinguished within ten (10) Business Days of its incurrence;
(h)    Indebtedness with respect to performance bonds, surety bonds, appeal
bonds or customs bonds required in the Ordinary Course of Business of any
Borrower or any Loan Party or in connection with the enforcement of rights or
claims of any Borrower or any of the other Loan Parties or in connection with
judgments that do not result in a Default or an Event of Default;
(i)    Indebtedness owed to any Person providing or financing property,
casualty, liability, or other insurance to any Borrower or any other Loan Party,
so long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of (plus reasonable customary interest charges and fees), and shall
be incurred only to defer the cost of such insurance for the period in which
such Indebtedness is incurred;
(j)    Indebtedness under the Junior Lien Documents as in effect on the date
hereof in an original aggregate amount of up to $167,400,000 plus capitalized
interest paid in kind with respect thereto, and any additional borrowings or
advances that may be made in the future under the Junior Lien Documents to the
extent permitted under the Intercreditor Agreement;
(k)    Indebtedness representing deferred compensation or similar obligations to
employees of the Borrowers and Loan Parties incurred in the Ordinary Course of
Business;
(l)    Indebtedness consisting of take-or-pay obligations contained in supply
arrangements in the Ordinary Course of Business;
(m)    Indebtedness in respect of letters of credit, bank guarantees, supporting
obligations, banker’s acceptances, performance bonds, surety bonds, statutory
bonds, appeal bonds, warehouse receipts or similar instruments issued or created
in the Ordinary Course of Business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to


EX-129-

--------------------------------------------------------------------------------




reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
thirty (30) days following the due date thereof;
(n)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by any
Borrower or any of the Loan Parties or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the Ordinary Course of Business or consistent with past practice;
(o)    additional Indebtedness incurred by the Borrowers and the other Loan
Parties in an aggregate principal amount not to exceed at any time outstanding
$500,000; and
(p)    Indebtedness of Foreign Subsidiaries that are not Loan Parties, and
guarantees thereof by other Foreign Subsidiaries that are not Loan Parties, in
respect of local lines of credit, letters of credit, bank guarantees and similar
extensions of credit by third parties in an aggregate outstanding principal
amount not to exceed $15,000,000 at any time outstanding; provided that such
Indebtedness is not guaranteed at any time by any Loan Party.
7.5    Investments.
No Borrower will, and no Borrower will permit any of the Loan Parties to,
directly or indirectly, make any Investment in any other Person other than in
the Ordinary Course of Business, except:
(a)    the Borrowers and the Loan Parties may acquire and hold accounts
receivables, notes receivable and other extensions of trade credit owing to any
of them, if created or acquired in the Ordinary Course of Business and payable
or dischargeable in accordance with customary trade terms of such Borrower or
Loan Party;
(b)    the Borrowers and the Loan Parties may acquire and hold cash and Cash
Equivalents;
(c)    the Borrowers and the Loan Parties may hold the Investments held by them
on the Closing Date and described on Schedule 7.5(c) (and any increase in the
value of such Investments not resulting from an additional Investment); provided
that any additional Investments made with respect thereto shall be permitted
only if permitted under the other provisions of this Section 7.5;
(d)    the Borrowers and the other Loan Parties may acquire and own Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers or in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the Ordinary Course of Business or upon foreclosure with regard to
any secured Investment or other transfer of title with regard to a secured
Investment;
(e)    the Borrowers and the other Loan Parties may make loans and advances to
their officers, directors and employees for moving and relocation and other
similar expenditures,


EX-130-

--------------------------------------------------------------------------------




in each case in the Ordinary Course of Business in an aggregate amount not to
exceed $500,000 at any one time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances);
(f)    the Borrowers and the other Loan Parties may acquire and hold obligations
of their officers, directors and employees in connection with such officers',
directors' and employees' acquisition of Qualified Equity Interests of Castle
(so long as no cash is actually advanced by any Borrower or any of the Loan
Parties in connection with the acquisition of such obligations);
(g)    the Borrowers and the other Loan Parties may enter into Hedging
Agreements to the extent permitted by Section 7.4(c);
(h)    (i) the Borrowers or the other Loan Parties may make Investments in (or
for the benefit of) any other Subsidiary (the "Intercompany Loans"); provided
that (A) each Investment in the form of an Intercompany Loan shall be evidenced
by an Intercompany Note or other accounting entry in the Ordinary Course of
Business, (B) each such Intercompany Note or intercompany obligation owned or
held by a Loan Party shall be pledged to the Agent, and (C) the aggregate amount
of Intercompany Loans made by the Loan Parties to Subsidiaries that are not Loan
Parties shall not exceed $1,000,000 at any time outstanding (excluding any
Intercompany Loans outstanding as of the Closing Date, which are set forth on
Schedule 7.5(c)), and (ii) the Borrowers or the other Loan Parties may continue
intercompany purchases and sales of inventory with any other Loan Parties and
Subsidiaries in the Ordinary Course of Business; provided that the aggregate
amount of intercompany receivables or other amounts owing to the Loan Parties by
Subsidiaries that are not Loan Parties shall not exceed $5,000,000 at any time
outstanding;
(i)    Investments consisting of (i) transactions permitted under Sections 7.1
and 7.2, and (ii) repayments or other acquisitions of Indebtedness of the
Borrowers or any Subsidiary thereof not prohibited by Section 7.8;
(j)    Guarantees permitted by Section 7.4 other than Section 7.4(f), to the
extent constituting Investments;
(k)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by any Borrower or such Loan Party, as the case may be, made
in the Ordinary Course of Business;
(l)    Investments in the Ordinary Course of Business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(m)    Investments to the extent that payment for such Investments is made
solely with Equity Interests of Castle (or any other direct or indirect parent
of any Borrower); and
(n)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the Ordinary Course of Business.


EX-131-

--------------------------------------------------------------------------------




7.6    Transactions with Affiliates.
No Borrower will, and no Borrower will permit any of the Loan Parties to, enter
into any transaction or series of related transactions with any Affiliate of any
Borrower or any of the Loan Parties, other than in the Ordinary Course of
Business and on terms and conditions substantially as favorable to the Borrowers
and the Loan Parties as would reasonably be obtained by such Borrower or such
Loan Party at that time in a comparable arm's-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:
(a)    Restricted Payments may be paid to the extent provided in Section 7.3;
(b)    Investments permitted by Sections 7.5(f) and (h);
(c)    Customary fees, indemnities and reimbursements may be paid to officers
and directors of Borrowers (or any direct or indirect parent), the Borrowers and
the other Loan Parties;
(d)    The Borrowers and the Loan Parties may enter into, and may make payments
under, employment agreements, consulting agreements, employee benefit plans,
stock option plans, indemnification provisions, other similar compensatory
arrangements and severance agreements with officers, employees and directors of
the Borrowers and the Loan Parties in the Ordinary Course of Business;
(e)    transactions solely between or among the Borrowers, the other Loan
Parties, and any Affiliates that are expressly permitted by this Agreement;
(f)    the Borrowers and the other Loan Parties may enter into transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.6(f);
(g)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the Ordinary
Course of Business and otherwise in compliance with the terms of this Agreement
that are fair to Borrowers and the Loan Parties, in the reasonable determination
of the Board of Directors or the senior management of Castle, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party; or
(h)    transactions with an Affiliate of a Loan Party in accordance with Section
16.3(i) of this Agreement.
7.7    Modifications of Certain Agreements; Limitations on Voluntary Payments,
etc.
No Borrower will, and no Borrower will permit any of the Loan Parties to:
(a)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement, operating agreement, or by-laws (or the equivalent organizational
documents), as applicable, unless such amendment, modification,


EX-132-

--------------------------------------------------------------------------------




change or other action contemplated by this clause (a) could not reasonably be
expected to be materially adverse to the interests of the Lenders;
(b)    make or offer to make (or give any notice in respect thereof) any
payment, whether in respect of principal, interest, or otherwise, on or
redemption, retirement, defeasance, or acquisition for value of any Indebtedness
that is subordinated to the Obligations, except for Junior Lien Debt and then,
only to the extent permitted by the Intercreditor Agreement. For the avoidance
of doubt, nothing herein shall limit the ability of Persons holding the Junior
Lien Debt to convert such debt to Equity Interests in Castle in accordance with
the Junior Lien Documents, so long as no cash payments, other than cash payments
in respect of fractional equity interests to the extent permitted by the
Intercreditor Agreement, are made in connection therewith.
7.8    Limitation on Certain Restrictions on Subsidiaries.
No Borrower will, and no Borrower will permit any of the other Loan Parties to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Loan Party to (a) pay dividends or make any other distributions on its Equity
Interest owned by any Borrower or any other Loan Party, or pay any Indebtedness
owed to any Borrower or any other Loan Party, (b) make loans or advances to any
Borrower or any other Loan Party or (c) transfer any of its properties or assets
to any Borrower or any other Loan Party, except for such encumbrances or
restrictions existing under or by reason of (i) Applicable Laws regulation or
order, (ii) this Agreement and the other Loan Documents, (iii) customary
provisions restricting subletting, transfer, license or assignment of any lease
governing any leasehold interest of any Borrower or any other Loan Party or
otherwise relating to the assets subject thereto, (iv) customary provisions
restricting transfer, license or assignment of any licensing agreement or other
contract (or otherwise relating to the assets subject thereto) entered into by
any Borrower or any other Loan Party in the Ordinary Course of Business, (v)
restrictions on the transfer of any asset or Subsidiary pending the close of a
permitted sale of such asset or Subsidiary, (vi) restrictions on the transfer of
any asset subject to a Lien permitted by Sections 7.1(c), (f), (h), (n) or (o);
(vii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 7.4 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Agent and the Lenders with respect to the credit facilities established
hereunder and the Obligations under the Loan Documents on a senior basis and
without a requirement that such holders of such Indebtedness be secured by such
Liens equally and ratably or on a junior basis; (viii) encumbrances or
restrictions on cash or other deposits or net worth imposed by customers under
agreements entered into in the Ordinary Course of Business; (ix) the Junior Lien
Documents and any agreements governing any Permitted Refinancing thereof; (x)
contractual obligations which exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.8) are listed on Schedule 7.8(c); (xi)
restrictions binding on a Loan Party at the time such Loan Party first becomes a
Loan Party through a joinder to the Loan Documents, so long as such contractual
obligations were not entered into solely in contemplation of such Person
becoming a Loan Party; (xii) restrictions on cash earnest money deposits in
favor of sellers in connection with acquisitions not prohibited hereunder; and
(xiii) an agreement effecting a renewal, replacement, refinancing, restructuring
and extension of Indebtedness issued, assumed or incurred pursuant to an
agreement or instrument referred to in clause (i) through (xii) above; provided
that


EX-133-

--------------------------------------------------------------------------------




the provisions relating to such encumbrance or restriction contained in any such
renewal, replacement, refinancing, restructuring and extension agreement (taken
as a whole) are not materially less favorable to the Borrowers or the Lenders
than the provisions relating to such encumbrance or restriction contained in the
agreements or instruments referred to in such clause (i) through (xii) above.
7.9    Change in Nature of Business.
No Borrower will, and no Borrower will permit any of the other Loan Parties to,
engage in any line of business that is substantially different from any business
carried on by it on the Closing Date, other than any line of business that is
ancillary to such business carried on by it on the Closing Date or that is a
logical extension thereof.
7.10    Fiscal Year and Accounting Changes.
No Borrower will, and no Borrower will permit any of the other Loan Parties to
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or make any material change (i) in accounting treatment and
reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law, or with the consent of Agent.
7.11    Membership/Partnership Interests.
No Borrower will, and no Borrower will permit any of the other Loan Parties to,
elect to treat or permit any of its Subsidiaries to (x) treat its limited
liability company membership interests or partnership interests, as the case may
be, as securities as contemplated by the definition of "security" in Section
8-102(15) and by Section 8-103 of Article 8 of Uniform Commercial Code or
(y) certificate its limited liability company membership interests or
partnership interests, as the case may be (to the extent not certificated as of
the Closing Date).
7.12    Other Agreements.
No Borrower will, and no Borrower will permit any of the other Loan Parties to,
enter into any amendment, waiver or modification of any Junior Lien Document or
any related agreements except as permitted under the Intercreditor Agreement.
7.13    Real Estate Matters.
(a)    Notwithstanding anything to the contrary contained herein, no Borrower
will, and no Borrower will permit any of the other Loan Parties to grant a Lien
on, or otherwise encumber, aside from any Permitted Liens, the real property
identified as Parcel H-1G, representing 2.7 acres in Titusville, PA 16354 owned
by Castle.
(b)    No Borrower will, and no Borrower will permit any of the other Loan
Parties to store or keep any assets at 4669 Brittmoore Road, Houston, TX 77041,
without the prior written consent of Agent.


EX-134-

--------------------------------------------------------------------------------




VIII.
CONDITIONS PRECEDENT.

8.1    Conditions to Effectiveness of this Agreement.
The effectiveness of this Agreement is subject to the satisfaction, or waiver by
Agent, immediately prior to or concurrently with the effectiveness of this
Agreement, of the following conditions precedent:
(a)    Credit Agreement and Other Documents. Agent shall have received this
Agreement and each Other Document duly executed and delivered by an authorized
officer of each Loan Party and any third parties, as applicable (including,
without limitation, all original stock certificates or other certificates
evidencing the Subsidiary Stock and appropriate transfer powers with respect
thereto);
(b)    Filings, Registrations and Recordings. (i) Each Uniform Commercial Code
and PPSA financing statement required by this Agreement, any related agreement
or under Applicable Law or reasonably requested by Agent to be filed, registered
or recorded in order to create, in favor of Agent, a perfected security interest
in or Lien upon the Collateral subject to such financing statements shall have
been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested, and
Agent shall have received an acknowledgment copy, or other evidence satisfactory
to it, of each such filing, registration or recordation and satisfactory
evidence of the payment of any necessary fee, tax or expense relating thereto;
and (ii) Agent shall have received the results of searches listing all effective
financing statements, judgments and Tax Liens which name any of the Loan Parties
as debtor, together with copies of such financing statements, judgment filings
and Tax Lien filings, none of which, except for Permitted Liens, shall cover any
of the Collateral;
(c)    Authorization Proceedings of Loan Parties. Agent shall have received a
copy of the resolutions, in form and substance reasonably satisfactory to Agent,
of the board of directors, managers or members, as the case may be, of each Loan
Party authorizing (i) the execution, delivery and performance of this Agreement,
the Notes, and any Other Document and (ii) the granting by such Loan Party of
the security interests in and Liens upon the Collateral certified by an
authorized manager or member, or secretary or assistant secretary, as the case
may be, of such Loan Party as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
(d)    Incumbency Certificates of Loan Parties. Agent shall have received a
certificate of an authorized manager or member, or secretary or assistant
secretary, as the case may be, of each Loan Party, dated the Closing Date, as to
the incumbency and signature of the officers of each Loan Party executing this
Agreement, the Other Documents, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such manager or member, or secretary or assistant secretary, as the case may be;
(e)    Certificates. Agent shall have received a copy of the articles or
certificate of incorporation, or certificate of formation, as the case may be,
of each Loan Party, and all amendments thereto, certified by the Secretary of
State or other appropriate official of its jurisdiction


EX-135-

--------------------------------------------------------------------------------




of incorporation or formation, as the case may be, together with copies of the
by-Laws, limited liability company agreement or operating agreement, as the case
may be, of each Loan Party, as the case may be, in each case certified as
accurate and complete by an authorized manager or member, or secretary or
assistant secretary, as the case may be, of each Loan Party;
(f)    Good Standing and Tax Lien Certificates. Agent shall have received good
standing and Tax Lien certificates for each Loan Party dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Loan Party's (other than the Mexican Loan
Parties') jurisdiction of incorporation or formation, as the case may be;
(g)    Legal Opinion. Agent shall have received the executed legal opinion of
Pachulski Stang Ziehl & Jones LLP, Fasken Martineau DuMoulin LLP, and Baker
McKenzie LLP, and other legal counsel of the Borrowers reasonably acceptable to
Agent;
(h)    No Litigation. (i) Other than the Cases, or as stayed upon commencement
of the Cases, no litigation, adversary proceeding, suit, action, or proceeding
before or by any Governmental Body shall be continuing or, to the knowledge of
any Loan Party, threatened in writing against any Loan Party or against the
respective officers or directors of any Loan Party (A) in connection with this
Agreement, the Other Documents, or any of the Transactions and which, in the
reasonable opinion of Agent, is deemed material or (B) which could, in the
reasonable opinion of Agent, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its respective business or
inconsistent with the due consummation the Transactions shall have been issued
by any Governmental Body;
(i)    Field Examination. Agent shall have received satisfactory results from a
pre-funding, asset-based field examination, to be completed prior to the date
hereof, upon which Agent is entitled to rely, conducted by examiners
satisfactory to Agent;
(j)    Fees. Agent shall have received all fees payable to Agent and Lenders on
or prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(k)    Existing Indebtedness. (i) Agent shall have received (A) evidence
satisfactory to Agent that all necessary termination statements, satisfaction
documents and any other applicable releases in connection with any existing
Indebtedness and all other Liens with respect to Loan Parties that are not
Permitted Liens have been filed or arrangements satisfactory to Agent have been
made for such filing and (ii) the Borrowers and the Subsidiaries shall have
outstanding no Indebtedness other than (a) Indebtedness outstanding under this
Agreement and (b) Indebtedness permitted under this Agreement to be outstanding
on the Closing Date;
(l)    Financial Statements. Agent shall have received a copy of the Financial
Statements, which in each case shall be satisfactory in all respects to Agent
and Lenders;
(m)    Insurance. Agent shall have received in form and substance reasonably
satisfactory to Agent, certified copies of Loan Parties' casualty insurance
policies (including flood


EX-136-

--------------------------------------------------------------------------------




insurance if any part of the Mortgaged Property is located in a flood zone),
together with loss payable endorsements on Agent's standard form of loss payee
endorsement naming Agent as lender loss payee and mortgagee, as applicable, and
certified copies of Loan Parties' liability insurance policies, together with
endorsements naming Agent as a co-insured;
(n)    Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement and the Confirmed Plan to repay the applicable
debt on the Closing Date;
(o)    Deposit Account Control Agreements. Agent shall have received an executed
Deposit Account Control Agreement with respect to Castle's collection account
maintained at Bank of America in the United States;
(p)    Consents. Agent shall have received any and all Necessary Consents
necessary to permit the effectuation of the Transactions; and Agent shall have
received such Necessary Consents and waivers of such third parties as might
assert claims with respect to the Collateral, as Agent and its counsel shall
deem necessary;
(q)    Mortgage. Agent shall have received a fully executed Mortgage, along with
all other Real Estate Collateral Requirements, in form and substance
satisfactory to Agent, along with a title insurance policy pro forma, for the
property of the Borrowers located in Bedford Heights, Ohio;
(r)    Closing Certificate and Closing Liquidity. Agent shall have received a
closing certificate signed by the Chief Financial Officer of each Loan Party
dated as of the date hereof, stating that (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct in all
material respects on and as of such date, (ii) each Loan Party is on such date
in compliance in all material respects with all the terms and provisions set
forth in this Agreement and the Other Documents, (iii) on such date no Default
or Event of Default has occurred or is continuing, and (iv) Borrowers have
Liquidity on the Closing Date (after giving effect to the payment of all fees,
expenses to be paid on the Closing Date, all Advances made on the Closing Date,
and all trade payables aged sixty (60) days or older) of at least $20,000,000,
which statement shall be accompanied by a Borrowing Base Certificate
demonstrating such calculation;
(s)    Material Adverse Conditions. No Material Adverse Effect shall have
occurred, other than the Cases, since December 31, 2016;
(t)    Compliance with Laws. Agent shall be reasonably satisfied that the Loan
Parties are in material compliance with all pertinent federal, state,
provincial, local or territorial regulations, including Environmental Laws,
ERISA, PBA, the Trading with the Enemy Act, and the Canadian Anti-Terrorism or
Sanctions Law and that there are no material Environmental Claims or
Environmental Liabilities (or potential Environmental Liabilities) related to
any Loan Party's owned real property;
(u)    Confirmed Plan. The conditions to the Plan Effective Date shall have been
satisfied or waived (in each case, none of the conditions precedent shall have
been waived absent


EX-137-

--------------------------------------------------------------------------------




prior written consent of Agent), and Borrowers will have confirmed to Agent in
writing that such conditions precedent have been satisfied or waived and that
the Plan Effective Date has occurred. All other actions, documents and
agreements necessary to implement the Confirmed Plan shall have been effected or
executed and delivered, as the case may be, to the required parties and, to the
extent required, filed with the applicable governmental units in accordance with
applicable laws;
(v)    Reorganization Documents. Agent shall have received copies of the
Reorganization Documents, in each case, in form and substance satisfactory to
Agent, duly executed, and in full force and effect;
(w)    Confirmation Order. A final, nonappealable Confirmation Order shall have
been entered and is not subject to any stay, and, unless waived by Agent, the
time to appeal the Confirmation Order or to seek review, rehearing, or
certiorari with respect to the Confirmation Order must have expired, no appeal
or petition for review, rehearing or certiorari with respect to the provisions
of the Confirmation Order may be pending, and the Confirmation Order must
otherwise be in full force and effect;
(x)    Junior Indebtedness. There shall have been up to $167,400,000 of Junior
Lien Debt issued pursuant to terms and conditions satisfactory to Agent, in an
amount necessary to satisfy the requirements of the Confirmed Plan, and, on
account of new capital contributed in accordance with the "Commitment Agreement"
(as defined in the Confirmed Plan). Agent shall have received evidence
reasonably satisfactory to Agent that Borrowers received $40,000,000 or the
benefit thereof (subject to reduction in accordance with the terms of the
Commitment Agreement but in any event, no less than $25,000,000) on account of
proceeds of Indebtedness issued under the Commitment Agreement;
(y)    Intercreditor Agreement. Agent shall have received a fully executed copy
of the Intercreditor Agreement;
(z)    Regulatory Requirements. Agent shall have received, no later than three
(3) days prior to the Closing Date, all documentation and other information
about all Loan Parties as required by applicable banking regulations, including,
but not limited to, Know-Your-Customer regulations and anti-money laundering
rules and regulations (including the USA Patriot Act) and
(aa)    Flood Insurance. Evidence that commercially reasonable and customary
flood insurance required to be maintained under this Agreement is in full force
and effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to Agent and
its counsel naming Agent as additional insured, mortgagee and lender loss payee,
as applicable, and evidence that Borrowers have taken all actions required under
the Flood Laws and/or requested by Agent to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, providing Agent with the address and/or GPS coordinates of
each structure on any Real Property that will be subject to a Mortgage in favor
of Agent, for the benefit of Lenders, and, to the extent required, obtaining
flood insurance for such property, structures and contents prior to such
property, structures and contents becoming Collateral.


EX-138-

--------------------------------------------------------------------------------




8.2    Conditions to Each Advance.
The agreement of Lenders to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may, subject to the provisions of Section 16.2(b) hereof, continue
to make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; provided, further, however, that Lenders, at their election,
may continue to make Advances notwithstanding the existence of an Event of
Default and any Advances so made shall not be deemed a waiver of any such Event
of Default or Default; and
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement;
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.
8.3    Conditions to Addition of an Applicant Borrower. The agreement of Lenders
to the addition of an Applicant Borrower as a Borrower under this Agreement is
subject to the satisfaction, or waiver by Agent, of the following conditions
precedent, as well as the conditions specified in Section 2.26:
(a)    Note. If requested, each Lender that so requests shall have received
Notes duly executed and delivered by an authorized officer of the Applicant
Borrower;
(b)    Credit Agreement Schedules and Exhibits. Agent shall have received
supplemental Schedules to this Agreement reflecting the relevant information
regarding the Applicant Borrower;
(c)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement or PPSA or LGTOC registration
statement) required


EX-139-

--------------------------------------------------------------------------------




by this Agreement, any Other Document or under law or reasonably requested by
the Agent to be filed, registered or recorded in order to create, in favor of
Agent, a perfected security interest in or lien upon the Collateral of such
Applicant Borrower shall have been delivered to Agent in proper from for filing;
(d)    Corporate/Company Proceedings of Applicant Borrowers. Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the Board of Directors or other governing body, as the case may be,
of such Applicant Borrower authorizing (i) the execution, delivery and
performance of the Designated Borrower Request and Assumption Agreement and the
Other Documents to which such Applicant Borrower is required to become a party
and (ii) the granting by such Applicant Borrower of the security interests in
and liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of such Applicant Borrower; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
(e)    Incumbency Certificates of Applicant Borrowers. Agent shall have received
a certificate of the Secretary or an Assistant Secretary of such Applicant
Borrower, as to the incumbency and signature of the officers of such Applicant
Borrower executing the Designated Borrower Request and Assumption Agreement and
the Other Documents, any certificate or other documents to be delivered by it
pursuant thereto, together with evidence of the incumbency of such Secretary or
Assistant Secretary;
(f)    Certificates. Agent shall have received a copy of the articles or
certificate of incorporation or formation of such Applicant Borrower, and all
amendments thereto, certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation or formation, together with copies
of the bylaws or operating agreement of each Applicant Borrower certified as
accurate and complete by the Secretary of such Applicant Borrower;
(g)    Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than 30 days prior to the date of
the Designated Borrower Notice issued by Agent with respect to such Applicant
Borrower, issued by the Secretary of State or other appropriate official of such
Applicant Borrower's jurisdiction of incorporation or formation and each
jurisdiction where the conduct of each Borrower's business activities or the
ownership of its properties necessitates qualification;
(h)    Legal Opinion. Agent shall have received an executed legal opinion of
counsel to the Applicant Borrower reasonably satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by the Designated
Borrower Request and Assumption Agreement and the Other Documents and related
agreements as Agent may reasonably require;
(i)    No Litigation. (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened against
such Applicant Borrower or against the officers or directors of such Applicant
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature


EX-140-

--------------------------------------------------------------------------------




materially adverse to such Applicant Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
(j)    Insurance. Agent shall have received in form and substance satisfactory
to Agent, (i) certified copies of the Applicant Borrowers' casualty insurance
policies, together with loss payable endorsements on Agent's standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of the
Applicant Borrowers' liability insurance policies, together with endorsements
naming Agent as a co insured, or (ii) satisfactory evidence that such Applicant
Borrower will be covered by the existing insurance policies of the Borrowers
upon the consummation of the Permitted Acquisition;
(k)    Blocked Accounts. Agent shall have received Deposit Account Control
Agreements duly executed with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral of the
Applicant Borrower;
(l)    Consents. Agent shall have received any and all Necessary Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents in respect of the Applicant Borrower; and
Agent shall have received such Necessary Consents and waivers of such third
parties as could reasonably be expected to assert claims with respect to the
Collateral;
(m)    Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of each Borrower, dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date
and (ii) on such date no Default or Event of Default has occurred or is
continuing;
(n)    Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support Revolving A Advances, the Acceptances,
the Letters of Credit and the Swing Loans, if any, in the amount requested by
Borrowers in connection with the addition of such Applicant Borrower as a
Borrower;
(o)    Compliance with Laws. Agent shall be reasonably satisfied that the
Applicant Borrower is in compliance in all material respects with all pertinent
federal, state, local or territorial regulations, including those with respect
to the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Trading with the Enemy Act;
(p)    Field Examination. Agent shall have received the results of a field
examination and related due diligence with respect to such Applicant Borrower
that are satisfactory to Agent in its Permitted Discretion and
(q)    Other. All (i) corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the addition of the
Applicant Borrower as a Borrower shall be reasonably satisfactory in form and
substance to Agent and its counsel, and (ii) documents, instruments and
agreements required to be delivered by or on behalf of the Applicant


EX-141-

--------------------------------------------------------------------------------




Borrower pursuant to the Schedule of Documents provided by Agent in connection
with the addition of the Applicant Borrower as a Borrower shall be delivered in
form and substance reasonably satisfactory to Agent and its counsel.
IX.
INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement and without duplication:
9.1    Disclosure of Material Matters.
Immediately upon learning thereof, report to Agent all matters materially and
adversely affecting the value, enforceability or collectability of any portion
of the Collateral, including any reclamation or repossession of, or the return
by any Borrower of, a material amount of goods or claims or disputes asserted by
any Customer or other third party obligor.
9.2    Certificates.
Deliver to Agent on or before the twentieth (20th) day of each month as and for
the prior month: (a) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent's rights
under this Agreement); provided that during any Cash Dominion Period, the
Borrowing Base Certificate shall be delivered weekly, on or before the third
(3rd) Business Day of each week, (b) accounts receivable agings inclusive of
reconciliations to the general ledger, (c) accounts payable schedules inclusive
of reconciliations to the general ledger, each in form and substance
satisfactory to Agent, (d) an Inventory listing in form and substance
satisfactory to Agent, and (e) sales report/roll forward. In addition, each Loan
Party will deliver to Agent at such intervals as Agent may require:
(i) confirmatory assignment schedules, (ii) copies of Customer's invoices,
(iii) evidence of shipment or delivery, (iv) sales and cash receipts journals,
and (v) such further schedules, documents and/or information regarding the
Collateral as Agent may reasonably require including trial balances and test
verifications. Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder. The items to
be provided under this Section 9.2 are to be in form reasonably satisfactory to
Agent and executed by each Loan Party, as applicable, and delivered to Agent
from time to time solely for Agent's convenience in maintaining records of the
Collateral, and any Loan Party's failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent's Lien with respect
to the Collateral. Unless otherwise agreed to by Agent, the items to be provided
under this Section 9.2 shall be delivered to Agent by the specific method of
Approved Electronic Communication designated by Agent.
9.3    Environmental Reports.
Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7, 9.8, and 9.9 with a Compliance Certificate signed
by an Authorized Officer of Borrowing Agent stating, to the best of his
knowledge after reasonable due inquiry, that each Loan


EX-142-

--------------------------------------------------------------------------------




Party is in compliance in all material respects with all applicable federal,
state and local Environmental Laws. To the extent any Loan Party is not in
material compliance with the foregoing laws, the certificate shall set forth
with specificity all areas of material non-compliance and the proposed action
such Loan Party will implement in order to achieve material compliance.
9.4    Litigation.
Promptly notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting any Loan Party, whether or not the claim is
covered by insurance, and of any litigation, suit or administrative proceeding,
which in any such case affects the Collateral or which could reasonably be
expected to have a Material Adverse Effect.
9.5    Material Occurrences.
Promptly notify Agent in writing upon the occurrence of (a) any Event of Default
or Default; (b) any event of default under any Junior Lien Debt; (c) any event,
development or circumstance whereby any financial statements or other reports
furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
any Loan Party as of the date of such statements; (d) any accumulated retirement
plan funding deficiency which, if such deficiency continued for two plan years
and was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (e) other than the
commencement of the Cases, each and every default by any Loan Party which might
result in the acceleration of the maturity of any Indebtedness with a principal
amount in excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the outstanding amount of such
Indebtedness; (f) any Loan Party entering into, terminating (other than pursuant
to its terms), or materially amending any Material Contract, which notice shall
summarize the material terms of such Material Contract or material amendment to
such Material Contract, and upon the request of the Agent, the Loan Parties
shall provide such Material Contract to the Agent, and (g) any other development
in the business or affairs of any Loan Party, which could reasonably be expected
to have a Material Adverse Effect; in each case describing the nature thereof
and the action Loan Parties propose to take with respect thereto.
9.6    Government Receivables.
Notify Agent immediately if any of its Receivables arise out of contracts
between any Loan Party and (i) the United States, any state, or any department,
agency or instrumentality of any of them, and (ii) Canada or any department,
agency, instrumentality or crown corporation thereof.
9.7    Annual Financial Statements.
Furnish Agent and Lenders within one hundred twenty (120) days after the end of
each fiscal year of Castle, financial statements of Castle and its Subsidiaries
on a consolidated basis including, but not limited to, statements of income and
stockholders' equity and cash flow from the


EX-143-

--------------------------------------------------------------------------------




beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Castle and reasonably satisfactory to Agent
(the "Accountants"). The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing. In addition, the reports shall be accompanied by a Compliance
Certificate.
9.8    Quarterly Financial Statements.
Furnish Agent and Lenders within forty-five (45) days after the end of each
fiscal quarter, an unaudited balance sheet of Castle and its Subsidiaries on a
consolidated and consolidating basis and unaudited statements of income and
stockholders' equity and cash flow of Castle and its Subsidiaries on a
consolidated basis and, except with respect to the statement of stockholders'
equity, a consolidating basis, in each case reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to any Loan
Party's business, and accompanied by comparative financial statements of Castle
and its Subsidiaries on a consolidated basis for the same fiscal quarter and
same fiscal year-to-date period in the prior fiscal year. The reports shall be
accompanied by a Compliance Certificate. For the avoidance of doubt, the
financial statements described above shall include a representation of the
consolidated and consolidating financial statements for all of the Loan Parties
on a standalone basis (i.e. excluding any Subsidiary of a Loan Party that is not
also a Loan Party).
9.9    Monthly Financial Statements.
Furnish Agent and Lenders within thirty (30) days after the end of each month
(except March, June, September and December), an unaudited balance sheet of
Castle and its Subsidiaries on a consolidated and consolidating basis and
unaudited statements of income and stockholders' equity and cash flow of Castle
and its Subsidiaries on a consolidated basis, and except with respect to the
statement of stockholder's equity and statement of cash flow, a consolidating
basis, in each case reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to any Loan Party's business, and
accompanied by comparative financial statements of Castle and its Subsidiaries
on a consolidated basis for the same month and same fiscal year-to-date period
in the prior fiscal year. The reports shall be accompanied by a Compliance
Certificate. For the avoidance of doubt, the financial statements described
above shall include a representation of the consolidated and consolidating
financial statements for all of the


EX-144-

--------------------------------------------------------------------------------




Loan Parties on a standalone basis (i.e. excluding any Subsidiary of a Loan
Party that is not also a Loan Party).
9.10    Other Reports.
Furnish Agent as soon as available, but in any event within ten (10) days after
the issuance thereof, without duplication, (i) with copies of such financial
statements, reports and returns as each Loan Party shall send to its
stockholders or members and (ii) copies of all notices, reports, financial
statements and other materials sent pursuant to any Junior Lien Documents.
9.11    Additional Information.
Furnish Agent with such additional information in the possession of the
Borrowers or their professional advisors as Agent shall reasonably request in
order to enable Agent to determine whether the terms, covenants, provisions and
conditions of this Agreement, the Notes and any Other Document have been
complied with by the Loan Parties including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of any Loan Party's opening of any
new office or place of business or any Loan Party's closing of any existing
office or place of business, and (c) promptly upon any Loan Party's learning
thereof, notice of any labor dispute to which any Loan Party may become a party,
any strikes or walkouts relating to any of its plants or other facilities, and
the expiration of any labor contract to which any Loan Party is a party or by
which any Loan Party is bound which could reasonably be expected to have a
Material Adverse Effect.
9.12    Projected Operating Budget. Within thirty (30) days after the beginning
of each fiscal year, commencing with fiscal year 2018, furnish Agent a month by
month projected operating budget and cash flow of Castle and its Subsidiaries on
a consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President, Chief Financial Officer or other Authorized Officer of each
Borrower to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
9.13    Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7, 9.8 and 9.9, a
written report summarizing all material variances from budgets submitted by
Borrowers pursuant to Section 9.12 and a discussion and analysis by management
with respect to such variances.
9.14    Notice of Suits, Adverse Events.
Furnish Agent with prompt written notice of (i) any lapse or other termination
of any Necessary Consent issued to any Loan Party by any Governmental Body or
any other Person that is material to the operation of any Loan Party's business,
(ii) any refusal by any Governmental Body or any other Person to renew or extend
any such Necessary Consent; and (iii) copies of any periodic or special reports
filed by any Loan Party with any Governmental Body or Person, if such


EX-145-

--------------------------------------------------------------------------------




reports indicate any change in the business, operations, affairs or condition of
any Loan Party which could reasonably be expected to have a Material Adverse
Effect, (iv) copies of any notices and other written communications from any
Governmental Body or Person which specifically relate to any Loan Party which
could reasonably be expected to have a Material Adverse Effect, and (v) any
challenge to the Confirmed Plan or the order confirming the Confirmed Plan.
9.15    ERISA Notices and Requests.
Furnish Agent with immediate written notice in the event that an ERISA Event or
Canadian Pension Termination Event has occurred, together with a written
statement describing such ERISA Event or Canadian Pension Termination Event and
the action, if any, which such Loan Party has taken, is taking, or proposes to
take with respect thereto.
9.16    Bank Statements.
During a Cash Dominion Period, furnish Agent, on the third (3rd) Business Day of
each week, a calculation of Liquidity as of the end of the immediately preceding
week, along with weekly bank statements supporting such calculation; provided
that Borrowers will provide such bank statements on a daily basis if Excess
Availability is less than $10,000,000.
9.17    Additional Documents.
Execute and deliver to Agent, within ten (10) days of being requested to do so,
such additional documents and agreements as Agent may from time to time
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
X.
EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default":
10.1    Payments.
Failure by any Borrower to pay any principal or interest on the Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay or by required prepayment, or
failure by any Loan Party to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
10.2    Representations.
Any representation, warranty or statement made or deemed to be made by any Loan
Party herein or in any other Loan Document or in any certificate delivered to
the Agent or any Lender pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it is made or deemed to be made;


EX-146-

--------------------------------------------------------------------------------




10.3    Covenants.
Except as otherwise provided for in Sections 10.1 and 10.2, (i) failure of any
Loan Party to perform, keep or observe any term, provision, condition, covenant
herein contained or contained in any Other Document applicable to such Loan
Party, or (ii) failure or neglect of any Loan Party to perform, keep or observe
any term, provision, condition or covenant contained in Sections 4.7, 6.15,
6.16, 9.4 or 9.6 hereof applicable to such Loan Party, in each case with respect
to this clause (ii), which is not cured within thirty (30) days from the earlier
of the date on which written notice thereof is given to the Borrowing Agent by
the Agent or the Required Lenders or an Authorized Officer becomes aware of such
failure;
10.4    Default Under Other Agreements.
(i) If any Borrower or any Party shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the applicable grace period, if
any, provided in an instrument or agreement under which such Indebtedness is
governed or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit any holder of such Indebtedness (or
a trustee or agent on behalf of such holder) to cause (after delivery of any
notice, if required by any such instrument or agreement, and after giving effect
to any waiver, amendment, cure or grace period), any such Indebtedness to become
due prior to its stated maturity, or (ii) any Indebtedness (other than the
Obligations) of any Borrower or any other Loan Party shall be declared to be (or
shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 10.4 unless the aggregate principal amount of all such Indebtedness as
described in this Section 10.4 equals to or exceeds the Threshold Amount;
10.5    Bankruptcy, etc.
Except as to the pending bankruptcy cases of the Borrowers jointly administered
under Case No. 17-11330, any Loan Party shall commence a voluntary case
concerning itself under the any Debtor Relief Law; or an involuntary case is
commenced against any Loan Party, and the petition is not dismissed within
forty-five (45) days after the filing thereof; or a custodian (as defined in the
Bankruptcy Code), receiver, interim receiver, monitor, or administrator is
appointed for, or takes charge of, all or substantially all of the property of
any Loan Party, to operate all or any substantial portion of the business of
such Loan Party, or, except to the extent expressly permitted by Section 7.2,
any Loan Party commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any Loan Parties, or there has commenced against any Loan
Party any such proceeding which remains undismissed for a period of sixty (60)
days after the filing thereof, or any Loan Party is adjudicated insolvent or
bankrupt; or any order of relief is entered in any such proceeding; any Loan
Party makes a general assignment for the benefit of creditors; or any action is
taken by any Loan Party for the purpose of authorizing


EX-147-

--------------------------------------------------------------------------------




any of the foregoing; or any Loan Party become unable, or admit in writing its
inability or fail generally to pay its debts as they become due;
10.6    ERISA.
(a)    one or more ERISA Events shall have occurred that either alone or
together results in a liability to any Borrower or any Subsidiary (including on
account of an ERISA Affiliate) that equals or exceeds or is reasonably expected
to equal or exceed the Threshold Amount, or
(b)    there is or arises an Unfunded Pension Liability that results in a
liability to any Borrower or any Subsidiary (including on account of an ERISA
Affiliate) that equals or exceeds, or that would reasonably be expected to equal
or exceed, the Threshold Amount;
(c)    there is or arises any potential Withdrawal Liability under Section 4201
of ERISA, if any Borrower or any Subsidiary or their respective ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans and the
liability to any Borrower or any Subsidiary (including on account of an ERISA
Affiliate) equals or exceeds, or is reasonably expected to equal or exceed the
Threshold Amount; or
(d)    a Canadian Pension Termination Event shall occur; or there is an
appointment by the appropriate Governmental Authority of a replacement
administrator to administer any Canadian Defined Benefit Plan; or if any
Canadian Defined Benefit Plan shall be terminated or a replacement administrator
is appointed; or if a Canadian Loan Party is in default with respect to payments
to a Canadian Defined Benefit Plan; or a Canadian Loan Party completely or
partially withdraws from a Canadian Defined Benefit Plan which is a
multi-employer pension plan, as defined under the applicable pension standards
legislation; or any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plan, which would be reasonably likely to
exceed the Threshold Amount.
10.7    Security Documents.
Any of the provisions of Article IV or any Other Document pursuant to which a
security interest or Lien is granted in favor of Agent shall cease to be in full
force and effect, or shall cease to give Agent for the benefit of itself, the
other Lenders or any other secured party, the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest (if and to the extent such Collateral can be
perfected by the filing of UCC-1 financing statements and the taking of such
other actions required by this Agreement and the Other Documents) in, and Lien
on, all of the Collateral, in favor of Agent for the benefit of the Lenders,
superior to and prior to the rights of all third Persons and subject to no other
Liens (other than Permitted Liens);
10.8    Guarantees.
Any Guarantee of the Obligations or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor


EX-148-

--------------------------------------------------------------------------------




shall deny or disaffirm such Guarantor's obligations with respect to such
Guarantee by such Guarantor;
10.9    Judgments.
One or more final judgments or decrees shall be entered against any Borrower or
any other Loan Party involving (i) a liability not paid or to the extent not
covered by a reputable and solvent insurance company or third party indemnities
and such judgments and decrees either shall be final and non-appealable by a
court of competent jurisdiction or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of thirty (30) consecutive days, or (ii)
the aggregate amount of all such judgments or decrees equals to or exceeds the
Threshold Amount;
10.10    Material Adverse Effect. Any Material Adverse Effect occurs;
10.11    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted Liens
that have priority as a matter of Applicable Law);
10.12    Invalidity of Loan Documents. Any material provision of this Agreement
or any Other Document shall (taken as a whole), for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, cease to be valid and binding on any Loan Party, or any Loan
Party shall so claim in writing to Agent or any Lender;
10.13     Breach of Guaranty or Pledge Agreement. Termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty, Guarantor Security
Agreement, Pledge Agreement or similar agreement; and
10.14    Change of Control. Any Change of Control shall occur.LENDERS' RIGHTS
AND REMEDIES AFTER DEFAULT.
10.15    Rights and Remedies.
(a)    Upon the occurrence of (i) an Event of Default pursuant to Section 10.5
of this Agreement, all Obligations shall be immediately due and payable and the
obligation of Lenders to make Advances shall be deemed terminated and (ii) any
other Event of Default, at the option of Required Lenders, all Obligations shall
be immediately due and payable and Lenders shall have the right to terminate
this Agreement and to terminate the obligation of Lenders to make Advances
and/or Agent may terminate the obligations of the Lenders to make Advances. Upon
the occurrence of any Event of Default, Agent shall have the right to exercise
any and all rights and remedies provided for herein, under the Other Documents,
under the Uniform Commercial Code, under the PPSA, under the LGTOC, and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent


EX-149-

--------------------------------------------------------------------------------




may enter any of any Loan Party's premises or other premises without legal
process and without incurring liability to such Loan Party therefor, and Agent
may thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require Loan Parties to make the Collateral available to
Agent at a convenient place. With or without having the Collateral at the time
or place of sale, Agent may sell the Collateral, or any part thereof, at public
or private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Agent may elect. Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Loan Parties reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by Loan
Parties. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual non-revocable, royalty-free,
non-exclusive license and Agent is granted permission to use all of each Loan
Party's (a) trademarks, trade styles, trade names, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Non-cash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Loan Parties shall remain
liable to Agent and Lenders therefor.
(b)    To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral, (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition


EX-150-

--------------------------------------------------------------------------------




warranties, such as title, possession or quiet enjoyment, (xi) to purchase
insurance or credit enhancements to insure Agent against risks of loss,
collection or disposition of Collateral or to provide to Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent's
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Loan Party or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
10.16    Agent's Discretion.
Subject to Article XIV hereof, Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent's or Lenders' rights hereunder.
10.17    Setoff.
Subject to Section 14.12, in addition to any other rights which Agent or any
Lender may have under Applicable Law, upon the occurrence of an Event of Default
hereunder, Agent and such Lender shall have a right, immediately and without
notice of any kind, to apply any Loan Party's property held by Agent and such
Lender to reduce the Obligations.
10.18    Rights and Remedies not Exclusive.
The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.
10.19    Allocation of Payments.
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations (including without
limitation any amounts on account of any Cash Management Liabilities or Hedge
Liabilities) or any other amounts outstanding under any of the Other Documents
or in respect of the Collateral shall be paid over or delivered, as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
arising from, related to or connected with the


EX-151-

--------------------------------------------------------------------------------




Advances and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent arising from, related to or
connected with the Advances;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of each of Lenders to the extent owing to
such Lender pursuant to the terms of this Agreement arising from, related to or
connected with the Advances or otherwise with respect to the Obligations arising
from, related to or connected with the Advances owing to such Lender;
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest arising from, related to or connected with the Advances (other than
Revolving B Advances);
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including Hedge Liabilities and Cash Management Liabilities) arising from,
related to or connected with the Advances (other than Revolving B Advances)
(including the payment or cash collateralization of any outstanding Letters of
Credit);
SIXTH, to the payment of all of the Obligations consisting of accrued fees and
interest arising from, related to or connected with the Revolving B Advances;
SEVENTH, to the payment of the outstanding principal amount of the Obligations
arising from, related to or connected with the Revolving B Advances;
EIGHTH, to all other Obligations and other obligations which shall have become
due and payable to the Lenders under the Other Documents or otherwise and not
repaid pursuant to clauses "FIRST" through "SEVENTH" above; and
NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive (so long as it is not a
Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities, and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities, and Hedge Liabilities, as the case may
be) of amounts available to be applied pursuant to clauses "FOURTH", "FIFTH" and
"EIGHTH" above; and (iii) to the extent that any amounts available for
distribution pursuant to clause "FIFTH" above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
Agent in a cash collateral account and applied (A) first, to reimburse the
Issuer from time to time for any drawings under such Letters of Credit and (B)
then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses "FIFTH", "EIGHTH" and "NINTH"
above in the manner provided in this Section 11.5. Notwithstanding anything to
the contrary in this Section


EX-152-

--------------------------------------------------------------------------------




11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with amounts
received from such Non-Qualifying Party under its Guaranty (including sums
received as a result of the exercise of remedies with respect to such Guaranty)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities, provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5.
XI.
WAIVERS AND JUDICIAL PROCEEDINGS.

11.1    Waiver of Notice.
Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
11.2    Delay.
No delay or omission on Agent's or any Lender's part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default.
11.3    Jury Waiver.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


EX-153-

--------------------------------------------------------------------------------




XII.
EFFECTIVE DATE AND TERMINATION.

12.1    Term.
This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until the Termination Date (such period of time, the
"Term") unless sooner terminated as herein provided. Borrowers may terminate
this Agreement at any time upon payment in full of the Obligations as provided
in Section 13.2 hereof. In the event the Obligations are prepaid in full
(whether voluntary or involuntary, including after acceleration thereof, whether
upon the occurrence of an Event of Default under Section 10.5 of this Agreement
or otherwise) and this Agreement is terminated (whether as a result of an Event
of Default under Section 10.5 of this Agreement or otherwise), or the Maximum
Revolving A Advance Amount and the related aggregate Revolving A Commitments are
permanently reduced pursuant to Section 2.27, in each case prior to the last day
of the Term (the date of any such prepayment or permanent commitment reduction
hereinafter referred to as an "Early Termination Date"), Borrowers shall
concurrently pay to Agent for the benefit of Lenders with a Revolving A
Commitment an early termination premium (the "Early Termination Premium") in an
amount equal to (i) 0.50% of the Maximum Revolving A Advance Amount (or amount
of permanent reduction thereof, as applicable) if the Early Termination Date
occurs on or after the First Amendment Effective Date to and including the date
immediately preceding the first anniversary of the First Amendment Effective
Date, (ii) 0.25% of the Maximum Revolving A Advance Amount (or amount of
permanent reduction thereof, as applicable) if the Early Termination Date occurs
on or after the first anniversary of the First Amendment Effective Date to and
including the date immediately preceding the second anniversary of the First
Amendment Effective Date, and (iii) zero if the Early Termination Date occurrs
on or after the second anniversary of the First Amendment Effective Date;
provided, that (a) subject to the following clause (b), if the Early Termination
Premium is required to be paid under this Section 13.1 in connection with a
Change of Control, the applicable Early Termination Premium shall be reduced to
an amount equal to (A) 0.25% if required to be paid under clause (i) above and
(B) 0.00% if required to be paid under clause (ii) above, and (b)
notwithstanding the foregoing, the applicable Early Termination Premium shall be
reduced to zero in all cases if it is required to be paid under this Section
13.1 in connection with any transaction that refinances the Obligations and for
which PNC acts as administrative agent (whether in connection with a Change of
Control or otherwise). Payment of any Early Termination Premium hereunder
constitutes liquidated damages and not a penalty. The actual amount of damages
to Agent and the Lenders, or profits lost by Agent and the Lenders, as a result
of any early prepayment would be impracticable and extremely difficult to
ascertain, and the Early Termination Premium hereunder is provided by mutual
agreement of the Borrowers, Agent and the Lenders as a reasonable estimation and
calculation of such lost profits or damages of Agent and the Lenders and not a
penalty. The Loan Parties acknowledge and agree that the Early Termination
Premium described in this Section 13.1 represents the product of an arm's length
transaction among sophisticated parties and constitutes a material inducement
for the Lenders to make the Loans and provide the Commitments hereunder. The
Early Termination Premium provided for in this Section 13.1 shall be deemed
included in the Obligations and secured by the Collateral.


EX-154-

--------------------------------------------------------------------------------




12.2    Termination.
The termination of the Agreement shall not affect any Loan Party's, Agent's or
any Lender's rights, or any of the Obligations having their inception prior to
the effective date of such termination, and the provisions hereof shall continue
to be fully operative until all transactions entered into, rights or interests
created or Obligations have been fully and indefeasibly paid, disposed of,
concluded or liquidated (other than contingent indemnification Obligations to
the extent no claim giving rise thereto has been asserted). The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers'
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of Borrowers have been indefeasibly paid and performed in
full after the termination of this Agreement or Loan Parties have furnished
Agent and Lenders with an indemnification satisfactory to Agent and Lenders with
respect thereto and Agent and Lenders have received a full release from the Loan
Parties from all claims of the Loan Parties and their estates for any matters
arising out of, relating to or in connection with this Agreement, the Other
Documents or the Loan Parties. Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to any Loan Party, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds and Agent and Lenders
have received a full release from the Loan Parties from all claims of the Loan
Parties and their estates for any matters arising out of, relating to or in
connection with this Agreement and the Other Documents.
XIII.
REGARDING AGENT.

13.1    Appointment.
Each Lender hereby designates PNC to act as Agent for such Lender under this
Agreement and the Other Documents. Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees (except the fees set forth in the Fee Letter as being for the
sole benefit of Agent), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Notes), Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law


EX-155-

--------------------------------------------------------------------------------




unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto.
Without limiting the powers of the Agent, for the purposes of holding any
hypothec granted to the Attorney (as defined below) pursuant to the laws of the
Province of Québec to secure the prompt payment and performance of any and all
Obligations by any Loan Party, each of the Lenders hereby irrevocably appoints
and authorizes the Agent and, to the extent necessary, ratifies the appointment
and authorization of the Agent, to act as the hypothecary representative of the
creditors as contemplated under Article 2692 of the Civil Code of Québec (in
such capacity, the “Attorney”), and to enter into, to take and to hold on their
behalf, and for their benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any related deed of hypothec. 
The Attorney shall:  (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders and Loan Parties.  Any person who becomes
a Lender shall, by its execution of an Commitment Transfer Supplement, be deemed
to have consented to and confirmed the Attorney as the person acting as
hypothecary representative holding the aforesaid hypothecs as aforesaid and to
have ratified, as of the date it becomes a Lender, all actions taken by the
Attorney in such capacity.  The substitution of the Agent pursuant to the
provisions of this Section 14 also constitute the substitution of the Attorney.
13.2    Nature of Duties.
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents. Neither Agent nor any of its
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Loan Party to perform its obligations hereunder. Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party. The duties of Agent as respects the Advances
to Borrowers shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement except as expressly set forth herein.


EX-156-

--------------------------------------------------------------------------------




13.3    Lack of Reliance on Agent and Resignation.
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Loan Party in connection with the making
and the continuance of the Advances hereunder and the taking or not taking of
any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Loan Party. Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Loan Party pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Loan
Party, or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Notes, the Other Documents or the financial condition of any Loan Party, or the
existence of any Event of Default or any Default.
Agent may resign at any time on sixty (60) days' written notice to each of
Lenders and Borrowing Agent and, upon such resignation, the Required Lenders
will promptly designate a successor Agent reasonably satisfactory to Loan
Parties.
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term "Agent" shall mean such successor agent effective upon its
appointment, and the former Agent's rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent's resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
13.4    Certain Rights of Agent.
If Agent shall request instructions from Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any Other
Document, Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.
13.5    Reliance.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of


EX-157-

--------------------------------------------------------------------------------




counsel selected by it. Agent may employ agents and attorneys-in-fact and shall
not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by Agent with reasonable care.
13.6    Notice of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender or Borrowing Agent referring to this Agreement
or the Other Documents, describing such Default or Event of Default and stating
that such notice is a "notice of default". In the event that Agent receives such
a notice, Agent shall give notice thereof to Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, that, unless and until Agent shall
have received such directions, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.
13.7    Indemnification.
To the extent Agent is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify Agent in proportion to its respective
portion of the Advances (or, if no Advances are outstanding, according to its
Revolver Commitment Percentage), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Agent in performing its duties hereunder, or
in any way relating to or arising out of this Agreement or any Other Document;
provided that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent's gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment).
13.8    Agent in its Individual Capacity.
With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term "Lender" or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a Lender. Agent
may engage in business with any Loan Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Loan Party for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
13.9    Delivery of Documents.
To the extent Agent receives financial statements required under Sections 9.7,
9.8, 9.9, 9.12 and 9.13 or Borrowing Base Certificates from any Borrower
pursuant to the terms of this Agreement which any Borrower is not obligated to
deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders, subject to Section 16.15.


EX-158-

--------------------------------------------------------------------------------




13.10    Borrowers' Undertaking to Agent.
Without prejudice to its obligations to Lenders under the other provisions of
this Agreement, each Borrower hereby undertakes with Agent to pay to Agent from
time to time on demand all amounts from time to time due and payable by it for
the account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid. Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Borrower's obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.
13.11    No Reliance on Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Loan Party, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
13.12    Other Agreements.
Each Lender agrees that it shall not, without the express consent of Agent, and
that it shall, to the extent it is lawfully entitled to do so, upon the request
of Agent, set off against the Obligations, any amounts owing by such Lender to
any Loan Party or any deposit accounts of any Loan Party now or hereafter
maintained with such Lender. Anything in this Agreement to the contrary
notwithstanding, each Lender further agrees that it shall not, unless
specifically requested to do so by Agent, take any action to protect or enforce
its rights arising out of this Agreement or the Other Documents, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Other Documents shall be taken in concert and at the direction
or with the consent of Agent or Required Lenders.
13.13    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all of the Obligations, (ii) constituting property being
sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Agent that the sale or disposition is
permitted hereunder (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property leased or licensed to a
Loan Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (iv) in
connection with a credit bid or purchase authorized under this Section 14.13.
The Loan Parties and the Lenders hereby irrevocably authorize Agent, based upon
the instruction of the Required Lenders, to (A) consent to the sale of, credit
bid, or purchase (either directly or indirectly


EX-159-

--------------------------------------------------------------------------------




through one or more entities) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 of the Bankruptcy Code, (B) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale or other disposition thereof conducted under the provisions of the
Uniform Commercial Code, including pursuant to Sections 9-610 or 9-620 of the
Uniform Commercial Code, or (C) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders shall be entitled to be, and
shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral (other than pursuant to a disposition of such Collateral consented to
by Required Lenders), all of the Lenders or (z) otherwise, the Required Lenders.
Upon request by Agent or Borrowers at any time, the Lenders will confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 14.13; provided, that (1) anything to the
contrary contained in this Agreement or any of the Other Documents
notwithstanding, Agent shall not be required to execute any document or take any
action necessary to evidence such release on terms that, in Agent's opinion,
could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by a Loan Party or any
of its Subsidiaries or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent's Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce,


EX-160-

--------------------------------------------------------------------------------




implement, or eliminate any particular reserve hereunder or to determine whether
the amount of any reserve is appropriate or not, or (v) to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to this Agreement or any Other Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent's own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise expressly provided
herein.
13.14    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Loan Parties' and their
Subsidiaries' books and records, as well as on representations of Loan Parties'
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 16.15, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Loan Parties, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its


EX-161-

--------------------------------------------------------------------------------




Subsidiaries to Agent that has not been contemporaneously provided by such Loan
Party or such Subsidiary to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of this Agreement or any Other
Documents, to request additional reports or information from any Loan Party or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such Loan
Party or such Subsidiary, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Borrowers a statement regarding
the loan account, Agent shall send a copy of such statement to each Lender.
13.15    Several Obligations; No Liability. Notwithstanding that certain of the
Other Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolving Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolving Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its participants of any matters
relating to this Agreement and the Other Documents to the extent any such notice
may be required, and no Lender shall have any obligation, duty, or liability to
any participant of any other Lender.
13.16    Bank Product Providers. Each Secured Party that provides Cash
Management Products and Services, Lender-Provided Interest Rate Hedges or
Lender-Provided Foreign Currency Hedges (each a "Bank Product Provider") in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the Other Documents for purposes of any reference in this
Agreement or any Other Document to the parties for whom Agent is acting. Agent
hereby agrees to act as agent for such Bank Product Provider and, by virtue of
entering into an agreement or arrangement to provide Cash Management Products
and Services, Lender-Provided Foreign Currency Hedges, or Lender-Provided
Interest Rate Hedges, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of this Agreement and the Other Documents. It is understood and
agreed that the rights and benefits of each Bank Product Provider under this
Agreement and the Other Documents consist exclusively of such Bank Product
Provider's being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into an agreement or
arrangement to provide Cash Management Products and Services, Lender-Provided
Foreign Currency Hedges, or Lender-Provided Interest Rate Hedges, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Cash Management Liabilities and Interest Rate Hedge Liabilities
and that if reserves are established there is no obligation on the part of Agent
to determine or insure whether the amount of any such reserve is appropriate or
not. Notwithstanding anything to the contrary in this Agreement or any Other
Document, no provider


EX-162-

--------------------------------------------------------------------------------




or holder of any Cash Management Products and Services, Lender-Provided Interest
Rate Hedges or Lender-Provided Foreign Currency Hedges shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the Other Documents, including as to
any matter relating to the Collateral or the release of Collateral or
Guarantors.
XIV.
BORROWING AGENCY.

14.1    Borrowing Agency Provisions.
(a)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross
negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
(c)    All Borrowers shall be jointly and severally liable for all amounts due
to Agent and Lenders under this Agreement and the Other Documents, regardless of
which Borrower actually receives the Advances or other financial accommodations
hereunder or the amount of such Advances or financial accommodations received or
the manner in which Agent and Lenders account for such Advances or financial
accommodations on its books and records. The Obligations shall be primary
obligations of all Borrowers. The Obligations arising as a result of the joint
and several liability of a Borrower shall, to the fullest extent permitted by
law, be unconditional irrespective of (i) the validity or enforceability,
avoidance or subordination of the Obligations of the other Borrowers or of any
promissory note or other document evidencing all or any part of the Obligations
of the other Borrowers, (ii) the absence of any attempt to collect the
Obligations from the other Borrowers or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by Agent or Lenders with
respect to any provisions of any instrument evidencing the Obligations of the
other Borrowers, or any part thereof, or any other agreement now or hereafter
executed by the other Borrowers and delivered to Agent, for itself and on behalf
of Lenders, except to the extent such waiver, consent,


EX-163-

--------------------------------------------------------------------------------




extension, forbearance or granting of any indulgence explicitly is effective
with respect to such Borrower, (iv) the failure by Agent or Lenders to take any
steps to perfect and maintain its security interest in, or to preserve its
rights and maintain its security or collateral for the Obligations of the other
Borrowers, (v) the election of Agent or Lenders in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (vi) the disallowance of all or any portion of the claim(s) of
Agent or Lenders for the repayment of the Obligations of the other Borrowers
under Section 502 of the Bankruptcy Code, or (vii) any other circumstances which
might constitute a legal or equitable discharge or defense of the other
Borrowers other than payment in full of the Obligations. With respect to the
Obligations arising as a result of the joint and several liability of a
Borrower, each Borrower waives, until payment in full of the Obligations and
this Agreement, any right to enforce any right of subrogation or any remedy
which Agent or Lenders now has or may hereafter have against Borrowers, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to Agent
and Lenders. Upon any Event of Default and for so long as the same is
continuing, Agent and Lenders may proceed directly and at once, without notice,
against any Borrower to collect and recover the full amount, or any portion of
the Obligations, without first proceeding against the other Borrowers or any
other Person, or against any security or collateral for the Obligations. Each
Borrower consents and agrees that Agent and Lenders shall be under no obligation
to marshal any assets in favor of Borrower(s) or against or in payment of any or
all of the Obligations.
(d)    Each Borrower expressly subordinates any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers' property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement until payment in full of the
Obligations.
(e)    Each Borrower expressly subordinates all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Loan Party,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. It is agreed
among each Borrower, Agent and Lenders that the provisions of this Section are
of the essence of the transaction contemplated by this Agreement and the Other
Documents and that, but for such provisions, Agent and Lenders would decline to
make Advances and issue Letters of Credit.
(f)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Agreement and the Other Documents. If, in the
exercise of any rights or remedies, Agent or any Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Loan Party, whether because of any Applicable Laws pertaining to "election
of remedies" or otherwise, each Borrower consents to such action by Agent or
such Lender and waives (to the extent permitted by Applicable Law) any claim
based upon such action, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had but for such action. Any
election


EX-164-

--------------------------------------------------------------------------------




of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower's obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower's
rights of subrogation against any other Person. If Agent bids at any foreclosure
or trustee's sale or at any private sale, Agent may bid all or a portion (in
Agent's discretion) of the Obligations and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations. Subject to
Applicable Law, the amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
commercially reasonable, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of such Borrower's Obligations to Agent and Lenders, notwithstanding that
any present or future law or court decision may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.
(g)    Notwithstanding any other provision of this Section 15, the joint and
several liability of each Borrower hereunder shall be limited to a maximum
amount as would not, after giving effect to such maximum amount, render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or comparable law. In determining the limitations, if
any, on the amount of any Borrower's obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Borrower may have under
this Section 15, any other agreement or applicable law shall be taken into
account. Subject to the restrictions, limitations and other terms of this
Agreement, each Borrower hereby agrees that to the extent that a Borrower shall
have paid more than its proportionate share of any payment made hereunder, such
Borrower shall be entitled to seek and receive contribution from and against any
other Borrower hereunder which has not paid its proportionate share of such
payment.
14.2    Waiver of Subrogation.
Each Borrower expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution of any other claim which such Borrower may
now or hereafter have against the other Borrowers or other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
the other Borrowers' property (including, without limitation, any property which
is Collateral for the Obligations), arising from the existence or performance of
this Agreement, until termination of this Agreement and repayment in full of the
Obligations.
XV.
MISCELLANEOUS.

15.1    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York. Any judicial proceeding brought by or against any Loan Party
with respect to any of the Obligations, this Agreement, the Other Documents or
any related agreement (unless and except to the extent


EX-165-

--------------------------------------------------------------------------------




expressly provided otherwise in any such Other Document) may and will be brought
in any court of competent jurisdiction in the State of New York, United States
of America, and, by execution and delivery of this Agreement, each Loan Party
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at Agent's option, by service upon Borrowing Agent
which each Loan Party irrevocably appoints as such Loan Party's Agent for the
purpose of accepting service within the State of New York. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Loan Party in
the courts of any other jurisdiction. Each Loan Party waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Each Loan Party waives the right to remove any judicial proceeding
brought against such Loan Party in any state court to any federal court.
15.2    Entire Understanding.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Loan Party, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party's, Agent's and each Lender's respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and the documents executed concurrently herewith and
is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Agreement.
(b)    The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Loan Parties may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Loan Parties, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:
(i)    increase the Revolver Commitment Percentage or the maximum dollar
commitment of any Lender, without the consent of each Lender directly affected
thereby (including, if applicable, any Defaulting Lender);


EX-166-

--------------------------------------------------------------------------------




(ii)    except in connection with any increase pursuant to Section 2.25,
increase the Maximum Revolving Advance Amount without the consent of each
Lender;
(iii)    extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by Loan
Parties to Lenders pursuant to this Agreement without the consent of each Lender
directly affected thereby (including, if applicable, any Defaulting Lender)
(except that Required Lenders may elect to waive or rescind any imposition of
the Default Rate under Section 3.1 or of default rates of Letter of Credit fees
under Section 3.2 (unless imposed by Agent));
(iv)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of each Lender;
(v)    change the rights and duties of Agent without the consent of each Lender;
(vi)    except as permitted by Section 14.13, release all or substantially all
of the Collateral without the consent of all Lenders;
(vii)    other than in connection with a liquidation, dissolution or disposition
of a Loan Party permitted by the terms hereof or otherwise consented to by
Required Lenders or the payment in full of the Obligations, release any Loan
Party from its liability for the Obligations without the consent of all of the
Lenders; or
(viii)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Lenders.
Notwithstanding the foregoing:
(i)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the Other Documents
pertaining to Issuer, or any other rights or duties of Issuer under this
Agreement or the Other Documents, without the written consent of Issuer, Agent,
Borrowers and the Required Lenders;
(ii)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the Other Documents
pertaining to Swing Loan Lender, or any other rights or duties of Swing Loan
Lender under this Agreement or the Other Documents, without the written consent
of Swing Loan Lender, Agent, Borrowers and the Required Lenders;
(iii)    No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the Other Documents
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the Other Documents, without the written consent of Agent, Borrowers and the
Required Lenders;


EX-167-

--------------------------------------------------------------------------------




(iv)    Anything in this Section 16.2(b) to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any Other
Document that relates only to the relationship of the Lenders among themselves,
and that does not affect the rights or obligations of any Loan Party, shall not
require consent by or the agreement of any Loan Party, and (ii) any amendment,
waiver, modification, elimination, or consent of or with respect to any
provision of this Agreement or any Other Document may be entered into without
the consent of, or over the objection of, any Defaulting Lender; and
(v)    The Fee Letter may only be amended with the consent of Agent and
Borrowers (it being understood that no Lender's consent shall be required).
(d)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Loan Parties who are a party to any such agreement,
Lenders and Agent and all future holders of the Obligations. In the case of any
waiver, Loan Parties, Agent and Lenders shall be restored to their former
positions and rights, and any Event of Default waived shall be deemed to be
cured and not continuing, but no waiver of a specific Event of Default shall
extend to any subsequent Event of Default (whether or not the subsequent Event
of Default is the same as the Event of Default which was waived), or impair any
right consequent thereon.
(e)    In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by Agent (the "Designated Lender"), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event PNC elects to
require any Lender to assign its interest to PNC or to the Designated Lender,
PNC will so notify such Lender in writing within forty five (45) days following
such Lender's denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.
(f)    Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or (c) any other provision of this Agreement,
Agent may at its discretion and without the consent of the Required Lenders (but
subject to the Required Lenders not having notified the Agent that it shall no
longer make such Advances), voluntarily permit the sum of the outstanding
Revolving A Advances, the outstanding Swing Loans and the Maximum Undrawn Amount
at any time to exceed the Formula Amount by up to five percent (5%) of the Gross
Formula Amount (or such greater amount as shall be consented to by Required
Lenders) for up to sixty (60) consecutive Business Days (or such longer period
as shall be consented to by Required Lenders) (the "Out-of-Formula Loans");
provided, that, such outstanding Advances do not exceed the Maximum Revolving A
Advance Amount. If Agent is willing in its sole and absolute discretion to make
such Out-of-Formula Loans, such Out-of-Formula Loans shall be payable on demand
and shall bear interest at the Default Rate for Revolving A Advances consisting
of Domestic Rate Loans; provided that, if


EX-168-

--------------------------------------------------------------------------------




Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall be deemed
thereby to have changed the limits of Section 2.1(a). For purposes of this
paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be "Eligible Receivables" or
"Eligible Inventory", as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving A Advances or outstanding
Swing Loans are thereafter returned for insufficient funds or overadvances are
made to protect or preserve the Collateral. In the event Agent involuntarily
permits the outstanding Revolving A Advances, the outstanding Swing Loans and
the Maximum Undrawn Amount to exceed the Formula Amount by more than five
percent (5%) of the Gross Formula Amount, Agent shall use its efforts to have
Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving A Advances made after Agent has determined the existence of
involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.
(g)    In addition to (and not in substitution of) the discretionary Revolving A
Advances permitted above in this Section 16.2, the Agent, and PNC with respect
to Swing Loans, is hereby authorized by Borrowers and the Lenders, from time to
time in the Agent's sole discretion, (A) after the occurrence and during the
continuation of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 8.2 hereof have
not been satisfied, to make Revolving A Advances and/or Swing Loans to Borrowers
on behalf of the Lenders which the Agent, in its reasonable business judgment,
deems necessary or desirable (a) to preserve or protect the Collateral, or any
portion thereof, (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Advances and other Obligations, or (c) to pay any other amount
chargeable to Borrowers pursuant to the terms of this Agreement; provided, that
at any time after giving effect to any such Revolving A Advances and/or Swing
Loans the outstanding Revolving A Advances and the outstanding Swing Loans do
not exceed (unless Required Lenders otherwise agree) the lesser of (i) one
hundred and five percent (105%) of the Formula Amount and (ii) the Maximum
Revolving A Advance Amount.
15.3    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent, each Lender, all future holders of the Obligations, and their
respective successors and permitted assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Agent and each Lender.
(b)    Subject to subsections (c) and (d) below, each Loan Party acknowledges
that in the regular course of commercial banking business one or more Lenders
may at any time and from time to time sell participating interests in the
Advances (other than Swing Loans) to other financial institutions (each such
transferee or purchaser of a participating interest, a "Participant"). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided no Borrower shall be required to pay to any


EX-169-

--------------------------------------------------------------------------------




Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances (other than Swing Loans) or
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances (other than Swing Loans) hereunder or other
Obligations payable hereunder and in no event shall any Borrower be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Loan Party hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant's
interest in the Advances (other than Swing Loans). Each Lender granting a
participation shall, as a non-fiduciary agent of the Borrowers, maintain a
register as to each participation containing information similar to that of the
Register. No participation shall be transferred except as recorded in such
participation register
(c)    Any Lender, with the consent of Agent and, so long as no Event of Default
has occurred and is continuing, the Borrowers, in each case which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances (other than Swing Loans) hereunder (each a "Purchasing
Lender"), in minimum amounts of not less than Five Million and 00/100 Dollars
($5,000,000.00), pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Revolver Commitment
Percentage, as set forth therein and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolver Commitment Percentage arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Subject to the foregoing, each Loan Party hereby (i) consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolver
Commitment Percentage arising from the purchase by such Purchasing Lender of all
or a portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents and (ii) agrees to execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.
(d)    Any Lender, with the consent of Agent and, so long as no Event of Default
has occurred and is continuing, the Borrowers, in each case which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar


EX-170-

--------------------------------------------------------------------------------




extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a "Purchasing CLO" and together with each Participant and
Purchasing Lender, each a "Transferee" and collectively the "Transferees"),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned ("Modified Commitment Transfer Supplement"),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) the Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Subject to
the foregoing, each Loan Party hereby (i) consents to the addition of such
Purchasing CLO and (ii) agrees to execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
(e)    Agent, or a non-fiduciary agent of the Borrowers, shall maintain at its
address a copy of each Commitment Transfer Supplement and Modified Commitment
Transfer Supplement delivered to it and a register (the "Register") for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and each
Borrower, Agent and Lenders may treat each Person whose name is recorded in the
Register as the owner of the Advance recorded therein for the purposes of this
Agreement. The Register shall be available for inspection by Borrowing Agent or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Agent shall receive a fee in the amount of Three Thousand Five Hundred
and 00/100 Dollars ($3,500.00) payable by the applicable Purchasing Lender
and/or Purchasing CLO upon the effective date of each transfer or assignment
(other than to an intermediate purchaser) to such Purchasing Lender and/or
Purchasing CLO.
(f)    Each Loan Party authorizes each Lender, subject to Section 16.15 hereof,
to disclose to any Transferee and any prospective Transferee any and all
financial information in such Lender's possession concerning such Loan Party
which has been delivered to such Lender by or on behalf of such Loan Party
pursuant to this Agreement or in connection with such Lender's credit evaluation
of such Loan Party.
(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


EX-171-

--------------------------------------------------------------------------------




(h)    Any transfer or assignment made in violation of this Section 16.3 will be
null and void.
(i)    For the avoidance of doubt, any participation or sub-participation of the
Revolving B Advances made to an Affiliate of a Loan Party in accordance with
this Section 16.3 and, with respect to any sub-participation, the applicable
participation agreement, shall be permitted under this Agreement.
15.4    Application of Payments.
Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that any Loan Party makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for any Loan
Party's benefit, which are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.
15.5    Indemnity.
Each Loan Party shall indemnify Agent, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the gross negligence or willful misconduct of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the indemnitees described above
in this Section 16.5 by any Person under any Environmental Laws or similar laws
by reason of any Loan Party's or any other Person's failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Materials,
or other toxic substances. Additionally, if any stamp, court or documentation,
intangible, transfer, recording, filing or similar Taxes (excluding Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than
assignment made at the request of any Loan Party) shall be payable by Agent,
Lenders or Loan Parties on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Loan Parties will pay
(or will promptly reimburse Agent and Lenders for payment of) all such Taxes,


EX-172-

--------------------------------------------------------------------------------




including interest and penalties thereon, and will indemnify and hold the
indemnitees described above in this Section 16.5 harmless from and against all
liability in connection therewith.
15.6    Notice.
Any notice or request hereunder may be given to Borrowing Agent or any Loan
Party or to Agent or any Lender at their respective addresses set forth below or
at such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section 16.6. Any notice, request,
demand, direction or other communication (for purposes of this Section 16.6
only, a "Notice") to be given to or made upon any party hereto under any
provision of this Credit Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., "e‑mail") or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a "Website Posting") if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.


EX-173-

--------------------------------------------------------------------------------




(A)
If to Agent or PNC at:
 
PNC Bank, National Association
 
200 South Wacker Drive, Suite 600
 
Chicago, Illinois 60606
 
Attention:
Account Manager – A.M. Castle
 
Telephone:
(312) 454-2935
 
Facsimile:
(312) 454-2919
 
 
 
with a copy to:
 
 
 
Goldberg Kohn Ltd.
 
55 East Monroe, Suite 3300
 
Chicago, Illinois 60603
 
Attention:
Jeffrey Dunlop, Esq.
 
Telephone:
(312) 201-4000
 
Facsimile:
(312) 201-4000
 
 
(B)
If to a Lender other than Agent, as specified on the signature pages hereof.
 
 
(C)
If to Borrowing Agent or any Loan Party:
 
 
 
A.M. Castle & Co.
 
1420 Kensington Road
 
Suite 220
 
Oakbrook, IL 60523
 
Attention:
Marec E. Edgar
 
Telephone:
(847) 349-2516
 
Facsimile:
(847) 455-7111
 
 
 
with a copy to:
 
 
 
Pachulski Stang Ziehl & Jones LLP
 
150 California Street, 15th Floor
 
San Francisco, CA 94111-4500
 
Attention:
Maxim Litvak, Esq.
 
Telephone:
(415) 263-7000
 
Facsimile:
(415) 263-7010
 
 

15.7    Survival.
The obligations of Loan Parties under Sections 2.2(f), 3.8, 3.9, 3.10, 3.11,
4.15(g), 16.5 and 16.9, and the obligations of Agent and Lenders under Sections
14.7 and 16.15 shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.


EX-174-

--------------------------------------------------------------------------------




15.8    Severability.
If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws, such provision shall be inapplicable and deemed omitted
to the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.
15.9    Expenses.
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Agent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the Other Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
Agent, any Lender or Issuer (including the reasonable fees, charges and
disbursements of any counsel for Agent, any Lender or Issuer), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the Other Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of Agent's regular employees and
agents engaged periodically to perform audits of the any Borrower's or any
Borrower's Affiliate's or Subsidiary's books, records and business properties.
15.10    Injunctive Relief.
Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
or threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.
15.11    Consequential Damages.
Neither Agent nor any Lender, nor any agent or attorney for any of them, shall
be liable to any Loan Party (or any Affiliate of any such Person) for indirect,
punitive, exemplary or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document.


EX-175-

--------------------------------------------------------------------------------




15.12    Captions.
The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.
15.13    Counterparts; Facsimile Signatures.
This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or other electronic means shall
be deemed to be an original signature hereto.
15.14    Construction.
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
15.15    Confidentiality; Sharing Information.
Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent's, such Lender's and such
Transferee's customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees provided that such Transferees are bound by the
provisions of this Section 16.15, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Loan Party of the
applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and
(ii) in no event shall Agent, any Lender or any Transferee be obligated to
return any materials furnished by any Loan Party other than those documents and
instruments in possession of Agent or any Lender in order to perfect its Lien on
the Collateral once the Obligations have been paid in full and this Agreement
has been terminated. Each Loan Party acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to such Loan Party or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.


EX-176-

--------------------------------------------------------------------------------




Such authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
15.16    Publicity.
Each Loan Party and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Loan Parties,
Agent and Lenders, including announcements which are commonly known as
tombstones, in such publications and to such selected parties as Agent shall in
its sole and absolute discretion deem appropriate.
15.17    Certifications From Banks and Participants; US PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
Affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country and (ii) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Agent and
Lenders may from time to time request, and each Borrower shall provide to Agent,
such Borrower's name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.
15.18    Canadian Anti-Money Laundering Legislation.
(a)    Each Loan Party acknowledges that, pursuant to the Canadian
Anti-Terrorism or Sanctions Laws and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or any
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.
(b)    If the Agent has ascertained the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Agent:


EX-177-

--------------------------------------------------------------------------------




(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Agent nor any other Agent
has any obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.
15.19    Anti-Terrorism Laws.
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.
[INTENTIONALLY LEFT BLANK]


EX-178-

--------------------------------------------------------------------------------






Each of the parties has signed this Agreement on the day and year first above
written.
BORROWERS:
 
A.M. CASTLE & CO.
 
By:
 
Name:
 
Title:
 
 
 
TOTAL PLASTICS, INC.
 
By:
 
Name:
 
Title:
 
 
 
HY-ALLOY STEELS COMPANY
 
By:
 
Name:
 
Title:
 
 
 
KEYSTONE TUBE COMPANY, LLC
 
By:
 
Name:
 
Title:
 
 
 
KEYSTONE SERVICE, INC.
 
By:
 
Name:
 
Title:
 
 
 

Signature Page to Revolving Credit and Security Agreement


EX-179-

--------------------------------------------------------------------------------






GUARANTORS:
 
A.M. CASTLE & CO. (CANADA) INC.
 
By:
 
Name:
 
Title:
 
 
 
CASTLE METALS DE MEXICO, S.A. DE C.V.
 
By:
 
Name:
 
Title:
 
 
 
CASTLE METALS DE MEXICALI, S.A. DE C.V.
 
By:
 
Name:
 
Title:
 
 

Signature Page to Revolving Credit and Security Agreement


EX-180-

--------------------------------------------------------------------------------






Agent and Lenders:
 
PNC BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
By:
 
Name:
 
Title:
 
 

Signature Page to Revolving Credit and Security Agreement


EX-181-

--------------------------------------------------------------------------------






Exhibit B

Closing Checklist

REDACTED


EX-182-

--------------------------------------------------------------------------------






ANNEX A

REVOLVER COMMITMENT PERCENTAGES
Lender
Revolving A
Commitment
Amount
Revolving A
Commitment
Percentage
Revolving B
Commitment
Amount
Revolving B
Commitment
Percentage
PNC Bank, National Association
$125,000,000
100%
$25,000,000
100%





EX-183-

--------------------------------------------------------------------------------






Exhibit 2.2(b)

Participation Agreement

REDACTED


EX-184-